UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Amy J. Lee 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: November 1, 2012 to February 28, 2013 Item 1. Schedule of Investments. Attached hereto. BSCD Guggenheim BulletShares 2013 Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 92.7% Advertising - 0.1% Interpublic Group of Cos., Inc. BB+ 10.000% 07/15/2017 07/15/13 @ 105 Agriculture - 2.0% Altria Group, Inc. BBB 8.500% 11/10/2013 N/A Philip Morris International, Inc. A 4.875% 05/16/2013 N/A Auto Manufacturers - 1.2% Daimler Finance North America LLC A- 6.500% 11/15/2013 N/A Banks - 27.2% American Express Bank FSB, Series BKNT A- 5.500% 04/16/2013 N/A Bank of America Corp., Series MTN A- 4.900% 05/01/2013 N/A Bank of America Corp. BBB+ 4.750% 08/15/2013 N/A Bank of Montreal (Canada) A+ 2.125% 06/28/2013 N/A Bank of New York Mellon Corp., Series MTN A+ 4.500% 04/01/2013 N/A Bank of New York Mellon Corp., Series MTN A+ 5.125% 08/27/2013 N/A Bank of Nova Scotia (Canada) A+ 2.375% 12/17/2013 N/A BB&T Corp., Series MTN A- 3.375% 09/25/2013 N/A Canadian Imperial Bank of Commerce (Canada) A+ 1.450% 09/13/2013 N/A Citigroup, Inc. A- 5.500% 04/11/2013 N/A Citigroup, Inc. A- 5.850% 07/02/2013 N/A Citigroup, Inc. A- 6.500% 08/19/2013 N/A Citigroup, Inc. A- 6.000% 12/13/2013 N/A Credit Suisse, Series MTN (Switzerland) A+ 5.000% 05/15/2013 N/A Deutsche Bank AG, Series GMTN (Germany) A+ 4.875% 05/20/2013 N/A Fifth Third Bancorp BBB 6.250% 05/01/2013 N/A Goldman Sachs Group, Inc. A- 5.250% 04/01/2013 N/A Goldman Sachs Group, Inc. A- 4.750% 07/15/2013 N/A Goldman Sachs Group, Inc. A- 5.250% 10/15/2013 N/A JPMorgan Chase & Co. A 4.750% 05/01/2013 N/A JPMorgan Chase & Co., Series 2 A 1.650% 09/30/2013 N/A KeyCorp, Series MTN BBB+ 6.500% 05/14/2013 N/A Morgan Stanley A- 5.300% 03/01/2013 N/A Royal Bank of Canada, Series MTN (Canada) AA- 2.100% 07/29/2013 N/A Royal Bank of Scotland Group PLC (United Kingdom) A 3.400% 08/23/2013 N/A Royal Bank of Scotland PLC, Series 2 (United Kingdom) BB+ 5.000% 11/12/2013 N/A UBS AG, Series BKNT (Switzerland) A 2.250% 08/12/2013 N/A US Bancorp, Series MTN A+ 2.000% 06/14/2013 N/A US Bancorp, Series MTN A+ 1.375% 09/13/2013 08/13/13 @ 100 US Bancorp, Series MTN A+ 1.125% 10/30/2013 09/30/13 @ 100 Wachovia Corp., Series MTN A+ 5.500% 05/01/2013 N/A Wachovia Corp., Series MTN A+ 5.700% 08/01/2013 N/A Wells Fargo & Co. A 4.950% 10/16/2013 N/A Beverages - 1.8% Anheuser-Busch InBev Worldwide, Inc. A 2.500% 03/26/2013 N/A Coca-Cola Co. AA- 0.750% 11/15/2013 N/A Coca-Cola HBC Finance BV (Netherlands) BBB 5.125% 09/17/2013 N/A Diageo Finance BV (Netherlands) A- 5.500% 04/01/2013 N/A PepsiCo, Inc. A- 0.875% 10/25/2013 N/A Building Materials - 0.2% CRH America, Inc. BBB+ 5.300% 10/15/2013 N/A Chemicals - 1.0% EI du Pont de Nemours & Co. A 5.000% 07/15/2013 N/A ICI Wilmington, Inc. BBB+ 5.625% 12/01/2013 N/A PPG Industries, Inc. BBB+ 5.750% 03/15/2013 N/A Praxair, Inc. A 2.125% 06/14/2013 N/A Computers - 5.7% Dell, Inc. A- 4.700% 04/15/2013 N/A Dell, Inc. A- 1.400% 09/10/2013 N/A Hewlett-Packard Co. BBB+ 4.500% 03/01/2013 N/A Hewlett-Packard Co. BBB+ 1.250% 09/13/2013 N/A HP Enterprise Services, LLC, Series B BBB+ 6.000% 08/01/2013 N/A International Business Machines Corp. AA- 2.100% 05/06/2013 N/A International Business Machines Corp., Series A AA- 7.500% 06/15/2013 N/A International Business Machines Corp. AA- 1.000% 08/05/2013 N/A International Business Machines Corp. AA- 6.500% 10/15/2013 N/A Diversified Financial Services - 17.4% American Express Co. BBB+ 4.875% 07/15/2013 N/A American Express Credit Corp., Series MTN A- 5.875% 05/02/2013 N/A American Express Credit Corp., Series C A- 7.300% 08/20/2013 N/A Capital One Bank USA NA BBB 6.500% 06/13/2013 N/A Caterpillar Financial Services Corp., Series MTN A 2.000% 04/05/2013 N/A Caterpillar Financial Services Corp., Series MTN A 6.200% 09/30/2013 N/A Caterpillar Financial Services Corp., Series MTN A 1.550% 12/20/2013 N/A CME Group, Inc. AA- 5.400% 08/01/2013 N/A Credit Suisse USA, Inc. A+ 5.500% 08/15/2013 N/A Ford Motor Credit Co., LLC BB+ 7.000% 10/01/2013 N/A General Electric Capital Corp., Series GMTN(a) AA+ 4.800% 05/01/2013 N/A General Electric Capital Corp., Series MTN AA+ 1.875% 09/16/2013 N/A General Electric Capital Corp., Series GMTN AA+ 5.400% 09/20/2013 N/A HSBC Finance Corp. A 4.750% 07/15/2013 N/A International Lease Finance Corp., Series GMTN BBB- 6.375% 03/25/2013 N/A International Lease Finance Corp. BBB- 5.875% 05/01/2013 N/A International Lease Finance Corp., Series MTN BBB- 5.625% 09/20/2013 N/A International Lease Finance Corp., Series MTN BBB- 6.625% 11/15/2013 N/A John Deere Capital Corp., Series MTN A 4.500% 04/03/2013 N/A John Deere Capital Corp., Series MTN A 1.875% 06/17/2013 N/A John Deere Capital Corp., Series MTN A 4.900% 09/09/2013 N/A MBNA Corp. A- 6.125% 03/01/2013 N/A Merrill Lynch & Co., Inc., Series MTN A- 6.150% 04/25/2013 N/A National Rural Utilities Cooperative Finance Corp. A+ 5.500% 07/01/2013 N/A NYSE Euronext A 4.800% 06/28/2013 N/A SLM Corp., Series MTNA BBB- 5.000% 10/01/2013 N/A Toyota Motor Credit Corp., Series MTN AA- 1.375% 08/12/2013 N/A Electric - 0.6% Georgia Power Co. A 1.300% 09/15/2013 N/A NiSource Finance Corp. BBB- 6.150% 03/01/2013 N/A Electronics - 0.5% Honeywell International, Inc. A 4.250% 03/01/2013 N/A Food - 2.7% General Mills, Inc. BBB+ 5.250% 08/15/2013 N/A HJ Heinz Co. BBB+ 5.350% 07/15/2013 N/A Kellogg Co. BBB+ 4.250% 03/06/2013 N/A Mondelez International, Inc. BBB- 2.625% 05/08/2013 N/A Mondelez International, Inc. BBB- 5.250% 10/01/2013 N/A Health Care Products - 0.3% Covidien International Finance SA (Luxembourg) A 1.875% 06/15/2013 N/A Home Furnishings - 0.1% Whirlpool Corp., Series MTN BBB- 5.500% 03/01/2013 N/A Household Products & Housewares - 0.5% Clorox Co. BBB+ 5.000% 03/01/2013 N/A Kimberly-Clark Corp. A 5.000% 08/15/2013 N/A Insurance - 4.9% Aegon NV (Netherlands) A- 4.750% 06/01/2013 N/A Allstate Life Global Funding Trusts, Series MTN A+ 5.375% 04/30/2013 N/A American International Group, Inc. A- 4.250% 05/15/2013 N/A Berkshire Hathaway Finance Corp. AA+ 4.600% 05/15/2013 N/A Berkshire Hathaway Finance Corp. AA+ 5.000% 08/15/2013 N/A Berkshire Hathaway Finance Corp. AA+ 4.625% 10/15/2013 N/A MetLife, Inc. A- 5.000% 11/24/2013 N/A Principal Life Income Funding Trusts, Series MTN A+ 5.300% 04/24/2013 N/A Prudential Financial, Inc., Series MTNB A 4.500% 07/15/2013 N/A Travelers Property Casualty Corp. A 5.000% 03/15/2013 N/A Iron & Steel - 0.6% ArcelorMittal (Luxembourg) BB+ 5.375% 06/01/2013 N/A Lodging - 0.4% Wynn Las Vegas, LLC / Wynn Las Vegas Capital Corp. BBB- 7.875% 11/01/2017 11/01/13 @ 104 Machinery-Diversified - 0.2% Roper Industries, Inc. BBB 6.625% 08/15/2013 N/A Media - 3.1% Comcast Cable Communications Holdings, Inc. A- 8.375% 03/15/2013 N/A COX Communications, Inc. BBB 4.625% 06/01/2013 N/A Thomson Reuters Corp. (Canada) A- 5.950% 07/15/2013 N/A Time Warner Cable, Inc. BBB 6.200% 07/01/2013 N/A Walt Disney Co., Series MTN A 4.500% 12/15/2013 N/A Mining - 0.8% Alcoa, Inc. BBB- 6.000% 07/15/2013 N/A Barrick Gold Financeco, LLC BBB+ 6.125% 09/15/2013 N/A Rio Tinto Alcan, Inc. (Canada) A- 4.500% 05/15/2013 N/A Miscellaneous Manufacturing - 1.2% 3M Co., Series MTN AA- 4.375% 08/15/2013 N/A Ingersoll-Rand Global Holding Co. Ltd. (Bermuda) BBB+ 6.000% 08/15/2013 N/A Oil & Gas - 4.1% Apache Corp. A- 5.250% 04/15/2013 N/A BP Capital Markets PLC (United Kingdom) A 5.250% 11/07/2013 N/A ConocoPhillips Australia Funding Co. A 5.500% 04/15/2013 N/A EnCana Corp. (Canada) BBB 4.750% 10/15/2013 N/A Occidental Petroleum Corp. A 1.450% 12/13/2013 N/A Shell International Finance BV (Netherlands) AA 1.875% 03/25/2013 N/A Transocean, Inc. (Cayman Islands) BBB- 5.250% 03/15/2013 N/A Pharmaceuticals - 4.1% Bristol-Myers Squibb Co. A+ 5.250% 08/15/2013 N/A GlaxoSmithKline Capital, Inc. A+ 4.850% 05/15/2013 N/A Johnson & Johnson AAA 3.800% 05/15/2013 N/A McKesson Corp. A- 5.250% 03/01/2013 N/A Merck & Co., Inc. AA 5.300% 12/01/2013 N/A Novartis Capital Corp. AA- 1.900% 04/24/2013 N/A Pipelines - 0.6% CenterPoint Energy Resources Corp., Series B BBB+ 7.875% 04/01/2013 N/A Kinder Morgan Energy Partners, LP BBB 5.000% 12/15/2013 N/A Retail - 4.2% Best Buy Co., Inc. BB 7.250% 07/15/2013 N/A Home Depot, Inc. A- 5.250% 12/16/2013 N/A McDonald's Corp., Series MTN A 4.300% 03/01/2013 N/A Target Corp. A+ 4.000% 06/15/2013 N/A Walgreen Co. BBB 4.875% 08/01/2013 N/A Wal-Mart Stores, Inc. AA 4.250% 04/15/2013 N/A Wal-Mart Stores, Inc. AA 4.550% 05/01/2013 N/A Wal-Mart Stores, Inc. AA 0.750% 10/25/2013 N/A Semiconductors - 0.4% Texas Instruments, Inc. A+ 0.875% 05/15/2013 N/A Software - 1.3% Microsoft Corp. AAA 0.875% 09/27/2013 N/A Oracle Corp. A+ 4.950% 04/15/2013 N/A Telecommunications - 5.4% Cellco Partnership / Verizon Wireless Capital, LLC A- 7.375% 11/15/2013 N/A Deutsche Telekom International Finance BV (Netherlands) BBB+ 5.250% 07/22/2013 N/A Deutsche Telekom International Finance BV (Netherlands) BBB+ 5.875% 08/20/2013 N/A Qwest Communications International, Inc. BB 7.125% 04/01/2018 04/29/13 @ 104 Telecom Italia Capital SA (Luxembourg) BBB 5.250% 11/15/2013 N/A Telefonica Emisiones SAU (Spain) BBB 2.582% 04/26/2013 N/A Verizon Communications, Inc. A- 5.250% 04/15/2013 N/A Verizon Global Funding Corp. A- 4.375% 06/01/2013 N/A Vodafone Group PLC (United Kingdom) A- 5.000% 12/16/2013 N/A Water - 0.1% Veolia Environnement SA (France) BBB+ 5.250% 06/03/2013 N/A Total Corporate Bonds - 92.7% (Cost $158,876,125) US Treasury Security - 6.7% U.S. Treasury Bill NR 0.062% 05/02/2013 N/A (Cost $11,498,740) Number of Shares Description Value Investments of Collateral for Securities Loaned - 1.3% BNY Mellon Securities Lending Overnight Fund, 0.1879%(b) (c) (Cost $2,193,450) Total Investments - 100.7% (Cost $172,568,315) Liabilities in excess of Other Assets - (0.7%) Net Assets- 100.0% AG - Stock Corporation BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAU - Incorporated with Limited Liability * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.Although not rated, U.S. Treasury Securities have an implied rating of AA+/Aaa.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Security, or portion thereof, was on loan at February 28, 2013. (b) At February 28, 2013, the total market value of the Fund's securities on loan was $2,103,767 and the total market value of the collateral held by the Fund was $2,193,450. (c) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. BSCD | Guggenheim BulletShares 2013 Corporate Bond ETF Country Allocation*** United States 81.2% Canada 4.4% UnitedKingdom 3.3% Netherlands 2.9% Switzerland 2.8% Luxembourg 2.3% Germany 1.7% Spain 0.6% Bermuda 0.5% CaymanIslands 0.2% France 0.1% *** Subject to change daily.Based on corporate bonds. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Funds’ Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $ - $- US Treasury Security - - Investments of Collateral for Securities Loaned - - Total $- During the nine months ended February 28, 2013, there were no transfers between levels. BSCE Guggenheim BulletShares 2014 Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 98.6% Advertising - 0.4% WPP Finance (United Kingdom) BBB 8.000% 09/15/2014 N/A WPP Finance 2010 (United Kingdom) BBB 4.750% 11/21/2021 N/A Aerospace & Defense - 0.2% Boeing Co. A 5.000% 03/15/2014 N/A Agriculture - 0.7% Altria Group, Inc. BBB 7.750% 02/06/2014 N/A Philip Morris International, Inc. A 6.875% 03/17/2014 N/A Auto Manufacturers - 0.2% PACCAR, Inc., Series MTN A+ 6.875% 02/15/2014 N/A Banks - 31.9% Abbey National Treasury Services PLC (United Kingdom) A 2.875% 04/25/2014 N/A Bank of America Corp., Series MTN A- 7.375% 05/15/2014 N/A Bank of America Corp. A- 5.375% 06/15/2014 N/A Bank of America Corp. A- 5.125% 11/15/2014 N/A Bank of Montreal, Series MTN (Canada) A+ 1.750% 04/29/2014 N/A Bank of New York Mellon Corp., Series MTN A+ 4.300% 05/15/2014 N/A Bank of New York Mellon Corp., Series MTN A+ 1.700% 11/24/2014 10/25/14 @ 100 Barclays Bank PLC (United Kingdom) A+ 2.375% 01/13/2014 N/A Barclays Bank PLC (United Kingdom) A+ 5.200% 07/10/2014 N/A BB&T Corp. A- 2.050% 04/28/2014 03/28/14 @ 100 BB&T Corp., Series MTN A- 5.700% 04/30/2014 N/A BBVA US Senior SAU (Spain) BBB- 3.250% 05/16/2014 N/A Capital One Financial Corp. BBB 7.375% 05/23/2014 N/A Capital One Financial Corp. BBB 2.125% 07/15/2014 N/A Citigroup, Inc. A- 5.125% 05/05/2014 N/A Citigroup, Inc. A- 6.375% 08/12/2014 N/A Citigroup, Inc. BBB+ 5.000% 09/15/2014 N/A Citigroup, Inc., Series MTN A- 5.500% 10/15/2014 N/A Cooperatieve Centrale Raiffeisen-Boerenleenbank (Netherlands) AA- 1.850% 01/10/2014 N/A Credit Suisse New York (Switzerland) A+ 2.200% 01/14/2014 N/A Credit Suisse New York (Switzerland) A+ 5.500% 05/01/2014 N/A Deutsche Bank (Germany) A+ 3.875% 08/18/2014 N/A Goldman Sachs Group, Inc. A- 5.150% 01/15/2014 N/A Goldman Sachs Group, Inc., Series MTN A- 6.000% 05/01/2014 N/A Goldman Sachs Group, Inc. A- 5.000% 10/01/2014 N/A Goldman Sachs Group, Inc. A- 5.500% 11/15/2014 N/A HSBC Bank USA A 4.625% 04/01/2014 N/A JPMorgan Chase & Co., Series MTN(a) A 5.375% 01/15/2014 N/A JPMorgan Chase & Co., Series MTN A 2.050% 01/24/2014 N/A JPMorgan Chase & Co. A- 4.875% 03/15/2014 N/A JPMorgan Chase & Co. A 4.650% 06/01/2014 N/A JPMorgan Chase & Co. A- 5.125% 09/15/2014 N/A KeyBank NA, Series BKNT BBB+ 5.800% 07/01/2014 N/A Morgan Stanley A- 2.875% 01/24/2014 N/A Morgan Stanley BBB+ 4.750% 04/01/2014 N/A Morgan Stanley, Series GMTN A- 6.000% 05/13/2014 N/A Morgan Stanley A- 2.875% 07/28/2014 N/A Morgan Stanley A- 4.200% 11/20/2014 N/A Northern Trust Corp. A+ 4.625% 05/01/2014 N/A PNC Funding Corp. A- 3.000% 05/19/2014 N/A Regions Financial Corp. BBB- 7.750% 11/10/2014 N/A Royal Bank of Canada, Series GMTN (Canada) AA- 1.125% 01/15/2014 N/A Royal Bank of Canada, Series GMTN (Canada) AA- 1.450% 10/30/2014 N/A Royal Bank of Scotland Group PLC (United Kingdom) BB+ 5.000% 10/01/2014 N/A State Street Corp. A+ 4.300% 05/30/2014 N/A Toronto-Dominion Bank (Canada) AA- 1.375% 07/14/2014 N/A UBS AG, Series 001 (Switzerland) A 2.250% 01/28/2014 N/A US Bancorp A+ 4.200% 05/15/2014 N/A US Bancorp, Series MTN A+ 2.875% 11/20/2014 N/A US Bank NA, Series BKNT A+ 6.300% 02/04/2014 N/A US Bank NA, Series BKNT A+ 4.950% 10/30/2014 N/A Wachovia Bank NA, Series BKNT A+ 4.800% 11/01/2014 N/A Wachovia Corp. A 4.875% 02/15/2014 N/A Wachovia Corp. A 5.250% 08/01/2014 N/A Wells Fargo & Co. A 4.625% 04/15/2014 N/A Wells Fargo & Co., Series GMTN A+ 3.750% 10/01/2014 N/A Wells Fargo & Co. A 5.000% 11/15/2014 N/A Zions Bancorporation BBB- 7.750% 09/23/2014 N/A Beverages - 3.7% Anheuser-Busch InBev Worldwide, Inc. A 1.500% 07/14/2014 N/A Anheuser-Busch InBev Worldwide, Inc. A 5.375% 11/15/2014 N/A Beam, Inc. BBB- 6.375% 06/15/2014 N/A Bottling Group, LLC A 6.950% 03/15/2014 N/A Coca-Cola Co. AA- 3.625% 03/15/2014 N/A Coca-Cola Refreshments USA, Inc. AA- 7.375% 03/03/2014 N/A Diageo Capital PLC (United Kingdom) A- 7.375% 01/15/2014 N/A PepsiCo, Inc. A- 3.750% 03/01/2014 N/A PepsiCo, Inc. A- 0.800% 08/25/2014 N/A Biotechnology - 1.1% Amgen, Inc. A+ 1.875% 11/15/2014 N/A Amgen, Inc. A+ 4.850% 11/18/2014 N/A Gilead Sciences, Inc. A- 2.400% 12/01/2014 N/A Chemicals - 1.1% Dow Chemical Co. BBB 7.600% 05/15/2014 N/A Ecolab, Inc. BBB+ 2.375% 12/08/2014 N/A EI du Pont de Nemours & Co. A 4.875% 04/30/2014 N/A Potash Corp. of Saskatchewan, Inc. (Canada) A- 5.250% 05/15/2014 N/A Sherwin-Williams Co. A 3.125% 12/15/2014 N/A Commercial Services - 0.5% Western Union Co. BBB+ 6.500% 02/26/2014 N/A Yale University, Series MTN AAA 2.900% 10/15/2014 N/A Computers - 3.3% Dell, Inc. A- 5.625% 04/15/2014 N/A Hewlett-Packard Co. BBB+ 6.125% 03/01/2014 N/A Hewlett-Packard Co. BBB+ 1.550% 05/30/2014 N/A Hewlett-Packard Co. BBB+ 4.750% 06/02/2014 N/A Hewlett-Packard Co. BBB+ 2.625% 12/09/2014 N/A International Business Machines Corp. AA- 1.250% 05/12/2014 N/A International Business Machines Corp. AA- 0.875% 10/31/2014 N/A Cosmetics & Personal Care - 1.1% Avon Products, Inc. BBB- 5.625% 03/01/2014 N/A Procter & Gamble Co. AA- 0.700% 08/15/2014 N/A Procter & Gamble Co. AA- 4.950% 08/15/2014 N/A Diversified Financial Services - 13.0% American Express Co. BBB+ 7.250% 05/20/2014 N/A American Express Credit Corp., Series MTN A- 5.125% 08/25/2014 N/A Bear Stearns Cos., LLC A 5.700% 11/15/2014 N/A BlackRock, Inc. A+ 3.500% 12/10/2014 N/A Boeing Capital Corp. A 3.250% 10/27/2014 N/A Caterpillar Financial Services Corp., Series MTN A 6.125% 02/17/2014 N/A Caterpillar Financial Services Corp., Series MTN A 1.375% 05/20/2014 N/A CME Group, Inc. AA- 5.750% 02/15/2014 N/A Credit Suisse USA, Inc. A+ 5.125% 01/15/2014 N/A Ford Motor Credit Co., LLC BB+ 8.000% 06/01/2014 N/A Ford Motor Credit Co., LLC BB+ 8.700% 10/01/2014 N/A General Electric Capital Corp. AA+ 2.100% 01/07/2014 N/A General Electric Capital Corp. AA+ 5.900% 05/13/2014 N/A General Electric Capital Corp., Series MTN AA+ 5.500% 06/04/2014 N/A General Electric Capital Corp., Series MTN AA+ 5.650% 06/09/2014 N/A General Electric Capital Corp., Series MTNA AA+ 4.750% 09/15/2014 N/A General Electric Capital Corp., Series A AA+ 3.750% 11/14/2014 N/A HSBC Finance Corp. A 5.250% 01/15/2014 N/A International Lease Finance Corp., Series MTN BBB- 5.650% 06/01/2014 N/A John Deere Capital Corp., Series MTN A 1.600% 03/03/2014 N/A John Deere Capital Corp., Series MTN A 1.250% 12/02/2014 N/A Merrill Lynch & Co., Inc., Series MTNC A- 5.000% 02/03/2014 N/A Merrill Lynch & Co., Inc., Series MTN A- 5.450% 07/15/2014 N/A National Rural Utilities Cooperative Finance Corp. A+ 4.750% 03/01/2014 N/A SLM Corp., Series MTNA BBB- 5.375% 05/15/2014 N/A TD Ameritrade Holding Corp. A 4.150% 12/01/2014 N/A Toyota Motor Credit Corp., Series GMTN AA- 1.250% 11/17/2014 N/A Electric - 1.9% Commonwealth Edison Co. A- 1.625% 01/15/2014 N/A Duke Energy Corp. BBB 6.300% 02/01/2014 N/A Duke Energy Corp. BBB 3.950% 09/15/2014 N/A Exelon Generation Co., LLC BBB 5.350% 01/15/2014 N/A NiSource Finance Corp. BBB- 5.400% 07/15/2014 N/A Pacific Gas & Electric Co. BBB 4.800% 03/01/2014 N/A Southern California Edison Co. A 5.750% 03/15/2014 N/A Electronics - 0.5% Amphenol Corp. BBB 4.750% 11/15/2014 N/A Honeywell International, Inc. A 3.875% 02/15/2014 N/A Food - 1.3% ConAgra Foods, Inc. BBB- 5.875% 04/15/2014 N/A Kroger Co. BBB 7.500% 01/15/2014 N/A Mondelez International, Inc. BBB- 6.750% 02/19/2014 N/A Safeway, Inc. BBB 6.250% 03/15/2014 N/A Unilever Capital Corp. A+ 3.650% 02/15/2014 N/A Forest Products & Paper - 0.1% International Paper Co. BBB 5.500% 01/15/2014 N/A Gas - 0.4% Atmos Energy Corp. BBB+ 4.950% 10/15/2014 N/A Sempra Energy BBB+ 2.000% 03/15/2014 N/A Health Care Products - 0.7% Boston Scientific Corp. BBB- 5.450% 06/15/2014 N/A Medtronic, Inc. A+ 4.500% 03/15/2014 N/A St Jude Medical, Inc. A 3.750% 07/15/2014 N/A Health Care Services - 0.4% Howard Hughes Medical Institute AAA 3.450% 09/01/2014 N/A WellPoint, Inc. A- 5.000% 12/15/2014 N/A Holding Companies-Diversified - 0.4% EnCana Holdings Finance Corp. (Canada) BBB 5.800% 05/01/2014 N/A Home Furnishings - 0.2% Whirlpool Corp., Series MTN BBB- 8.600% 05/01/2014 N/A Insurance - 3.5% ACE INA Holdings, Inc. A 5.875% 06/15/2014 N/A Allstate Corp. A- 5.000% 08/15/2014 N/A American International Group, Inc. A- 3.650% 01/15/2014 N/A American International Group, Inc. A- 4.250% 09/15/2014 N/A Assurant, Inc. BBB 5.625% 02/15/2014 N/A CNA Financial Corp. BBB- 5.850% 12/15/2014 N/A Genworth Financial, Inc.(a) BBB- 5.750% 06/15/2014 N/A MetLife, Inc. A- 2.375% 02/06/2014 N/A Prudential Financial, Inc., Series MTNB A 4.750% 04/01/2014 N/A Prudential Financial, Inc., Series MTNB A 5.100% 09/20/2014 N/A XL Group PLC (Ireland) BBB+ 5.250% 09/15/2014 N/A Internet - 0.3% Google, Inc. AA 1.250% 05/19/2014 N/A Iron & Steel - 0.2% ArcelorMittal USA, LLC BB+ 6.500% 04/15/2014 N/A Machinery-Construction & Mining - 0.3% Caterpillar, Inc. A 1.375% 05/27/2014 N/A Machinery-Diversified - 0.4% Deere & Co. A 6.950% 04/25/2014 N/A Media - 4.4% Comcast Corp. A- 5.300% 01/15/2014 N/A COX Communications, Inc. BBB 5.450% 12/15/2014 N/A DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc. BBB 4.750% 10/01/2014 N/A NBCUniversal Media, LLC A- 2.100% 04/01/2014 N/A News America, Inc. BBB+ 5.300% 12/15/2014 N/A Reed Elsevier Capital, Inc. BBB+ 7.750% 01/15/2014 N/A Thomson Reuters Corp. (Canada) A- 5.700% 10/01/2014 N/A Time Warner Cable, Inc. BBB 8.250% 02/14/2014 N/A Time Warner Cable, Inc. BBB 7.500% 04/01/2014 N/A Viacom, Inc. BBB+ 4.375% 09/15/2014 N/A Walt Disney Co., Series E A 0.875% 12/01/2014 N/A Mining - 1.2% Rio Tinto Alcan, Inc. (Canada) A- 5.200% 01/15/2014 N/A Rio Tinto Finance USA Ltd. (Australia) A- 8.950% 05/01/2014 N/A Miscellaneous Manufacturing - 0.5% Illinois Tool Works, Inc. A+ 5.150% 04/01/2014 N/A Ingersoll-Rand Global Holding Co., Ltd. (Bermuda) BBB+ 9.500% 04/15/2014 N/A Office & Business Equipment - 0.3% Xerox Corp. BBB- 8.250% 05/15/2014 N/A Oil & Gas - 4.5% Anadarko Petroleum Corp. BBB- 7.625% 03/15/2014 N/A BP Capital Markets PLC (United Kingdom) A 3.625% 05/08/2014 N/A BP Capital Markets PLC (United Kingdom) A 1.700% 12/05/2014 N/A Canadian Natural Resources Ltd. (Canada) BBB+ 1.450% 11/14/2014 N/A Cenovus Energy, Inc. (Canada) BBB+ 4.500% 09/15/2014 N/A ConocoPhillips A 4.750% 02/01/2014 N/A Devon Energy Corp. BBB+ 5.625% 01/15/2014 N/A Husky Energy, Inc. (Canada) BBB+ 5.900% 06/15/2014 N/A Petrohawk Energy Corp. BBB+ 10.500% 08/01/2014 02/01/14 @ 100 Petrohawk Energy Corp. BBB+ 7.250% 08/15/2018 08/15/14 @ 104 Shell International Finance BV (Netherlands) AA 4.000% 03/21/2014 N/A Statoil ASA (Norway) AA- 3.875% 04/15/2014 N/A Statoil ASA (Norway) AA- 2.900% 10/15/2014 N/A Total Capital Canada Ltd. (Canada) AA- 1.625% 01/28/2014 N/A Pharmaceuticals - 5.7% AstraZeneca PLC (United Kingdom) AA- 5.400% 06/01/2014 N/A Eli Lilly & Co. AA- 4.200% 03/06/2014 N/A Express Scripts Holding Co. BBB+ 2.750% 11/21/2014 N/A Express Scripts, Inc. BBB+ 6.250% 06/15/2014 N/A GlaxoSmithKline Capital, Inc. A+ 4.375% 04/15/2014 N/A Johnson & Johnson AAA 1.200% 05/15/2014 N/A Mead Johnson Nutrition Co. BBB- 3.500% 11/01/2014 N/A Novartis Capital Corp. AA- 4.125% 02/10/2014 N/A Pfizer, Inc. AA 4.500% 02/15/2014 N/A Sanofi (France) AA- 1.625% 03/28/2014 N/A Sanofi (France) AA- 1.200% 09/30/2014 N/A Wyeth, LLC AA 5.500% 02/01/2014 N/A Pipelines - 0.7% Enterprise Products Operating, LLC, Series O BBB+ 9.750% 01/31/2014 N/A Enterprise Products Operating, LLC, Series G BBB+ 5.600% 10/15/2014 N/A Kinder Morgan Energy Partners, LP BBB 5.125% 11/15/2014 N/A Real Estate Investment Trusts - 0.5% ERP Operating, LP BBB+ 5.250% 09/15/2014 N/A Simon Property Group, LP A- 6.750% 05/15/2014 02/15/14 @ 100 Retail - 2.4% AutoZone, Inc. BBB 6.500% 01/15/2014 N/A CVS Caremark Corp. BBB+ 4.875% 09/15/2014 N/A Macy's Retail Holdings, Inc. BBB 5.750% 07/15/2014 N/A Staples, Inc. BBB 9.750% 01/15/2014 N/A Wal-Mart Stores, Inc. AA 3.000% 02/03/2014 N/A Wal-Mart Stores, Inc. AA 1.625% 04/15/2014 N/A Wal-Mart Stores, Inc. AA 3.200% 05/15/2014 N/A Semiconductors - 0.4% Texas Instruments, Inc. A+ 1.375% 05/15/2014 N/A Software - 1.6% CA, Inc.(d) BBB+ 6.125% 12/01/2014 N/A Microsoft Corp. AAA 2.950% 06/01/2014 N/A Oracle Corp. A+ 3.750% 07/08/2014 N/A Telecommunications - 7.8% AT&T, Inc. A- 5.100% 09/15/2014 N/A BellSouth Corp. A- 5.200% 09/15/2014 N/A Cellco Partnership / Verizon Wireless Capital, LLC A- 5.550% 02/01/2014 N/A Cisco Systems, Inc. A+ 1.625% 03/14/2014 N/A Cisco Systems, Inc. A+ 2.900% 11/17/2014 N/A Deutsche Telekom International Finance BV (Netherlands) BBB+ 4.875% 07/08/2014 N/A France Telecom SA (France) A- 4.375% 07/08/2014 N/A Qwest Corp. BBB- 7.500% 10/01/2014 N/A Rogers Communications, Inc. (Canada) BBB 6.375% 03/01/2014 N/A Telecom Italia Capital SA (Luxembourg) BBB 6.175% 06/18/2014 N/A Telecom Italia Capital SA (Luxembourg) BBB 4.950% 09/30/2014 N/A Verizon Communications, Inc. A- 1.950% 03/28/2014 N/A Verizon Communications, Inc. A- 1.250% 11/03/2014 N/A Virgin Media Secured Finance PLC (United Kingdom) BBB- 6.500% 01/15/2018 01/15/14 @ 103 Vodafone Group PLC (United Kingdom) A- 4.150% 06/10/2014 N/A Transportation - 0.8% Burlington Northern Santa Fe, LLC BBB+ 7.000% 02/01/2014 N/A United Parcel Service, Inc. A+ 3.875% 04/01/2014 N/A Total Corporate Bonds - 98.6% (Cost $227,325,217) Investments of Collateral for Securities Loaned - 0.4% BNY Mellon Securities Lending Overnight Fund, 0.1879%(b) (c) (Cost $923,000) Total Investments - 99.0% (Cost $228,248,217) Other Assets in excess of Liabilities - 1.0% Net Assets- 100.0% AG - Stock Corporation ASA - Stock Company BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company SA - Corporation SAU - Incorporated with Limited Liability * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Security, or portion thereof, was on loan at February 28, 2013. (b) At February 28, 2013, the total market value of the Fund's securities on loan was $890,344 and the total market value of the collateral held by the Fund was $923,000. (c) Interest rate shown reflects yield as of February 28, 2013. (d) Illiquid security. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation*** United States 82.2% United Kingdom 4.9% Canada 3.9% Netherlands 2.0% Switzerland 1.8% France 1.4% Australia 1.0% Luxembourg 0.9% Germany 0.5% Norway 0.5% Spain 0.3% Bermuda 0.3% Ireland 0.3% *** Subject to change daily.Based on total corporate bonds. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $ - $- Investments of Collateral for Securities Loaned - - Total $- During the nine months ended February 28, 2013, there were no transfers between levels. BSCF Guggenheim BulletShares 2015 Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Long-Term Investments - 98.9% Corporate Bonds - 98.8% Aerospace & Defense - 1.4% Boeing Co. A 3.500% 02/15/2015 N/A General Dynamics Corp. A 1.375% 01/15/2015 N/A Northrop Grumman Corp. BBB 1.850% 11/15/2015 N/A United Technologies Corp. A 4.875% 05/01/2015 N/A United Technologies Corp. A 1.200% 06/01/2015 N/A Agriculture - 0.3% Altria Group, Inc. BBB 4.125% 09/11/2015 N/A Banks - 35.4% American Express Centurion Bank A- 0.875% 11/13/2015 N/A Bank of America Corp. A- 4.500% 04/01/2015 N/A Bank of America Corp. A- 4.750% 08/01/2015 N/A Bank of America Corp. A- 3.700% 09/01/2015 N/A Bank of America Corp. A- 1.500% 10/09/2015 N/A Bank of Montreal, Series MTN (Canada) A+ 0.800% 11/06/2015 N/A Bank of New York Mellon Corp., Series MTN A+ 3.100% 01/15/2015 N/A Bank of New York Mellon Corp., Series MTN A+ 1.200% 02/20/2015 01/20/15 @ 100 Bank of New York Mellon Corp., Series MTNG A 4.950% 03/15/2015 N/A Bank of New York Mellon Corp., Series 001 A+ 2.950% 06/18/2015 N/A Bank of New York Mellon Corp. A+ 0.700% 10/23/2015 09/23/15 @ 100 Bank of Nova Scotia (Canada) A+ 1.850% 01/12/2015 N/A Bank of Nova Scotia (Canada) A+ 3.400% 01/22/2015 N/A Bank of Nova Scotia (Canada) A+ 2.050% 10/07/2015 N/A Bank of Nova Scotia (Canada) A+ 0.750% 10/09/2015 N/A Barclays (United Kingdom) A+ 2.750% 02/23/2015 N/A Barclays Bank PLC (United Kingdom) A+ 3.900% 04/07/2015 N/A BB&T Corp. BBB+ 5.200% 12/23/2015 N/A BBVA US Senior SAU (Spain) BBB- 4.664% 10/09/2015 N/A BNP Paribas SA, Series MTN (France)(a) A+ 3.059% 12/20/2014 N/A BNP Paribas SA (France) A+ 3.250% 03/11/2015 N/A Canadian Imperial Bank of Commerce (Canada) A+ 2.350% 12/11/2015 N/A Canadian Imperial Bank of Commerce (Canada) A+ 0.900% 10/01/2015 N/A Capital One Financial Corp. BBB 2.150% 03/23/2015 N/A Capital One Financial Corp. BBB 1.000% 11/06/2015 N/A Citigroup, Inc. A- 6.010% 01/15/2015 N/A Citigroup, Inc. A- 2.650% 03/02/2015 N/A Citigroup, Inc. BBB+ 4.875% 05/07/2015 N/A Citigroup, Inc. A- 4.750% 05/19/2015 N/A Citigroup, Inc. A- 4.700% 05/29/2015 N/A Citigroup, Inc. A- 2.250% 08/07/2015 N/A Citigroup, Inc. A- 4.587% 12/15/2015 N/A Cooperatieve Centrale Raiffeisen-Boerenleenbank BA (Netherlands) AA- 2.125% 10/13/2015 N/A Credit Suisse New York, Series MTN (Switzerland) A+ 3.500% 03/23/2015 N/A Deutsche Bank AG (Germany) A2 3.450% 03/30/2015 N/A Dresdner Bank AG (Germany) BBB 7.250% 09/15/2015 N/A Fifth Third Bank, Series BKNT BBB 4.750% 02/01/2015 N/A First Horizon National Corp. BBB- 5.375% 12/15/2015 N/A Goldman Sachs Group, Inc. A- 5.125% 01/15/2015 N/A Goldman Sachs Group, Inc. A- 3.300% 05/03/2015 N/A Goldman Sachs Group, Inc., Series GMTN A- 3.700% 08/01/2015 N/A Goldman Sachs Group, Inc., Series MTN A- 1.600% 11/23/2015 N/A HSBC USA, Inc. A+ 2.375% 02/13/2015 N/A JPMorgan Chase & Co. A 3.700% 01/20/2015 N/A JPMorgan Chase & Co. A 4.750% 03/01/2015 N/A JPMorgan Chase & Co., Series MTN A 1.875% 03/20/2015 N/A JPMorgan Chase & Co. A- 5.250% 05/01/2015 N/A JPMorgan Chase & Co. A 3.400% 06/24/2015 N/A JPMorgan Chase & Co. A- 5.150% 10/01/2015 N/A JPMorgan Chase & Co., Series GMTN A 1.100% 10/15/2015 N/A KeyCorp, Series MTN BBB+ 3.750% 08/13/2015 N/A Morgan Stanley, Series GMTN A- 4.100% 01/26/2015 N/A Morgan Stanley, Series MTN A- 6.000% 04/28/2015 N/A Morgan Stanley, Series GMTN A- 4.000% 07/24/2015 N/A Morgan Stanley A- 5.375% 10/15/2015 N/A Morgan Stanley A- 3.450% 11/02/2015 N/A National Bank of Canada (Canada) A- 1.500% 06/26/2015 N/A PNC Funding Corp. A- 3.625% 02/08/2015 N/A PNC Funding Corp. A- 4.250% 09/21/2015 N/A PNC Funding Corp. BBB+ 5.250% 11/15/2015 N/A Regions Financial Corp. BBB- 5.750% 06/15/2015 N/A Royal Bank of Canada, Series MTN (Canada) AA- 1.150% 03/13/2015 N/A Royal Bank of Canada, Series MTN (Canada) AA- 0.800% 10/30/2015 N/A Royal Bank of Canada (Canada) AAA 0.625% 12/04/2015 N/A Royal Bank of Canada, Series MTN (Canada) AA- 2.625% 12/15/2015 N/A Royal Bank of Scotland Group PLC (United Kingdom) BB+ 5.050% 01/08/2015 N/A Royal Bank of Scotland Group PLC (United Kingdom) A- 2.550% 09/18/2015 N/A Royal Bank of Scotland PLC (United Kingdom) A 3.950% 09/21/2015 N/A Sumitomo Mitsui Banking Corp. (Japan) A+ 1.350% 07/18/2015 N/A UBS AG, Series BKNT (Switzerland) A 3.875% 01/15/2015 N/A US Bancorp, Series MTN A+ 3.150% 03/04/2015 N/A US Bancorp, Series MTN A+ 2.450% 07/27/2015 N/A US Bank NA, Series BKNT A+ 4.800% 04/15/2015 N/A Wachovia Bank NA, Series BKNT A+ 5.000% 08/15/2015 N/A Wells Fargo & Co., Series MTN A+ 1.250% 02/13/2015 N/A Wells Fargo & Co. A+ 3.625% 04/15/2015 N/A Wells Fargo & Co. A+ 1.500% 07/01/2015 N/A Wells Fargo Bank NA, Series AI A+ 4.750% 02/09/2015 N/A Beverages - 3.6% Anheuser-Busch InBev Worldwide, Inc. A 4.125% 01/15/2015 N/A Anheuser-Busch InBev Worldwide, Inc. A 3.625% 04/15/2015 N/A Anheuser-Busch InBev Worldwide, Inc. A 0.800% 07/15/2015 N/A Coca-Cola Co. AA- 0.750% 03/13/2015 N/A Coca-Cola Co. AA- 1.500% 11/15/2015 N/A Diageo Finance BV (Netherlands) A- 3.250% 01/15/2015 N/A Diageo Finance BV (Netherlands) A- 5.300% 10/28/2015 N/A PepsiCo, Inc. A- 3.100% 01/15/2015 N/A PepsiCo, Inc. A- 0.750% 03/05/2015 N/A PepsiCo, Inc. A- 0.700% 08/13/2015 N/A Biotechnology - 0.9% Celgene Corp. BBB+ 2.450% 10/15/2015 N/A Genentech, Inc. AA 4.750% 07/15/2015 N/A Genzyme Corp. AA- 3.625% 06/15/2015 N/A Life Technologies Corp. BBB+ 4.400% 03/01/2015 N/A Building Materials - 0.1% Masco Corp. BBB- 4.800% 06/15/2015 N/A Chemicals - 1.2% Dow Chemical Co. BBB 5.900% 02/15/2015 N/A Ecolab, Inc. BBB+ 1.000% 08/09/2015 N/A EI du Pont de Nemours & Co. A 3.250% 01/15/2015 N/A Potash Corp. of Saskatchewan, Inc. (Canada) A- 3.750% 09/30/2015 N/A Praxair, Inc. A 4.625% 03/30/2015 N/A Computers - 1.9% Dell, Inc. A- 2.300% 09/10/2015 N/A Hewlett-Packard Co. BBB+ 2.350% 03/15/2015 N/A Hewlett-Packard Co. BBB+ 2.125% 09/13/2015 N/A Hewlett-Packard Co. BBB+ 2.200% 12/01/2015 N/A International Business Machines Corp. AA- 0.550% 02/06/2015 N/A International Business Machines Corp. AA- 0.750% 05/11/2015 N/A Cosmetics & Personal Care - 1.0% Procter & Gamble Co. AA- 3.500% 02/15/2015 N/A Procter & Gamble Co. AA- 3.150% 09/01/2015 N/A Procter & Gamble Co. AA- 1.800% 11/15/2015 N/A Procter & Gamble Co. AA- 4.850% 12/15/2015 N/A Diversified Financial Services - 16.4% American Express Credit Corp., Series MTN A- 1.750% 06/12/2015 N/A American Express Credit Corp., Series MTN A- 2.750% 09/15/2015 N/A American Honda Finance Corp., Series REGS A+ 1.000% 08/11/2015 N/A Ameriprise Financial, Inc. A 5.650% 11/15/2015 N/A AON Corp. BBB+ 3.500% 09/30/2015 N/A Bear Stearns Cos., LLC A 5.300% 10/30/2015 N/A BlackRock, Inc. A+ 1.375% 06/01/2015 N/A Caterpillar Financial Services Corp., Series MTN A 1.100% 05/29/2015 N/A Caterpillar Financial Services Corp. A 0.700% 11/06/2015 N/A Credit Suisse USA, Inc. A+ 4.875% 01/15/2015 N/A Credit Suisse USA, Inc. A+ 5.125% 08/15/2015 N/A Ford Motor Credit Co., LLC BB+ 3.875% 01/15/2015 N/A Ford Motor Credit Co., LLC BB+ 7.000% 04/15/2015 N/A Ford Motor Credit Co., LLC BB+ 2.750% 05/15/2015 N/A Ford Motor Credit Co., LLC BB+ 12.000% 05/15/2015 N/A Ford Motor Credit Co., LLC BB+ 5.625% 09/15/2015 N/A General Electric Capital Corp. AA+ 2.150% 01/09/2015 N/A General Electric Capital Corp., Series MTN AA+ 4.875% 03/04/2015 N/A General Electric Capital Corp., Series MTN AA+ 3.500% 06/29/2015 N/A General Electric Capital Corp., Series MTN AA+ 2.375% 06/30/2015 N/A General Electric Capital Corp. AA+ 1.625% 07/02/2015 N/A General Electric Capital Corp., Series GMTN AA+ 4.375% 09/21/2015 N/A General Electric Capital Corp. AA+ 2.250% 11/09/2015 N/A General Electric Capital Corp. AA+ 1.000% 12/11/2015 N/A HSBC Finance Corp. A 5.250% 04/15/2015 N/A HSBC Finance Corp. A 5.000% 06/30/2015 N/A International Lease Finance Corp. BBB- 4.875% 04/01/2015 N/A International Lease Finance Corp. BBB- 8.625% 09/15/2015 N/A Jefferies Group, LLC BBB 3.875% 11/09/2015 N/A John Deere Capital Corp., Series MTN A 2.950% 03/09/2015 N/A John Deere Capital Corp. A 0.875% 04/17/2015 N/A John Deere Capital Corp. A 0.950% 06/29/2015 N/A Merrill Lynch & Co., Inc., Series MTNC A- 5.000% 01/15/2015 N/A Merrill Lynch & Co., Inc., Series MTNB A- 5.300% 09/30/2015 N/A Nomura Holdings, Inc. (Japan) BBB+ 5.000% 03/04/2015 N/A ORIX Corp. (Japan) A- 4.710% 04/27/2015 N/A SLM Corp., Series MTN BBB- 3.875% 09/10/2015 N/A Toyota Motor Credit Corp., Series MTN AA- 1.000% 02/17/2015 N/A Toyota Motor Credit Corp., Series MTN AA- 3.200% 06/17/2015 N/A Toyota Motor Credit Corp. AA- 0.875% 07/17/2015 N/A Electric - 2.1% Constellation Energy Group, Inc. BBB- 4.550% 06/15/2015 N/A Dominion Resources, Inc., Series C A- 5.150% 07/15/2015 N/A Duke Energy Carolinas, LLC A 5.300% 10/01/2015 N/A Entergy Corp. BBB- 3.625% 09/15/2015 N/A Exelon Corp. BBB- 4.900% 06/15/2015 N/A NextEra Energy Capital Holdings, Inc. BBB+ 7.875% 12/15/2015 N/A Oncor Electric Delivery Co., LLC A 6.375% 01/15/2015 N/A Scottish Power Ltd. (United Kingdom) BBB 5.375% 03/15/2015 N/A Southern Power Co., Series D BBB+ 4.875% 07/15/2015 N/A TransAlta Corp. (Canada) BBB- 4.750% 01/15/2015 N/A Electronics - 0.2% Agilent Technologies, Inc. BBB+ 5.500% 09/14/2015 N/A Food - 0.5% General Mills, Inc. BBB+ 5.200% 03/17/2015 N/A Kroger Co. BBB 3.900% 10/01/2015 N/A Forest Products & Paper - 0.1% Plum Creek Timberlands, LP BBB 5.875% 11/15/2015 N/A Health Care Products - 1.6% Baxter International, Inc. A 4.625% 03/15/2015 N/A Boston Scientific Corp. BBB- 4.500% 01/15/2015 N/A Covidien International Finance SA (Luxembourg) A 1.350% 05/29/2015 N/A Medtronic, Inc. A+ 3.000% 03/15/2015 N/A Medtronic, Inc., Series B A+ 4.750% 09/15/2015 N/A Stryker Corp. A+ 3.000% 01/15/2015 N/A Health Care Services - 0.6% Quest Diagnostics, Inc. BBB+ 5.450% 11/01/2015 N/A UnitedHealth Group, Inc. A 0.850% 10/15/2015 N/A WellPoint, Inc. A- 1.250% 09/10/2015 N/A Household Products & Housewares - 0.1% Clorox Co. BBB+ 5.000% 01/15/2015 N/A Insurance - 4.3% ACE INA Holdings, Inc. A 2.600% 11/23/2015 N/A Aegon NV (Netherlands) A- 4.625% 12/01/2015 N/A American International Group, Inc. A- 3.000% 03/20/2015 N/A American International Group, Inc. A- 5.050% 10/01/2015 N/A Berkshire Hathaway Finance Corp. AA+ 4.850% 01/15/2015 N/A Berkshire Hathaway Finance Corp. AA+ 2.450% 12/15/2015 N/A Berkshire Hathaway, Inc. AA+ 3.200% 02/11/2015 N/A Manulife Financial Corp. (Canada) A- 3.400% 09/17/2015 N/A Marsh & McLennan Cos., Inc. BBB 5.750% 09/15/2015 N/A MetLife, Inc. A- 5.000% 06/15/2015 N/A Metropolitan Life Global Funding I, Series REGS AA- 2.500% 09/29/2015 N/A Prudential Financial, Inc., Series MTN A 3.875% 01/14/2015 N/A Prudential Financial, Inc., Series MTN A 4.750% 09/17/2015 N/A Transatlantic Holdings, Inc. BBB+ 5.750% 12/14/2015 N/A Internet - 0.5% Amazon.com, Inc. AA- 0.650% 11/27/2015 N/A eBay, Inc. A 1.625% 10/15/2015 N/A Iron & Steel - 0.7% ArcelorMittal (Luxembourg) BB+ 9.500% 02/15/2015 N/A ArcelorMittal (Luxembourg) BB+ 4.250% 02/25/2015 N/A ArcelorMittal (Luxembourg) BB+ 4.250% 08/05/2015 N/A Lodging - 0.0%*** Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. BBB- 7.750% 08/15/2020 08/15/15 @ 104 Machinery-Construction & Mining - 0.2% Caterpillar, Inc. A 0.950% 06/26/2015 N/A Media - 3.2% Comcast Corp. A- 6.500% 01/15/2015 N/A Comcast Corp. A- 5.850% 11/15/2015 N/A COX Communications, Inc. BBB 5.500% 10/01/2015 N/A DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc. BBB 3.550% 03/15/2015 N/A Discovery Communications, LLC BBB 3.700% 06/01/2015 N/A NBCUniversal Media, LLC A- 3.650% 04/30/2015 N/A TCI Communications, Inc. A- 8.750% 08/01/2015 N/A Time Warner Cable, Inc. BBB 3.500% 02/01/2015 N/A Time Warner, Inc. BBB 3.150% 07/15/2015 N/A Viacom, Inc. BBB+ 1.250% 02/27/2015 N/A Walt Disney Co., Series MTN A 0.450% 12/01/2015 N/A Mining - 0.5% Freeport-McMoRan Copper & Gold, Inc. BBB 1.400% 02/13/2015 N/A Rio Tinto Alcan, Inc. (Canada) A- 5.000% 06/01/2015 N/A Rio Tinto Finance USA PLC (United Kingdom) A- 1.125% 03/20/2015 N/A Miscellaneous Manufacturing - 0.8% General Electric Co. AA+ 0.850% 10/09/2015 N/A Tyco International Finance SA (Luxembourg) BBB+ 3.375% 10/15/2015 N/A Office & Business Equipment - 0.3% Xerox Corp. BBB- 4.250% 02/15/2015 N/A Oil & Gas - 6.0% BP Capital Markets PLC (United Kingdom) A 3.875% 03/10/2015 N/A BP Capital Markets PLC (United Kingdom) A 3.125% 10/01/2015 N/A ConocoPhillips A 4.600% 01/15/2015 N/A EOG Resources, Inc. A- 2.950% 06/01/2015 N/A Marathon Oil Corp. BBB 0.900% 11/01/2015 N/A Petrohawk Energy Corp. BBB+ 6.250% 06/01/2019 06/01/15 @ 103 Phillips 66 BBB 1.950% 03/05/2015 N/A Shell International Finance BV (Netherlands) AA 3.100% 06/28/2015 N/A Shell International Finance BV (Netherlands) AA 3.250% 09/22/2015 N/A Shell International Finance BV (Netherlands) AA 0.625% 12/04/2015 N/A Total Capital SA (France) AA- 3.000% 06/24/2015 N/A Total Capital SA (France) AA- 3.125% 10/02/2015 N/A Transocean, Inc. (Cayman Islands) BBB- 4.950% 11/15/2015 N/A Pharmaceuticals - 3.3% Express Scripts Holding Co. BBB+ 2.100% 02/12/2015 N/A GlaxoSmithKline Capital PLC (United Kingdom) A+ 0.750% 05/08/2015 N/A McKesson Corp. A- 0.950% 12/04/2015 N/A Medco Health Solutions, Inc. BBB+ 2.750% 09/15/2015 N/A Merck Sharp & Dohme Corp. AA 4.750% 03/01/2015 N/A Merck Sharp & Dohme Corp. AA 4.000% 06/30/2015 N/A Novartis Capital Corp. AA- 2.900% 04/24/2015 N/A Pfizer, Inc. AA 5.350% 03/15/2015 N/A Pipelines - 1.1% Energy Transfer Partners, LP BBB- 5.950% 02/01/2015 N/A Enterprise Products Operating, LLC BBB+ 1.250% 08/13/2015 N/A TransCanada PipeLines Ltd. (Canada) A- 0.875% 03/02/2015 N/A TransCanada PipeLines Ltd. (Canada) A- 3.400% 06/01/2015 N/A Williams Partners, LP BBB 3.800% 02/15/2015 N/A Real Estate Investment Trusts - 1.4% American Tower Corp. BB+ 4.625% 04/01/2015 N/A Host Hotels & Resorts, LP BBB- 6.000% 11/01/2020 11/01/15 @ 103 Simon Property Group, LP A- 5.100% 06/15/2015 N/A Simon Property Group, LP A- 5.750% 12/01/2015 09/02/15 @ 100 Vornado Realty, LP BBB 4.250% 04/01/2015 01/01/15 @ 100 Retail - 3.1% AutoZone, Inc. BBB 5.750% 01/15/2015 N/A Costco Wholesale Corp. A+ 0.650% 12/07/2015 N/A CVS Caremark Corp. BBB+ 3.250% 05/18/2015 N/A Lowe's Cos., Inc. A- 5.000% 10/15/2015 N/A Macy's Retail Holdings, Inc. BBB 7.875% 07/15/2015 N/A McDonald's Corp., Series MTN A 0.750% 05/29/2015 N/A Walgreen Co. BBB 1.000% 03/13/2015 N/A Wal-Mart Stores, Inc. AA 2.875% 04/01/2015 N/A Wal-Mart Stores, Inc. AA 4.500% 07/01/2015 N/A Wal-Mart Stores, Inc. AA 2.250% 07/08/2015 N/A Wal-Mart Stores, Inc. AA 1.500% 10/25/2015 N/A Savings & Loans - 0.3% Santander Holdings USA, Inc. BBB 3.000% 09/24/2015 08/24/15 @ 100 Semiconductors - 0.3% Texas Instruments, Inc. A+ 0.450% 08/03/2015 N/A Software - 0.7% Adobe Systems, Inc. BBB+ 3.250% 02/01/2015 N/A Microsoft Corp. AAA 1.625% 09/25/2015 N/A Telecommunications - 4.5% AT&T, Inc. A- 0.875% 02/13/2015 N/A AT&T, Inc. A- 2.500% 08/15/2015 N/A AT&T, Inc. A- 0.800% 12/01/2015 N/A British Telecommunications PLC (United Kingdom) BBB 2.000% 06/22/2015 N/A France Telecom SA (France) A- 2.125% 09/16/2015 N/A Rogers Communications, Inc. (Canada) BBB 7.500% 03/15/2015 N/A Telecom Italia Capital SA (Luxembourg) BBB 5.250% 10/01/2015 N/A Telefonica Emisiones SAU (Spain) BBB 4.949% 01/15/2015 N/A Telefonica Emisiones SAU (Spain) BBB 3.729% 04/27/2015 N/A Verizon Communications, Inc. A- 4.900% 09/15/2015 N/A Verizon Communications, Inc. A- 0.700% 11/02/2015 N/A Vodafone Group PLC (United Kingdom) A- 5.375% 01/30/2015 N/A Vodafone Group PLC (United Kingdom) A- 5.000% 09/15/2015 N/A Vodafone Group PLC (United Kingdom) A- 3.375% 11/24/2015 N/A Transportation - 0.2% CSX Corp. BBB 6.250% 04/01/2015 N/A Total Corporate Bonds - 98.8% (Cost $183,420,038) US Government Agency Securities - 0.1% SLM Corp., Series MTNA BBB- 5.000% 04/15/2015 N/A (Cost $303,724) Total Investments - 98.9% (Cost $183,723,762) Other Assets in excess of Liabilities - 1.1% Net Assets- 100.0% AG - Stock Corporation BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAU - Incorporated with Limited Liability * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. *** Less than 0.1%. (a) Floating or variable rate coupon.The rate shown is as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation**** United States 77.0% Canada 6.7% United Kingdom 5.7% Netherlands 2.5% France 2.2% Spain 1.5% Luxembourg 1.4% Japan 1.0% Switzerland 0.9% Germany 0.7% Cayman Islands 0.4% **** Subject to change daily.Based on total long-term investments. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ 4,061,935 $ 4,032,335 Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $- $- $ 187,437 US Government Agency Securities - - Total $- $- $ 187,756 During the nine months ended February 28, 2013, there were no transfers between levels. BSCG Guggenheim BulletShares 2016 Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 98.9% Advertising - 0.5% Omnicom Group, Inc. BBB+ 5.900% 04/15/2016 N/A Aerospace & Defense - 0.9% Boeing Co. A 3.750% 11/20/2016 N/A General Dynamics Corp. A 2.250% 07/15/2016 N/A L-3 Communications Corp. BBB- 3.950% 11/15/2016 N/A Lockheed Martin Corp. A- 2.125% 09/15/2016 N/A Agriculture - 1.1% Lorillard Tobacco Co. BBB- 3.500% 08/04/2016 N/A Philip Morris International, Inc. A 2.500% 05/16/2016 N/A Reynolds American, Inc. BBB- 7.625% 06/01/2016 N/A Auto Parts & Equipment - 0.5% Johnson Controls, Inc. BBB+ 5.500% 01/15/2016 N/A Banks - 33.1% Abbey National Treasury Services PLC (United Kingdom) A 4.000% 04/27/2016 N/A Bank of America Corp., Series MTN A- 3.625% 03/17/2016 N/A Bank of America Corp., Series 1 A- 3.750% 07/12/2016 N/A Bank of America Corp. A- 6.500% 08/01/2016 N/A Bank of America Corp. BBB+ 5.750% 08/15/2016 N/A Bank of America Corp. A- 5.625% 10/14/2016 N/A Bank of New York Mellon Corp., Series MTN A+ 2.500% 01/15/2016 N/A Bank of New York Mellon Corp., Series MTN A+ 2.300% 07/28/2016 N/A Bank of New York Mellon Corp., Series MTN A+ 2.400% 01/17/2017 12/18/16 @ 100 Bank of Nova Scotia (Canada) A+ 2.900% 03/29/2016 N/A Barclays Bank PLC, Series 1 (United Kingdom) A+ 5.000% 09/22/2016 N/A BB&T Corp., Series MTN A- 3.200% 03/15/2016 02/16/16 @ 100 BB&T Corp., Series MTN A- 3.950% 04/29/2016 N/A BNP Paribas SA, Series MTN (France)(a) A+ 3.600% 02/23/2016 N/A Capital One Financial Corp. BBB 3.150% 07/15/2016 N/A Capital One Financial Corp. BBB- 6.150% 09/01/2016 N/A Citigroup, Inc. A- 5.300% 01/07/2016 N/A Citigroup, Inc. A- 1.250% 01/15/2016 N/A Citigroup, Inc. A- 3.953% 06/15/2016 N/A Citigroup, Inc. A- 5.850% 08/02/2016 N/A Comerica Bank, Series BKNT A- 5.750% 11/21/2016 N/A Deutsche Bank AG (Germany) A+ 3.250% 01/11/2016 N/A Fifth Third Bancorp BBB 3.625% 01/25/2016 N/A Goldman Sachs Group, Inc. A- 5.350% 01/15/2016 N/A Goldman Sachs Group, Inc. A- 3.625% 02/07/2016 N/A Goldman Sachs Group, Inc. A- 5.750% 10/01/2016 N/A JPMorgan Chase & Co. A 2.600% 01/15/2016 N/A JPMorgan Chase & Co. A 3.450% 03/01/2016 N/A JPMorgan Chase & Co. A 3.150% 07/05/2016 N/A JPMorgan Chase Bank NA, Series BKNT A 5.875% 06/13/2016 N/A KeyBank NA, Series MTN BBB+ 5.450% 03/03/2016 N/A Lloyds TSB Bank PLC (United Kingdom) A 4.875% 01/21/2016 N/A Morgan Stanley A- 3.800% 04/29/2016 N/A Morgan Stanley, Series MTN A- 5.750% 10/18/2016 N/A PNC Funding Corp. A- 2.700% 09/19/2016 08/19/16 @ 100 Royal Bank of Canada, Series MTN (Canada) AA- 2.875% 04/19/2016 N/A Royal Bank of Canada, Series MTN (Canada) AA- 2.300% 07/20/2016 N/A Royal Bank of Scotland PLC (United Kingdom) A 4.375% 03/16/2016 N/A State Street Corp. A+ 2.875% 03/07/2016 N/A Sumitomo Mitsui Banking Corp. (Japan) A+ 0.900% 01/18/2016 N/A SunTrust Banks, Inc. BBB 3.600% 04/15/2016 03/15/16 @ 100 SunTrust Banks, Inc. BBB 3.500% 01/20/2017 12/20/16 @ 100 Svenska Handelsbanken AB (Sweden) AA- 3.125% 07/12/2016 N/A Toronto-Dominion Bank, Series GMTN (Canada) AA- 2.500% 07/14/2016 N/A Toronto-Dominion Bank (Canada) AA- 2.375% 10/19/2016 N/A UBS AG, Series MTN (Switzerland) BBB 5.875% 07/15/2016 N/A Union Bank NA, Series BKNT A 5.950% 05/11/2016 N/A Union Bank NA, Series BKNT A+ 3.000% 06/06/2016 N/A US Bancorp BBB+ 3.442% 02/01/2016 N/A US Bancorp, Series MTN A+ 2.200% 11/15/2016 10/14/16 @ 100 Wachovia Bank NA, Series MTN A+ 5.600% 03/15/2016 N/A Wachovia Corp. A 5.625% 10/15/2016 N/A Wachovia Corp. A+ 5.750% 02/01/2018 N/A Wells Fargo & Co. A+ 3.676% 06/15/2016 N/A Wells Fargo & Co. A 5.125% 09/15/2016 N/A Wells Fargo & Co. A+ 2.625% 12/15/2016 N/A Wells Fargo Bank NA A+ 5.750% 05/16/2016 N/A Beverages - 2.5% Anheuser-Busch InBev Finance, Inc.(a) A 0.800% 01/15/2016 N/A Anheuser-Busch InBev Worldwide, Inc. A 2.875% 02/15/2016 N/A Beam, Inc. BBB- 5.375% 01/15/2016 N/A Bottling Group, LLC A 5.500% 04/01/2016 N/A Coca-Cola Co. AA- 1.800% 09/01/2016 N/A Diageo Capital PLC (United Kingdom) A- 5.500% 09/30/2016 N/A Dr Pepper Snapple Group, Inc. BBB 2.900% 01/15/2016 N/A PepsiCo, Inc. A- 2.500% 05/10/2016 N/A Biotechnology - 1.2% Amgen, Inc. A+ 2.300% 06/15/2016 N/A Amgen, Inc. A+ 2.500% 11/15/2016 N/A Gilead Sciences, Inc. A- 3.050% 12/01/2016 N/A Building Materials - 1.1% CRH America, Inc. BBB+ 6.000% 09/30/2016 N/A Lafarge SA (France) BB+ 6.500% 07/15/2016 N/A Masco Corp. BBB- 6.125% 10/03/2016 N/A Owens Corning BBB- 6.500% 12/01/2016 N/A Chemicals - 1.4% Dow Chemical Co. BBB 2.500% 02/15/2016 N/A Ecolab, Inc. BBB+ 3.000% 12/08/2016 N/A EI du Pont de Nemours & Co. A 2.750% 04/01/2016 N/A EI du Pont de Nemours & Co. A 5.250% 12/15/2016 N/A El du Pont de Nemours & Co. A 1.950% 01/15/2016 N/A Commercial Services - 0.5% Western Union Co. BBB+ 5.930% 10/01/2016 N/A Computers - 2.2% Hewlett-Packard Co. BBB+ 2.650% 06/01/2016 N/A Hewlett-Packard Co. BBB+ 3.000% 09/15/2016 N/A Hewlett-Packard Co. BBB+ 3.300% 12/09/2016 N/A International Business Machines Corp. AA- 2.000% 01/05/2016 N/A International Business Machines Corp. AA- 1.950% 07/22/2016 N/A Cosmetics & Personal Care - 0.4% Procter & Gamble Co. AA- 1.450% 08/15/2016 N/A Diversified Financial Services - 12.6% American Express Co. BBB+ 5.500% 09/12/2016 N/A American Express Credit Corp., Series MTN A- 2.800% 09/19/2016 N/A AON Corp. BBB+ 3.125% 05/27/2016 N/A Boeing Capital Corp. A 2.125% 08/15/2016 07/15/16 @ 100 Caterpillar Financial Services Corp. A 2.050% 08/01/2016 N/A Countrywide Financial Corp. BBB+ 6.250% 05/15/2016 N/A Credit Suisse USA, Inc. A+ 5.375% 03/02/2016 N/A Ford Motor Credit Co., LLC BB+ 2.500% 01/15/2016 N/A Ford Motor Credit Co., LLC BB+ 4.207% 04/15/2016 N/A Ford Motor Credit Co., LLC BB+ 3.984% 06/15/2016 N/A Ford Motor Credit Co., LLC BB+ 8.000% 12/15/2016 N/A General Electric Capital Corp., Series MTN AA+ 1.000% 01/08/2016 N/A General Electric Capital Corp., Series MTN AA+ 5.000% 01/08/2016 N/A General Electric Capital Corp. AA+ 2.950% 05/09/2016 N/A General Electric Capital Corp., Series MTN AA+ 3.350% 10/17/2016 N/A General Electric Capital Corp., Series MTN AA+ 5.375% 10/20/2016 N/A HSBC Finance Corp. A 5.500% 01/19/2016 N/A International Lease Finance Corp. BBB- 5.750% 05/15/2016 N/A John Deere Capital Corp., Series MTN A 2.250% 06/07/2016 N/A John Deere Capital Corp., Series MTN A 1.850% 09/15/2016 N/A Merrill Lynch & Co., Inc. BBB+ 6.050% 05/16/2016 N/A Nomura Holdings, Inc., Series MTN (Japan) BBB+ 4.125% 01/19/2016 N/A ORIX Corp. (Japan) A- 5.000% 01/12/2016 N/A SLM Corp., Series MTN BBB- 6.250% 01/25/2016 N/A Toyota Motor Credit Corp., Series MTN AA- 2.800% 01/11/2016 N/A Toyota Motor Credit Corp., Series MTN AA- 2.000% 09/15/2016 N/A Electric - 0.4% Duke Energy Corp. BBB 2.150% 11/15/2016 N/A Southern Co. A- 1.950% 09/01/2016 N/A Electronics - 0.7% Thermo Fisher Scientific, Inc. A- 3.200% 03/01/2016 N/A Thermo Fisher Scientific, Inc. A- 2.250% 08/15/2016 N/A Environmental Control - 0.1% Waste Management, Inc. BBB 2.600% 09/01/2016 N/A Food - 1.6% Kellogg Co. BBB+ 4.450% 05/30/2016 N/A Kellogg Co. BBB+ 1.875% 11/17/2016 N/A Mondelez International, Inc. BBB- 4.125% 02/09/2016 N/A Tyson Foods, Inc. BBB 6.600% 04/01/2016 N/A Unilever Capital Corp. A+ 2.750% 02/10/2016 N/A Gas - 0.9% National Grid PLC (United Kingdom) BBB+ 6.300% 08/01/2016 N/A Sempra Energy BBB+ 6.500% 06/01/2016 N/A Health Care Products - 1.7% Baxter International, Inc. A 5.900% 09/01/2016 N/A Becton Dickinson and Co. A 1.750% 11/08/2016 N/A Boston Scientific Corp. BBB- 6.400% 06/15/2016 N/A Medtronic, Inc. A+ 2.625% 03/15/2016 N/A St Jude Medical, Inc. A 2.500% 01/15/2016 N/A Stryker Corp. A+ 2.000% 09/30/2016 N/A Health Care Services - 1.2% Aetna, Inc. A- 6.000% 06/15/2016 N/A Cigna Corp. BBB 2.750% 11/15/2016 N/A Humana, Inc. BBB 6.450% 06/01/2016 N/A UnitedHealth Group, Inc. A 5.375% 03/15/2016 N/A WellPoint, Inc. A- 5.250% 01/15/2016 N/A Insurance - 2.4% Allied World Assurance Co. Ltd. (Bermuda) BBB+ 7.500% 08/01/2016 N/A American International Group, Inc. A- 4.875% 09/15/2016 N/A American International Group, Inc., Series MTN A- 5.600% 10/18/2016 N/A Berkshire Hathaway, Inc. AA+ 2.200% 08/15/2016 N/A MetLife, Inc. A- 6.750% 06/01/2016 N/A Prudential Financial, Inc., Series MTN A 3.000% 05/12/2016 N/A Internet - 0.4% Google, Inc. AA 2.125% 05/19/2016 N/A Iron & Steel - 0.3% ArcelorMittal (Luxembourg) BB+ 4.250% 03/01/2016 N/A Lodging - 0.0%*** Wyndham Worldwide Corp. BBB- 6.000% 12/01/2016 N/A Machinery-Construction & Mining - 0.3% Caterpillar, Inc. A 5.700% 08/15/2016 N/A Machinery-Diversified - 0.1% Xylem, Inc. BBB 3.550% 09/20/2016 N/A Media - 4.0% Comcast Corp. A- 5.900% 03/15/2016 N/A Comcast Corp. A- 4.950% 06/15/2016 N/A DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc. BBB 3.125% 02/15/2016 N/A DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc. BBB 3.500% 03/01/2016 N/A NBCUniversal Media, LLC A- 2.875% 04/01/2016 N/A Scripps Networks Interactive, Inc. A- 2.700% 12/15/2016 N/A Time Warner, Inc. BBB 5.875% 11/15/2016 N/A Viacom, Inc. BBB+ 6.250% 04/30/2016 N/A Walt Disney Co. A 1.350% 08/16/2016 N/A Walt Disney Co., Series MTNC A 5.625% 09/15/2016 N/A Mining - 0.7% Barrick Gold Corp. (Canada) BBB+ 2.900% 05/30/2016 N/A Rio Tinto Finance USA Ltd. (Australia) A- 2.500% 05/20/2016 N/A Rio Tinto Finance USA Ltd. (Australia) A- 2.250% 09/20/2016 N/A Miscellaneous Manufacturing - 0.7% 3M Co. AA- 1.375% 09/29/2016 N/A Danaher Corp. A+ 2.300% 06/23/2016 N/A Office & Business Equipment - 0.4% Pitney Bowes, Inc., Series MTN BBB 4.750% 01/15/2016 N/A Xerox Corp. BBB- 6.400% 03/15/2016 N/A Oil & Gas - 5.4% Anadarko Petroleum Corp. BBB- 5.950% 09/15/2016 N/A BP Capital Markets PLC (United Kingdom) A 3.200% 03/11/2016 N/A BP Capital Markets PLC (United Kingdom) A 2.248% 11/01/2016 N/A ConocoPhillips Canada Funding Co. I (Canada) A 5.625% 10/15/2016 N/A Devon Energy Corp. BBB+ 2.400% 07/15/2016 06/15/16 @ 100 Ensco PLC (United Kingdom) BBB+ 3.250% 03/15/2016 N/A Marathon Petroleum Corp. BBB 3.500% 03/01/2016 N/A Occidental Petroleum Corp. A 2.500% 02/01/2016 N/A Occidental Petroleum Corp. A 4.125% 06/01/2016 N/A Statoil ASA (Norway) AA- 1.800% 11/23/2016 N/A Total Capital International SA (France) AA- 0.750% 01/25/2016 N/A Total Capital SA (France) AA- 2.300% 03/15/2016 N/A Transocean, Inc. (Cayman Island) BBB- 5.050% 12/15/2016 N/A Pharmaceuticals - 3.4% Allergan, Inc. A+ 5.750% 04/01/2016 N/A Express Scripts Holding Co. BBB+ 3.125% 05/15/2016 N/A Express Scripts Holding Co. BBB+ 3.500% 11/15/2016 N/A Johnson & Johnson AAA 2.150% 05/15/2016 N/A McKesson Corp. A- 3.250% 03/01/2016 N/A Merck & Co., Inc. AA 2.250% 01/15/2016 N/A Sanofi (France) AA- 2.625% 03/29/2016 N/A Wyeth, LLC AA 5.500% 02/15/2016 N/A Pipelines - 1.0% Enterprise Products Operating, LLC BBB+ 3.200% 02/01/2016 N/A Kinder Morgan Energy Partners, LP BBB 3.500% 03/01/2016 N/A ONEOK Partners, LP BBB 3.250% 02/01/2016 01/01/16 @ 100 TransCanada PipeLines Ltd. (CAN) A- 0.750% 01/15/2016 N/A Real Estate Investment Trusts - 1.0% ERP Operating, LP BBB+ 5.125% 03/15/2016 N/A HCP, Inc. BBB+ 3.750% 02/01/2016 N/A Simon Property Group, LP A- 5.250% 12/01/2016 09/02/16 @ 100 Simon Property Group, LP A- 5.875% 03/01/2017 12/01/16 @ 100 Retail - 2.9% Home Depot, Inc. A- 5.400% 03/01/2016 N/A Lowe's Cos., Inc. A- 5.400% 10/15/2016 N/A Macy's Retail Holdings, Inc. BBB 5.900% 12/01/2016 N/A Target Corp. A+ 5.875% 07/15/2016 N/A Wal-Mart Stores, Inc. AA 2.800% 04/15/2016 N/A Savings & Loans - 0.3% Santander Holdings USA, Inc. BBB 4.625% 04/19/2016 N/A Semiconductors - 1.1% Intel Corp. A+ 1.950% 10/01/2016 N/A Texas Instruments, Inc. A+ 2.375% 05/16/2016 N/A Software - 1.5% Fiserv, Inc. BBB- 3.125% 06/15/2016 N/A Microsoft Corp. AAA 2.500% 02/08/2016 N/A Oracle Corp. A+ 5.250% 01/15/2016 N/A Telecommunications - 8.0% AT&T, Inc. A- 0.900% 02/12/2016 N/A AT&T, Inc. A- 2.950% 05/15/2016 N/A AT&T, Inc. A- 5.625% 06/15/2016 N/A AT&T, Inc. A- 2.400% 08/15/2016 N/A Cisco Systems, Inc. A+ 5.500% 02/22/2016 N/A Deutsche Telekom International Finance BV (Netherlands) BBB+ 5.750% 03/23/2016 N/A Embarq Corp. BB 7.082% 06/01/2016 N/A France Telecom SA (France) A- 2.750% 09/14/2016 N/A Telefonica Emisiones SAU (Spain) BBB 3.992% 02/16/2016 N/A Telefonica Emisiones SAU (Spain) BBB 6.421% 06/20/2016 N/A Verizon Communications, Inc. A- 5.550% 02/15/2016 N/A Verizon Communications, Inc. A- 3.000% 04/01/2016 N/A Verizon Communications, Inc. A- 2.000% 11/01/2016 N/A Vodafone Group PLC (United Kingdom) A- 0.900% 02/19/2016 N/A Vodafone Group PLC (United Kingdom) A- 5.750% 03/15/2016 N/A Vodafone Group PLC (United Kingdom) A- 2.875% 03/16/2016 N/A Textiles - 0.2% Mohawk Industries, Inc. BBB- 6.375% 01/15/2016 N/A Transportation - 0.2% Norfolk Southern Corp. BBB+ 5.750% 01/15/2016 N/A Total Corporate Bonds - 98.9% (Cost $179,353,493) Number of Shares Description Value Investments of Collateral for Securities Loaned - 0.4% BNY Mellon Securities Lending Overnight Fund, 0.1879%(b) (c) (Cost $827,830) Total Investments - 99.3% (Cost $180,181,323) Other Assets in excess of Liabilities - 0.7% Net Assets- 100.0% AB - Stock Company AG - Stock Corporation ASA - Stock Company BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company SA - Corporation SAU - Incorporated with Limited Liability * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. *** Less than 0.1% (a) Security, or portion thereof, was on loan at February 28, 2013. (b) At February 28, 2013, the total market value of the Fund's securities on loan was $806,044 and the total market value of the collateral held by the Fund was $827,830. (c) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation**** United States 81.7% United Kingdom 5.6% Canada 4.0% France 2.8% Japan 1.1% Spain 0.9% Germany 0.9% Sweden 0.5% Cayman Islands 0.5% Switzerland 0.4% Australia 0.4% Luxembourg 0.3% Netherlands 0.3% Bermuda 0.3% Norway 0.3% **** Subject to change daily. Based on total corporate bonds. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust ("Board of Trustees"). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund’s investments carried by caption and by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets Corporate Bonds $– $– Investments of Collateral for Securities Loaned – – Total $– During the nine months ended February 28, 2013, there were no transfers between levels. BSCH Guggenheim BulletShares 2017 Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 98.8% Aerospace & Defense - 1.2% General Dynamics Corp. A 1.000% 11/15/2017 N/A United Technologies Corp. A 1.800% 06/01/2017 N/A United Technologies Corp. A 5.375% 12/15/2017 N/A Agriculture - 1.1% Bunge Ltd. Finance Corp. BBB- 3.200% 06/15/2017 N/A Lorillard Tobacco Co. BBB- 2.300% 08/21/2017 N/A Philip Morris International, Inc. A 1.625% 03/20/2017 N/A Philip Morris International, Inc. A 1.125% 08/21/2017 N/A Reynolds American, Inc. BBB- 6.750% 06/15/2017 N/A Banks - 31.5% American Express Bank FSB, Series BKNT A- 6.000% 09/13/2017 N/A American Express Centurion Bank, Series BKN1 A- 6.000% 09/13/2017 N/A Bank of America Corp. BBB+ 5.420% 03/15/2017 N/A Bank of America Corp. A- 3.875% 03/22/2017 N/A Bank of America Corp. A- 6.000% 09/01/2017 N/A Bank of America Corp. A- 5.750% 12/01/2017 N/A Bank of America NA, Series BKNT A- 5.300% 03/15/2017 N/A Bank of America NA, Series BKNT A- 6.100% 06/15/2017 N/A Bank of Montreal, Series MTN (Canada) A+ 2.500% 01/11/2017 N/A Bank of Montreal, Series MTN (Canada) A+ 1.400% 09/11/2017 N/A Bank of New York Mellon Corp., Series MTN A+ 2.400% 01/17/2017 12/18/16 @ 100 Bank of New York Mellon Corp. A+ 1.969% 06/20/2017 N/A Bank of Nova Scotia (Canada) A+ 2.550% 01/12/2017 N/A Bank of Nova Scotia (Canada) A+ 1.375% 12/18/2017 11/18/17 @ 100 BB&T Corp., Series MTN A- 2.150% 03/22/2017 02/22/17 @ 100 BB&T Corp., Series MTN A- 1.600% 08/15/2017 07/14/17 @ 100 BNP Paribas SA, Series MTN (France) A+ 2.375% 09/14/2017 N/A Capital One Financial Corp. BBB 6.750% 09/15/2017 N/A Citigroup, Inc. A- 4.450% 01/10/2017 N/A Citigroup, Inc. BBB+ 5.500% 02/15/2017 N/A Citigroup, Inc. A- 6.000% 08/15/2017 N/A Citigroup, Inc. A- 6.125% 11/21/2017 N/A Comerica Bank A- 5.200% 08/22/2017 N/A Cooperatieve Centrale Raiffeisen-Boerenleenbank BA (Netherlands) AA- 3.375% 01/19/2017 N/A Deutsche Bank AG (Germany) A+ 6.000% 09/01/2017 N/A Fifth Third Bancorp BBB- 5.450% 01/15/2017 N/A Goldman Sachs Group, Inc. BBB+ 5.625% 01/15/2017 N/A Goldman Sachs Group, Inc. A- 6.250% 09/01/2017 N/A HSBC Bank USA NA, Series BKNT A 6.000% 08/09/2017 N/A JPMorgan Chase & Co. A- 6.125% 06/27/2017 N/A JPMorgan Chase & Co. A 2.000% 08/15/2017 N/A JPMorgan Chase Bank NA, Series BKNT A 6.000% 07/05/2017 N/A JPMorgan Chase Bank NA, Series BKNT A 6.000% 10/01/2017 N/A Lloyds TSB Bank PLC (United Kingdom)(a) A 4.200% 03/28/2017 N/A Morgan Stanley, Series GMTN A- 5.450% 01/09/2017 N/A Morgan Stanley A- 4.750% 03/22/2017 N/A Morgan Stanley, Series MTN A- 5.550% 04/27/2017 N/A Morgan Stanley, Series MTN A- 6.250% 08/28/2017 N/A Morgan Stanley, Series MTN A- 5.950% 12/28/2017 N/A National Bank of Canada, Series MTN (Canada) A- 1.450% 11/07/2017 10/07/17 @ 100 PNC Bank NA, Series BKNT A- 5.250% 01/15/2017 N/A PNC Bank NA, Series BKNT A- 4.875% 09/21/2017 N/A PNC Funding Corp. BBB+ 5.625% 02/01/2017 N/A Royal Bank of Canada (Canada) AAA 1.200% 09/19/2017 N/A Sumitomo Mitsui Banking Corp. (Japan) A+ 1.800% 07/18/2017 N/A SunTrust Banks, Inc. BBB 3.500% 01/20/2017 12/20/16 @ 100 SunTrust Banks, Inc. BBB 6.000% 09/11/2017 N/A Svenska Handelsbanken AB (Sweden) AA- 2.875% 04/04/2017 N/A UBS AG, Series BKNT (Switzerland) A 5.875% 12/20/2017 N/A Union Bank NA, Series BKNT A+ 2.125% 06/16/2017 N/A US Bancorp, Series MTN A+ 1.650% 05/15/2017 04/15/17 @ 100 Wachovia Bank NA, Series BKNT A+ 6.000% 11/15/2017 N/A Wachovia Corp. A+ 5.750% 06/15/2017 N/A Wells Fargo & Co., Series MTN A+ 2.100% 05/08/2017 N/A Wells Fargo & Co. A+ 5.625% 12/11/2017 N/A Beverages - 2.5% Anheuser-Busch InBev Worldwide, Inc. A 1.375% 07/15/2017 N/A Coca-Cola Co. AA- 5.350% 11/15/2017 N/A Diageo Capital PLC (United Kingdom) A- 1.500% 05/11/2017 N/A Diageo Capital PLC (United Kingdom) A- 5.750% 10/23/2017 N/A PepsiCo, Inc. A- 1.250% 08/13/2017 N/A Biotechnology - 1.1% Amgen, Inc. A+ 2.125% 05/15/2017 N/A Amgen, Inc. A+ 5.850% 06/01/2017 N/A Celgene Corp. BBB+ 1.900% 08/15/2017 N/A Chemicals - 1.2% Eastman Chemical Co. BBB 2.400% 06/01/2017 N/A Ecolab, Inc. BBB+ 1.450% 12/08/2017 N/A Potash Corp. of Saskatchewan, Inc. (Canada) A- 3.250% 12/01/2017 N/A Rohm & Haas Co. BBB 6.000% 09/15/2017 N/A Sherwin-Williams Co. A 1.350% 12/15/2017 N/A Commercial Services - 0.2% Western Union Co. BBB+ 2.875% 12/10/2017 N/A Computers - 2.6% Hewlett-Packard Co. BBB+ 5.400% 03/01/2017 N/A Hewlett-Packard Co. BBB+ 2.600% 09/15/2017 N/A International Business Machines Corp. AA- 1.250% 02/06/2017 N/A International Business Machines Corp. AA- 5.700% 09/14/2017 N/A NetApp, Inc. BBB+ 2.000% 12/15/2017 N/A Diversified Financial Services - 13.3% American Express Co. BBB+ 6.150% 08/28/2017 N/A American Express Credit Corp., Series MTN A- 2.375% 03/24/2017 N/A Bear Stearns Cos., LLC A- 5.550% 01/22/2017 N/A Bear Stearns Cos., LLC A 6.400% 10/02/2017 N/A BlackRock, Inc. A+ 6.250% 09/15/2017 N/A Caterpillar Financial Services Corp., Series MTN A 1.625% 06/01/2017 N/A Caterpillar Financial Services Corp., Series MTNG A 1.250% 11/06/2017 N/A Eaton Vance Corp. A- 6.500% 10/02/2017 N/A Ford Motor Credit Co., LLC BB+ 4.250% 02/03/2017 N/A Ford Motor Credit Co., LLC BB+ 3.000% 06/12/2017 N/A Ford Motor Credit Co., LLC BB+ 6.625% 08/15/2017 N/A General Electric Capital Corp. AA+ 2.900% 01/09/2017 N/A General Electric Capital Corp., Series MTN AA+ 5.400% 02/15/2017 N/A General Electric Capital Corp., Series MTN AA+ 2.300% 04/27/2017 N/A General Electric Capital Corp., Series MTN AA+ 5.625% 09/15/2017 N/A General Electric Capital Corp., Series GMTN(a) AA+ 1.600% 11/20/2017 N/A International Lease Finance Corp. BBB- 8.750% 03/15/2017 N/A John Deere Capital Corp., Series MTN A 2.000% 01/13/2017 N/A John Deere Capital Corp., Series MTN A 1.400% 03/15/2017 N/A John Deere Capital Corp., Series MTN A 2.800% 09/18/2017 N/A John Deere Capital Corp. A 1.200% 10/10/2017 N/A Merrill Lynch & Co., Inc. BBB+ 5.700% 05/02/2017 N/A Merrill Lynch & Co., Inc., Series GMTN A- 6.400% 08/28/2017 N/A Murray Street Investment Trust I A- 4.647% 03/09/2017 N/A National Rural Utilities Cooperative Finance Corp. A+ 5.450% 04/10/2017 N/A NYSE Euronext A+ 2.000% 10/05/2017 N/A ORIX Corp. (Japan) A- 3.750% 03/09/2017 N/A PACCAR Financial Corp., Series MTN A+ 1.600% 03/15/2017 N/A SLM Corp., Series MTN BBB- 6.000% 01/25/2017 N/A SLM Corp., Series MTN BBB- 4.625% 09/25/2017 N/A Toyota Motor Credit Corp., Series MTN AA- 2.050% 01/12/2017 N/A Toyota Motor Credit Corp., Series MTN AA- 1.750% 05/22/2017 N/A Toyota Motor Credit Corp., Series MTN AA- 1.250% 10/05/2017 N/A Electric - 1.5% American Electric Power Co., Inc. BBB- 1.650% 12/15/2017 11/15/17 @ 100 Duke Energy Corp. BBB 1.625% 08/15/2017 N/A Exelon Generation Co., LLC BBB 6.200% 10/01/2017 N/A Pacific Gas & Electric Co. BBB 5.625% 11/30/2017 N/A Virginia Electric & Power Co. A- 5.950% 09/15/2017 N/A Electronics - 0.3% Agilent Technologies, Inc. BBB+ 6.500% 11/01/2017 N/A Engineering & Construction - 0.1% ABB Finance USA, Inc. A 1.625% 05/08/2017 N/A Food - 2.0% ConAgra Foods, Inc. BBB- 5.819% 06/15/2017 N/A General Mills Inc. BBB+ 5.700% 02/15/2017 N/A Kraft Foods Group, Inc. BBB 2.250% 06/05/2017 N/A Kroger Co. BBB 6.400% 08/15/2017 N/A Mondelez International, Inc. BBB- 6.500% 08/11/2017 N/A Safeway, Inc. BBB 6.350% 08/15/2017 N/A Unilever Capital Corp. A+ 0.850% 08/02/2017 N/A Gas - 0.1% Sempra Energy BBB+ 2.300% 04/01/2017 N/A Health Care Products - 0.7% Baxter International, Inc. A 1.850% 01/15/2017 N/A Covidien International Finance SA (Luxembourg) A 6.000% 10/15/2017 N/A Hospira, Inc. BBB+ 6.050% 03/30/2017 N/A Health Care Services - 0.8% Aetna, Inc. A- 1.500% 11/15/2017 10/15/17 @ 100 Laboratory Corp. of America Holdings BBB 2.200% 08/23/2017 N/A UnitedHealth Group, Inc. A 1.400% 10/15/2017 N/A WellPoint, Inc. A- 5.875% 06/15/2017 N/A Household Products & Housewares - 0.4% Kimberly-Clark Corp. A 6.125% 08/01/2017 N/A Insurance - 2.9% ACE INA Holdings, Inc. A 5.700% 02/15/2017 N/A Aflac, Inc. A- 2.650% 02/15/2017 N/A American International Group, Inc. A- 3.800% 03/22/2017 N/A American International Group, Inc., Series MTN A- 5.450% 05/18/2017 N/A Berkshire Hathaway Finance Corp. AA+ 1.600% 05/15/2017 N/A Berkshire Hathaway, Inc. AA+ 1.900% 01/31/2017 N/A Hartford Financial Services Group, Inc. BBB 5.375% 03/15/2017 N/A Prudential Financial, Inc., Series MTN A 6.000% 12/01/2017 N/A Willis North America, Inc. BBB- 6.200% 03/28/2017 N/A Internet - 0.9% Amazon.com, Inc. AA- 1.200% 11/29/2017 N/A eBay, Inc. A 1.350% 07/15/2017 N/A Symantec Corp. BBB 2.750% 06/15/2017 05/15/17 @ 100 Iron & Steel - 0.2% ArcelorMittal (Luxembourg) BB+ 5.000% 02/25/2017 N/A Nucor Corp. A 5.750% 12/01/2017 N/A Leisure Time - 0.2% Carnival Corp. (Panama) BBB+ 1.875% 12/15/2017 N/A Lodging - 0.2% Wynn Las Vegas, LLC / Wynn Las Vegas Capital Corp.(a) BBB- 5.375% 03/15/2022 03/15/17 @ 103 Machinery-Construction & Mining - 0.1% Caterpillar, Inc. A 1.500% 06/26/2017 N/A Media - 3.9% Comcast Cable Communications, LLC A- 8.875% 05/01/2017 N/A Comcast Corp. A- 6.500% 01/15/2017 N/A Comcast Corp. A- 6.300% 11/15/2017 N/A DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc. BBB 2.400% 03/15/2017 N/A Time Warner Cable, Inc. BBB 5.850% 05/01/2017 N/A Time Warner Cos., Inc. BBB 7.250% 10/15/2017 N/A Viacom, Inc. BBB+ 3.500% 04/01/2017 N/A Viacom, Inc. BBB+ 6.125% 10/05/2017 N/A Walt Disney Co., Series MTN A 1.125% 02/15/2017 N/A Walt Disney Co., Series MTN A 1.100% 12/01/2017 N/A Mining - 1.2% Alcoa, Inc.(a) BBB- 5.550% 02/01/2017 N/A Freeport-McMoRan Copper & Gold, Inc. BBB 2.150% 03/01/2017 N/A Rio Tinto Finance USA PLC (United Kingdom) A- 2.000% 03/22/2017 02/22/17 @ 100 Rio Tinto Finance USA PLC (United Kingdom) A- 1.625% 08/21/2017 07/21/17 @ 100 Miscellaneous Manufacturing - 2.2% 3M Co., Series MTN AA- 1.000% 06/26/2017 N/A General Electric Co. AA+ 5.250% 12/06/2017 N/A Tyco Electronics Group SA (Luxembourg) BBB+ 6.550% 10/01/2017 N/A Office & Business Equipment - 0.8% Pitney Bowes, Inc., Series MTN(a) BBB 5.750% 09/15/2017 N/A Xerox Corp. BBB- 6.750% 02/01/2017 N/A Xerox Corp. BBB- 2.950% 03/15/2017 N/A Oil & Gas - 7.8% Anadarko Petroleum Corp. BBB- 6.375% 09/15/2017 N/A Apache Corp. A- 5.625% 01/15/2017 N/A BP Capital Markets PLC (United Kingdom) A 1.846% 05/05/2017 N/A BP Capital Markets PLC (United Kingdom) A 1.375% 11/06/2017 N/A Canadian Natural Resources Ltd. (Canada) BBB+ 5.700% 05/15/2017 N/A Chevron Corp. AA 1.104% 12/05/2017 11/05/17 @ 100 ConocoPhillips Co. A 1.050% 12/15/2017 09/15/17 @ 100 Devon Energy Corp. BBB+ 1.875% 05/15/2017 04/15/17 @ 100 EnCana Corp. (Canada) BBB 5.900% 12/01/2017 N/A EOG Resources, Inc. A- 5.875% 09/15/2017 N/A Marathon Oil Corp. BBB 6.000% 10/01/2017 N/A Murphy Oil Corp. BBB 2.500% 12/01/2017 N/A Occidental Petroleum Corp. A 1.750% 02/15/2017 N/A Phillips 66 BBB 2.950% 05/01/2017 N/A Shell International Finance BV (Netherlands) AA 5.200% 03/22/2017 N/A Shell International Finance BV (Netherlands) AA 1.125% 08/21/2017 N/A Statoil ASA (Norway) AA- 3.125% 08/17/2017 N/A Total Capital International SA (France) AA- 1.500% 02/17/2017 N/A Total Capital International SA (France) AA- 1.550% 06/28/2017 N/A Transocean, Inc. (Cayman Islands) BBB- 2.500% 10/15/2017 N/A Valero Energy Corp. BBB 6.125% 06/15/2017 N/A Oil & Gas Services - 0.3% National Oilwell Varco, Inc. A- 1.350% 12/01/2017 N/A Weatherford International, Inc. BBB- 6.350% 06/15/2017 N/A Pharmaceuticals - 4.2% Actavis, Inc. BBB 1.875% 10/01/2017 N/A AstraZeneca PLC (United Kingdom) AA- 5.900% 09/15/2017 N/A Bristol-Myers Squibb Co. A+ 0.875% 08/01/2017 N/A ELI Lilly & Co. AA- 5.200% 03/15/2017 N/A Express Scripts Holding Co. BBB+ 2.650% 02/15/2017 N/A GlaxoSmithKline Capital PLC (United Kingdom) A+ 1.500% 05/08/2017 N/A Johnson & Johnson AAA 5.550% 08/15/2017 N/A McKesson Corp. A- 5.700% 03/01/2017 N/A Merck & Co., Inc. AA 6.000% 09/15/2017 N/A Wyeth, LLC AA 5.450% 04/01/2017 N/A Pipelines - 0.9% DCP Midstream Operating, LP BBB- 2.500% 12/01/2017 11/01/17 @ 100 Enterprise Products Operating, LLC, Series L BBB+ 6.300% 09/15/2017 N/A Kinder Morgan Energy Partners LP BBB 6.000% 02/01/2017 N/A Williams Partners, LP / Williams Partners Finance Corp. BBB 7.250% 02/01/2017 N/A Real Estate Investment Trusts - 1.3% American Tower Corp. BB+ 7.000% 10/15/2017 N/A ERP Operating, LP BBB+ 5.750% 06/15/2017 N/A HCP, Inc. BBB+ 6.000% 01/30/2017 N/A Simon Property Group, LP A- 2.800% 01/30/2017 10/30/16 @ 100 Simon Property Group, LP A- 5.875% 03/01/2017 12/01/16 @ 100 Simon Property Group, LP A- 2.150% 09/15/2017 06/15/17 @ 100 Retail - 3.7% Costco Wholesale Corp. A+ 5.500% 03/15/2017 N/A Costco Wholesale Corp. A+ 1.125% 12/15/2017 N/A CVS Caremark Corp. BBB+ 5.750% 06/01/2017 N/A Darden Restaurants, Inc. BBB 6.200% 10/15/2017 N/A Kohl's Corp. BBB+ 6.250% 12/15/2017 N/A Lowe's Cos., Inc. A- 1.625% 04/15/2017 03/15/17 @ 100 McDonald's Corp., Series GMTN A 5.800% 10/15/2017 N/A Starbucks Corp. A- 6.250% 08/15/2017 N/A Target Corp. A+ 5.375% 05/01/2017 N/A Walgreen Co. BBB 1.800% 09/15/2017 N/A Wal-Mart Stores, Inc. AA 5.375% 04/05/2017 N/A Semiconductors - 1.1% Altera Corp. A- 1.750% 05/15/2017 N/A Intel Corp. A+ 1.350% 12/15/2017 N/A Software - 1.6% Fidelity National Information Services, Inc. BBB- 5.000% 03/15/2022 03/15/17 @ 103 Fiserv, Inc. BBB- 6.800% 11/20/2017 N/A Microsoft Corp. AAA 0.875% 11/15/2017 N/A Oracle Corp. A+ 1.200% 10/15/2017 N/A Telecommunications - 3.9% AT&T, Inc. A- 1.600% 02/15/2017 N/A AT&T, Inc. A- 1.700% 06/01/2017 N/A AT&T, Inc. A- 1.400% 12/01/2017 N/A CenturyLink, Inc., Series N BB 6.000% 04/01/2017 N/A Cisco Systems, Inc. A+ 3.150% 03/14/2017 N/A Nippon Telegraph & Telephone Corp. (Japan) AA 1.400% 07/18/2017 N/A Qwest Corp. BBB- 6.500% 06/01/2017 N/A Telefonica Emisiones SAU (Spain) BBB 6.221% 07/03/2017 N/A Verizon Communications, Inc. A- 5.500% 04/01/2017 N/A Verizon Communications, Inc. A- 1.100% 11/01/2017 N/A Vodafone Group PLC (United Kingdom) A- 5.625% 02/27/2017 N/A Vodafone Group PLC (United Kingdom) A- 1.625% 03/20/2017 N/A Vodafone Group PLC (United Kingdom) A- 1.250% 09/26/2017 N/A Transportation - 0.5% Burlington Northern Santa Fe, LLC BBB+ 5.650% 05/01/2017 N/A Norfolk Southern Corp. BBB+ 7.700% 05/15/2017 N/A Water - 0.3% American Water Capital Corp. BBB+ 6.085% 10/15/2017 N/A Total Corporate Bonds - 98.8% (Cost $219,704,248) Number of Shares Description Value Investments of Collateral for Securities Loaned - 0.7% BNY Mellon Securities Lending Overnight Fund, 0.1879%(b) (c) (Cost $1,463,280) Total Investments - 99.5% (Cost $221,167,528) Other Assets in excess of Liabilities - 0.5% Net Assets- 100.0% AB - Stock Company AG - Stock Corporation ASA - Stock Company BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company SA - Corporation SAU - Incorporated with Limited Liability * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Security, or portion thereof, was on loan at February 28, 2013. (b) At February 28, 2013, the total market value of the Fund's securities on loan was $1,431,029 and the total market value of the collateral held by the Fund was $1,463,280. (c) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation*** United States 82.1% United Kingdom 5.6% Canada 3.7% Netherlands 1.7% France 1.7% Germany 1.3% Sweden 0.7% Switzerland 0.7% Japan 0.7% Luxembourg 0.6% Norway 0.6% Spain 0.2% Cayman Islands 0.2% Panama 0.2% *** Subject to change daily.Based on total corporate bonds. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust ("Board of Trustees"). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund’s investments carried by caption and by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets Corporate Bonds $– $– Investments of Collateral for Securities Loaned – – Total $– During the nine months ended February 28, 2013, there were no transfers between levels. BSCI Guggenheim BulletShares 2018 Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 98.6% Agriculture - 2.8% Altria Group, Inc. BBB 9.700% 11/10/2018 N/A Archer Daniels A 5.450% 03/15/2018 N/A Philip Morris International, Inc. A 5.650% 05/16/2018 N/A Banks - 18.1% Bank of America Corp., Series MTNL A- 5.650% 05/01/2018 N/A Bank of New York Mellon A+ 1.300% 01/25/2018 12/25/17 @ 100 BB&T Corp. A- 1.450% 01/12/2018 12/12/17 @ 100 Canadian Imperial Bank (Canada) A+ 1.550% 01/23/2018 12/23/17 @ 100 Citigroup, Inc. A- 6.125% 05/15/2018 N/A Credit Suisse New York (Switzerland) BBB+ 6.000% 02/15/2018 N/A Fifth Third Bancorp BBB- 4.500% 06/01/2018 N/A Goldman Sachs Group, Inc. A- 5.950% 01/18/2018 N/A Goldman Sachs Group, Inc. A- 6.150% 04/01/2018 N/A HSBC USA, Inc. A+ 1.625% 01/16/2018 N/A JPMorgan Chase & Co. A 6.000% 01/15/2018 N/A Morgan Stanley, Series GMTN A- 6.625% 04/01/2018 N/A Royal Bank of Scotland NV (Netherlands) BBB- 4.650% 06/04/2018 N/A Regions Bank, Series BKNT BBB- 7.500% 05/15/2018 N/A Sumitomo Mitsui Banking (Japan) A+ 1.500% 01/18/2018 N/A UBS AG, Series BKNT (Switzerland) A 5.750% 04/25/2018 N/A Wachovia Corp., Series MTN A+ 5.750% 02/01/2018 N/A Wells Fargo & Co. A+ 1.500% 01/16/2018 N/A Beverages - 3.0% Anheuser-Busch Cos., Inc. A 5.500% 01/15/2018 N/A Anheuser-Busch InBev Finance, Inc. A 1.250% 01/17/2018 N/A Coca-Cola Co. AA- 1.650% 03/14/2018 N/A PepsiCo, Inc. A- 5.000% 06/01/2018 N/A PepsiCo, Inc. A- 7.900% 11/01/2018 N/A Biotechnology - 0.2% Amgen, Inc. A+ 6.150% 06/01/2018 N/A Chemicals - 1.8% CF Industries, Inc. BBB- 6.875% 05/01/2018 N/A Dow Chemical Co. BBB 5.700% 05/15/2018 N/A EI du Pont de Nemours & Co. A 6.000% 07/15/2018 N/A PPG Industries, Inc. BBB+ 6.650% 03/15/2018 N/A Computers - 1.6% Computer Sciences Corp. BBB 6.500% 03/15/2018 N/A IBM Corp. AA- 7.625% 10/15/2018 N/A Diversified Financial Services - 14.3% American Express Co. BBB+ 7.000% 03/19/2018 N/A Associates Corp. NA A- 6.950% 11/01/2018 N/A Bear JPM A 7.250% 02/01/2018 N/A Caterpillar Financial Services Corp., Series MTN A 5.450% 04/15/2018 N/A Caterpillar Financial Services Corp., Series MTN A 7.050% 10/01/2018 N/A Ford Motor Credit Co. LLC BB+ 2.375% 01/16/2018 N/A Ford Motor Credit Co. LLC BB+ 5.000% 05/15/2018 N/A General Electric Capital Corp. AA+ 5.625% 05/01/2018 N/A Jefferies Group, Inc. BBB 5.125% 04/13/2018 N/A John Deere Capital Corp., Series MTN A 5.350% 04/03/2018 N/A John Deere Capital Corp., Series MTN A 5.750% 09/10/2018 N/A Merrill Lynch & Co., Inc., Series MTN A- 6.875% 04/25/2018 N/A Merrill Lynch & Co., Inc. A- 6.875% 11/15/2018 N/A National Rural Utilities Cooperative Finance Corp. A+ 5.450% 02/01/2018 N/A National Rural Utilities Cooperative Finance Corp. A+ 10.375% 11/01/2018 N/A SLM Corp., Series MTN BBB- 8.450% 06/15/2018 N/A Toyota Motor Credit Corp. AA- 1.375% 01/10/2018 N/A Electric - 4.5% Commonwealth Edison A- 5.800% 03/15/2018 N/A Consolidated Edison Co. of New York, Inc., Series 08-A A- 5.850% 04/01/2018 N/A Consolidated Edison Co. of New York, Inc. A- 7.125% 12/01/2018 N/A Dominion Resources, Inc. A- 6.400% 06/15/2018 N/A Duke Energy Carolinas A 7.000% 11/15/2018 N/A Florida Power Corp. A 5.650% 06/15/2018 N/A Midamerican Energy Holdings BBB+ 5.750% 04/01/2018 N/A NiSource Finance Corp. BBB- 6.400% 03/15/2018 N/A Northern States Power Co. A 5.250% 03/01/2018 N/A Oncor Electric Delivery A 6.800% 09/01/2018 N/A Pacific Gas & Electric Co. BBB 8.250% 10/15/2018 N/A PacifiCorp A 5.650% 07/15/2018 N/A Transalta Corp. (Canada) BBB- 6.650% 05/15/2018 N/A Virginia Electric & Power Co. A- 5.400% 04/30/2018 N/A Electronics - 0.7% Honeywell International A 5.300% 03/01/2018 N/A Royal Philips Electronics NV (Netherlands) A- 5.750% 03/11/2018 N/A Environmental Control - 1.0% Republic Services, Inc. BBB 3.800% 05/15/2018 N/A Waste Management, Inc. BBB 6.100% 03/15/2018 N/A Food - 2.6% ConAgra Foods, Inc. BBB- 1.900% 01/25/2018 N/A Kraft Foods Group, Inc. BBB 6.125% 08/23/2018 N/A Kraft Foods, Inc. BBB- 6.125% 02/01/2018 N/A Kraft Foods, Inc. BBB- 6.125% 08/23/2018 N/A SYSCO Corp. A 5.250% 02/12/2018 N/A Forest Products & Paper - 1.4% International Paper Co. BBB 7.950% 06/15/2018 N/A Gas - 0.3% Sempra Energy BBB+ 6.150% 06/15/2018 N/A Health Care Products - 0.4% Baxter International, Inc. A 5.375% 06/01/2018 N/A Health Care Services - 1.8% Aetna, Inc. A- 6.500% 09/15/2018 N/A Humana, Inc. BBB 7.200% 06/15/2018 N/A UnitedHealth Group, Inc. A 6.000% 02/15/2018 N/A WellPoint, Inc. A- 1.875% 01/15/2018 N/A Household Products & Housewares - 0.3% Kimberly-Clark Corp. A 7.500% 11/01/2018 N/A Insurance - 6.7% American International Group, Inc., Series MTN A- 5.850% 01/16/2018 N/A American International Group, Inc. A- 8.250% 08/15/2018 N/A Berkshire Hathaway Finance Corp. AA+ 5.400% 05/15/2018 N/A Chubb Corp. A+ 5.750% 05/15/2018 N/A Genworth Financial, Inc.(a) BBB- 6.515% 05/22/2018 N/A Hartford Financial Services Group Inc. BBB 6.300% 03/15/2018 N/A MetLife, Inc., Series A A- 6.817% 08/15/2018 N/A Travelers Cos., Inc. A 5.800% 05/15/2018 N/A Internet - 0.2% Expedia, Inc. BBB- 7.456% 08/15/2018 N/A Iron & Steel - 0.7% Arcelormittal (Luxembourg) BB+ 6.125% 06/01/2018 N/A Nucor Corp. A 5.850% 06/01/2018 N/A Machinery-Construction & Mining - 0.6% Caterpillar, Inc. A 7.900% 12/15/2018 N/A Media - 3.2% Comcast Corp. A- 5.875% 02/15/2018 N/A Comcast Corp. A- 5.700% 05/15/2018 N/A DIRECTV Holdings BBB 1.750% 01/15/2018 N/A Historic TW, Inc. BBB 6.875% 06/15/2018 N/A Thomson Reuters (Canada) A- 6.500% 07/15/2018 N/A Time Warner Cable, Inc. BBB 6.750% 07/01/2018 N/A Metal Fabricate & Hardware - 0.6% Precision Castparts Corp. A- 1.250% 01/15/2018 N/A Mining - 1.5% Alcoa, Inc. BBB- 6.750% 07/15/2018 N/A Barrick NA Finance LLC BBB+ 6.800% 09/15/2018 N/A Rio Tinto Finance USA Ltd. (Australia) A- 6.500% 07/15/2018 N/A Teck Resources Ltd. (Canada) BBB 2.500% 02/01/2018 N/A Miscellaneous Manufacturing - 0.3% Ingersoll-Rand Global Holding Co. Ltd. (Bermuda) BBB+ 6.875% 08/15/2018 N/A Office & Business Equipment - 0.8% Xerox Corp. BBB- 6.350% 05/15/2018 N/A Oil & Gas - 3.1% ConocoPhillips A 5.200% 05/15/2018 N/A Marathon Oil Corp. BBB 5.900% 03/15/2018 N/A Occidental Petroleum Corp. A 1.500% 02/15/2018 01/15/18 @ 100 Petro-Canada (Canada) BBB+ 6.050% 05/15/2018 N/A Southwestern Energy Co. BBB- 7.500% 02/01/2018 N/A Suncor, Inc. (Canada) BBB+ 6.100% 06/01/2018 N/A Total Capital Canada Ltd. (Canada) AA- 1.450% 01/15/2018 N/A Transocean, Inc. (Cayman Islands) BBB- 6.000% 03/15/2018 N/A Oil & Gas Services - 0.5% Baker Hughes, Inc. A 7.500% 11/15/2018 N/A Weatherford International Ltd. (Bermuda) BBB- 6.000% 03/15/2018 N/A Pharmaceuticals - 3.8% Bristol-Myers Squibb Co. A+ 5.450% 05/01/2018 N/A GlaxoSmithKline Capital, Inc. A+ 5.650% 05/15/2018 N/A Johnson & Johnson AAA 5.150% 07/15/2018 N/A Medco Health Solutions BBB+ 7.125% 03/15/2018 N/A Merck & Co., Inc. AA 1.100% 01/31/2018 N/A Pharmacia Corp. AA 6.500% 12/01/2018 N/A Pipelines - 2.3% Energy Transfer Partners BBB- 6.700% 07/01/2018 N/A Kinder Morgan Energy Partners, LP BBB 5.950% 02/15/2018 N/A Plains All American BBB 6.500% 05/01/2018 N/A Spectra Energy Capital BBB 6.200% 04/15/2018 N/A TransCanada PipeLines Ltd. (Canada) A- 6.500% 08/15/2018 N/A Real Estate Investment Trusts - 3.2% American Tower Corp. BB+ 4.500% 01/15/2018 N/A Boston Properties, LP A- 3.700% 11/15/2018 08/15/18 @ 100 HCP, Inc., Series MTN BBB+ 6.700% 01/30/2018 N/A ProLogis, LP BBB- 6.625% 05/15/2018 N/A Simon Property Group, LP A- 6.125% 05/30/2018 N/A Ventas Realty, LP BBB 2.000% 02/15/2018 01/15/18 @ 100 Retail - 2.8% McDonald's Corp., Series MTN A 5.350% 03/01/2018 N/A Nordstrom, Inc. A- 6.250% 01/15/2018 N/A Staples, Inc. BBB 2.750% 01/12/2018 12/12/17 @ 100 Target Corp. A+ 6.000% 01/15/2018 N/A Wal-Mart Stores, Inc. AA 5.800% 02/15/2018 N/A Yum! Brands, Inc. BBB 6.250% 03/15/2018 N/A Semiconductors - 0.6% Broadcom Corp. A- 2.700% 11/01/2018 N/A KLA-Tencor Corp. BBB 6.900% 05/01/2018 N/A Software - 1.2% Oracle Corp. A+ 5.750% 04/15/2018 N/A Telecommunications - 8.9% AT&T, Inc. A- 5.500% 02/01/2018 N/A AT&T, Inc. A- 5.600% 05/15/2018 N/A British Telecommunications PLC (United Kingdom) BBB 5.950% 01/15/2018 N/A Cellco Partnership / Verizon Wireless Capital, LLC A- 8.500% 11/15/2018 N/A Deutsche Telephone Finance (Netherlands) BBB+ 6.750% 08/20/2018 N/A GTE Corp. A- 6.840% 04/15/2018 N/A Rogers Communications, Inc. (Canada) BBB 6.800% 08/15/2018 N/A Telecom Italia Capital SA (Luxembourg) BBB 6.999% 06/04/2018 N/A Verizon Communications, Inc. A- 5.500% 02/15/2018 N/A Verizon Communications, Inc. A- 6.100% 04/15/2018 N/A Verizon Communications, Inc. A- 8.750% 11/01/2018 N/A Virgin Media Secured Finance PLC (United Kingdom) BBB- 6.500% 01/15/2018 01/15/14 @ 103 Vodafone Group PLC (United Kingdom) A- 4.625% 07/15/2018 N/A Transportation - 2.2% Burlington Northern Santa Fe, LLC BBB+ 5.750% 03/15/2018 N/A CSX Corp. BBB 6.250% 03/15/2018 N/A Norfolk Southern Corp. BBB+ 5.750% 04/01/2018 N/A United Parcel Service, Inc. A+ 5.500% 01/15/2018 N/A Water - 0.6% Veolia Environnement SA (France) BBB+ 6.000% 06/01/2018 N/A Total Corporate Bonds - 98.6% (Cost $46,272,585) Investments of Collateral for Securities Loaned - 0.2% BNY Mellon Securities Lending Overnight Fund, 0.1879%(b) (c) (Cost $117,000) Total Investments - 98.8% (Cost $46,389,585) Other Assets in excess of Liabilities - 1.2% Net Assets- 100.0% AG - Stock Corporation LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Security, or portion thereof, was on loan at February 28, 2013. (b) At February 28, 2013, the total market value of the Fund's securities on loan was $114,141 and the total market value of the collateral held by the Fund was $117,000. (c) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation*** United States 88.0% Canada 3.9% United Kingdom 1.7% Switzerland 1.4% Netherlands 1.3% Luxembourg 1.0% Australia 0.7% France 0.6% Japan 0.5% Bermuda 0.5% Caymand Islands 0.4% *** Subject to change daily.Based on total corporate bonds. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $ - $- Investments of Collateral for Securities Loaned - - Total $- During the nine months ended February 28, 2013, there were no transfers between levels. BSCJ Guggenheim BulletShares 2019 Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 98.7% Advertising - 0.6% Omnicom Group, Inc. BBB+ 6.250% 07/15/2019 N/A Aerospace & Defense - 3.0% Boeing Co. A 6.000% 03/15/2019 N/A L-3 Communications Corp. BBB- 5.200% 10/15/2019 N/A Lockheed Martin Corp. A- 4.250% 11/15/2019 N/A United Technologies Corp. A 6.125% 02/01/2019 N/A Agriculture - 1.3% Altria Group, Inc. BBB 9.250% 08/06/2019 N/A Lorillard Tobacco Co. BBB- 8.125% 06/23/2019 N/A Banks - 17.2% Bank of America Corp. BBB+ 5.490% 03/15/2019 N/A Bank of America Corp. A- 7.625% 06/01/2019 N/A Bank of New York Mellon Corp. A+ 5.450% 05/15/2019 N/A Barclays Bank PLC (United Kingdom) A+ 6.750% 05/22/2019 N/A BB&T Corp. BBB+ 5.250% 11/01/2019 N/A Citigroup, Inc. A- 8.500% 05/22/2019 N/A Credit Suisse (Switzerland) A+ 5.300% 08/13/2019 N/A Goldman Sachs Group, Inc. A- 7.500% 02/15/2019 N/A JPMorgan Chase & Co. A 6.300% 04/23/2019 N/A Morgan Stanley, Series GMTN A- 7.300% 05/13/2019 N/A Morgan Stanley, Series MTN A- 5.625% 09/23/2019 N/A National City Corp. BBB+ 6.875% 05/15/2019 N/A PNC Funding Corp. A- 6.700% 06/10/2019 N/A Royal Bank of Scotland Group PLC (United Kingdom) A- 6.400% 10/21/2019 N/A Beverages - 3.4% Anheuser-Busch InBev Worldwide, Inc. A 7.750% 01/15/2019 N/A Anheuser-Busch InBev Worldwide, Inc. A 6.875% 11/15/2019 N/A Bottling Group, LLC A 5.125% 01/15/2019 N/A Coca-Cola Co. AA- 4.875% 03/15/2019 N/A Biotechnology - 0.8% Amgen, Inc. A+ 5.700% 02/01/2019 N/A Chemicals - 4.9% Agrium, Inc. (Canada) BBB 6.750% 01/15/2019 N/A Dow Chemical Co. BBB 8.550% 05/15/2019 N/A El du Pont de Nemours & Co. A 5.750% 03/15/2019 N/A Lubrizol Corp. AA+ 8.875% 02/01/2019 N/A LyondellBasell Industries NV (Netherlands) BB+ 5.000% 04/15/2019 01/15/19 @ 100 Potash Corp. of Saskatchewan, Inc. (Canada) A- 6.500% 05/15/2019 N/A Praxair, Inc. A 4.500% 08/15/2019 N/A Computers - 1.3% Dell, Inc.(a) A- 5.875% 06/15/2019 N/A International Business Machines Corp. AA- 1.875% 05/15/2019 N/A International Business Machines Corp. AA- 8.375% 11/01/2019 N/A Cosmetics & Personal Care - 0.6% Procter & Gamble Co. AA- 4.700% 02/15/2019 N/A Diversified Financial Services - 5.0% American Express Co. BBB+ 8.125% 05/20/2019 N/A BlackRock, Inc. A+ 5.000% 12/10/2019 N/A Boeing Capital Corp. A 4.700% 10/27/2019 N/A Capital One Bank USA NA BBB 8.800% 07/15/2019 N/A Caterpillar Financial Services Corp., Series MTN A 7.150% 02/15/2019 N/A General Electric Capital Corp., Series GMTN AA+ 6.000% 08/07/2019 N/A International Lease Finance Corp. BBB- 5.875% 04/01/2019 N/A International Lease Finance Corp. BBB- 6.250% 05/15/2019 N/A Jefferies Group, Inc. BBB 8.500% 07/15/2019 N/A John Deere Capital Corp. A 2.250% 04/17/2019 N/A TD Ameritrade Holding Co. A 5.600% 12/01/2019 N/A Electric - 3.9% Arizona Public Service Co. BBB+ 8.750% 03/01/2019 N/A Carolina Power & Light Co. A 5.300% 01/15/2019 N/A Consumers Energy Co. BBB+ 6.700% 09/15/2019 N/A Dominion Resources, Inc. A- 8.875% 01/15/2019 N/A Dominion Resources, Inc. A- 5.200% 08/15/2019 N/A Duke Energy Corp. BBB 5.050% 09/15/2019 N/A Entergy Texas, Inc. A- 7.125% 02/01/2019 N/A Exelon Generation Co. LLC BBB 5.200% 10/01/2019 N/A NiSource Finance Corp. BBB- 6.800% 01/15/2019 N/A Xcel Energy, Inc. BBB+ 4.700% 05/15/2020 11/15/19 @ 100 Electrical Components & Equipment - 0.3% Emerson Electric Co. A 4.875% 10/15/2019 N/A Electronics - 0.9% Honeywell International, Inc. A 5.000% 02/15/2019 N/A Environmental Control - 0.3% Republic Services, Inc. BBB 5.500% 09/15/2019 N/A Food - 2.1% General Mills, Inc. BBB+ 5.650% 02/15/2019 N/A Kellogg Co. BBB+ 4.150% 11/15/2019 N/A Safeway, Inc. BBB 5.000% 08/15/2019 N/A Unilever Capital Corp. A+ 4.800% 02/15/2019 N/A Forest Products & Paper - 0.6% International Paper Co. BBB 9.375% 05/15/2019 N/A Gas - 0.8% Sempra Energy BBB+ 9.800% 02/15/2019 N/A Health Care Products - 1.2% Baxter International, Inc. A 4.500% 08/15/2019 N/A Becton Dickinson and Co. A 5.000% 05/15/2019 N/A CareFusion Corp. BBB 6.375% 08/01/2019 N/A Health Care Services - 0.3% WellPoint, Inc. A- 7.000% 02/15/2019 N/A Insurance - 3.4% Aflac, Inc. A- 8.500% 05/15/2019 N/A Allstate Corp. A- 7.450% 05/16/2019 N/A Hartford Financial Services Group Inc. BBB 6.000% 01/15/2019 N/A Lincoln National Corp. A- 8.750% 07/01/2019 N/A MetLife, Inc. A- 7.717% 02/15/2019 N/A Prudential Financial, Inc., Series MTND A 7.375% 06/15/2019 N/A Machinery-Diversified - 0.3% Deere & Co. A 4.375% 10/16/2019 N/A Media - 5.9% CBS Corp. BBB 8.875% 05/15/2019 N/A Comcast Corp. A- 5.700% 07/01/2019 N/A DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. BBB 5.875% 10/01/2019 N/A Discovery Communications LLC BBB 5.625% 08/15/2019 N/A News America, Inc. BBB+ 6.900% 03/01/2019 N/A Time Warner Cable, Inc. BBB 8.750% 02/14/2019 N/A Time Warner Cable, Inc. BBB 8.250% 04/01/2019 N/A Viacom, Inc. BBB+ 5.625% 09/15/2019 N/A Walt Disney Co. A 5.500% 03/15/2019 N/A Mining - 2.2% Alcoa, Inc. BBB- 5.720% 02/23/2019 N/A Barrick Gold Corp. (Canada) BBB+ 6.950% 04/01/2019 N/A Newmont Mining Corp. BBB+ 5.125% 10/01/2019 N/A Teck Resources Ltd. (Canada) BBB 3.000% 03/01/2019 N/A Miscellaneous Manufacturing - 0.7% Danaher Corp. A+ 5.400% 03/01/2019 N/A Illinois Tool Works, Inc. A+ 6.250% 04/01/2019 N/A Oil & Gas - 11.3% Anadarko Petroleum Corp. BBB- 8.700% 03/15/2019 N/A BP Capital Markets PLC (United Kingdom) A 4.750% 03/10/2019 N/A Cenovus Energy, Inc. (Canada) BBB+ 5.700% 10/15/2019 N/A Chevron Corp. AA 4.950% 03/03/2019 N/A ConocoPhillips A 5.750% 02/01/2019 N/A Devon Energy Corp. BBB+ 6.300% 01/15/2019 N/A EOG Resources, Inc. A- 5.625% 06/01/2019 N/A Hess Corp. BBB 8.125% 02/15/2019 N/A Husky Energy, Inc. (Canada) BBB+ 7.250% 12/15/2019 N/A Noble Energy, Inc. BBB 8.250% 03/01/2019 N/A Pride International, Inc. BBB+ 8.500% 06/15/2019 N/A Rowan Companies, Inc. BBB- 7.875% 08/01/2019 N/A Shell International Finance BV (Netherlands) AA 4.300% 09/22/2019 N/A Statoil ASA (Norway) AA- 5.250% 04/15/2019 N/A Talisman Energy, Inc. (Canada) BBB 7.750% 06/01/2019 N/A Valero Energy Corp. BBB 9.375% 03/15/2019 N/A Oil & Gas Services - 1.3% Halliburton Co. A 6.150% 09/15/2019 N/A Weatherford International Ltd. (Bermuda) BBB- 9.625% 03/01/2019 N/A Pharmaceuticals - 7.2% Abbott Laboratories A+ 5.125% 04/01/2019 N/A AstraZeneca PLC (United Kingdom) AA- 1.950% 09/18/2019 N/A Express Scripts Holding Co. BBB+ 7.250% 06/15/2019 N/A Mead Johnson Nutrition Co. BBB- 4.900% 11/01/2019 N/A Merck & Co., Inc. AA 5.000% 06/30/2019 N/A Novartis Securities Investment Ltd. (Bermuda) AA- 5.125% 02/10/2019 N/A Pfizer, Inc. AA 6.200% 03/15/2019 N/A Pipelines - 1.9% Enterprise Products Operating LLC BBB+ 6.500% 01/31/2019 N/A Kinder Morgan Energy Partners LP BBB 9.000% 02/01/2019 N/A Magellan Midstream Partners LP BBB 6.550% 07/15/2019 N/A ONEOK Partners LP BBB 8.625% 03/01/2019 N/A Spectra Energy Capital, LLC BBB 8.000% 10/01/2019 N/A TransCanada PipeLines Ltd. (Canada) A- 7.125% 01/15/2019 N/A Real Estate Investment Trusts - 2.6% Boston Properties, LP A- 5.875% 10/15/2019 N/A Health Care REIT, Inc. BBB- 4.125% 04/01/2019 01/01/19 @ 100 Realty Income Corp. BBB 6.750% 08/15/2019 N/A Simon Property Group, LP A- 10.350% 04/01/2019 N/A Simon Property Group, LP A- 5.650% 02/01/2020 11/01/19 @ 100 Ventas Realty, LP / Ventas Capital Corp. BBB 4.000% 04/30/2019 01/30/19 @ 100 Weyerhaeuser Co. BBB- 7.375% 10/01/2019 N/A Retail - 2.1% Costco Wholesale Corp. A+ 1.700% 12/15/2019 N/A CVS Caremark Corp. BBB+ 6.600% 03/15/2019 N/A Walgreen Co. BBB 5.250% 01/15/2019 N/A Wal-Mart Stores, Inc. AA 4.125% 02/01/2019 N/A Semiconductors - 0.8% Texas Instruments, Inc. A+ 1.650% 08/03/2019 N/A Software - 2.0% CA, Inc. BBB+ 5.375% 12/01/2019 N/A Microsoft Corp. AAA 4.200% 06/01/2019 N/A Oracle Corp. A+ 5.000% 07/08/2019 N/A Telecommunications - 6.3% AT&T, Inc. A- 5.800% 02/15/2019 N/A Cisco Systems, Inc. A+ 4.950% 02/15/2019 N/A Deutsche Telekom International Finance BV (Netherlands) BBB+ 6.000% 07/08/2019 N/A France Telecom SA (France) A- 5.375% 07/08/2019 N/A Telecom Italia Capital SA (Luxembourg) BBB 7.175% 06/18/2019 N/A Telefonica Emisiones SAU (Spain) BBB 5.877% 07/15/2019 N/A Verizon Communications, Inc. A- 6.350% 04/01/2019 N/A Vodafone Group PLC (United Kingdom) A- 5.450% 06/10/2019 N/A Transportation - 2.2% Burlington Northern Santa Fe LLC BBB+ 4.700% 10/01/2019 N/A Canadian National Railway Co. (Canada) A- 5.550% 03/01/2019 N/A Norfolk Southern Corp. BBB+ 5.900% 06/15/2019 N/A United Parcel Service, Inc. A+ 5.125% 04/01/2019 N/A Total Corporate Bonds - 98.7% (Cost $36,953,394) Investments of Collateral for Securities Loaned - 0.1% BNY Mellon Securities Lending Overnight Fund, 0.1879%(b) (c) (Cost $54,000) Total Investments - 98.8% (Cost $37,007,394) Other Assets in excess of Liabilities - 1.2% Net Assets- 100.0% ASA - Stock Company BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAU - Incorporated with Limited Liability * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Security, or portion thereof, was on loan at February 28, 2013. (b) At February 28, 2013, the total market value of the Fund's securities on loan was $52,475 and the total market value of the collateral held by the Fund was $54,000. (c) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation*** United States 82.9% United Kingdom 4.6% Canada 4.3% Netherlands 2.6% Bermuda 2.4% Switzerland 1.3% Norway 1.0% France 0.3% Luxembourg 0.3% Spain 0.3% *** Subject to change daily.Based on total corporate bonds. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $ - $- Investments of Collateral for Securities Loaned 54 - - 54 Total $- During the nine months ended February 28, 2013, there were no transfers between levels. BSCK Guggenheim BulletShares 2020 Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 98.5% Advertising - 0.9% Omnicom Group, Inc. BBB+ 4.450% 08/15/2020 N/A Aerospace & Defense - 3.3% Boeing Co. A 4.875% 02/15/2020 N/A L-3 Communications Corp. BBB- 4.750% 07/15/2020 N/A Raytheon Co. A- 4.400% 02/15/2020 N/A Raytheon Co. A- 3.125% 10/15/2020 N/A United Technologies Corp. A 4.500% 04/15/2020 N/A Agriculture - 0.9% Lorillard Tobacco Co. BBB- 6.875% 05/01/2020 N/A Philip Morris International, Inc. A 4.500% 03/26/2020 N/A Banks - 23.6% Bank of America Corp. A- 5.625% 07/01/2020 N/A Barclays Bank PLC (United Kingdom) A+ 5.125% 01/08/2020 N/A Barclays Bank PLC (United Kingdom) BBB+ 5.140% 10/14/2020 N/A Citigroup, Inc. A- 5.375% 08/09/2020 N/A Credit Suisse (Switzerland) BBB+ 5.400% 01/14/2020 N/A Credit Suisse, Series MTN (Switzerland) A+ 4.375% 08/05/2020 N/A Discover Bank BBB- 7.000% 04/15/2020 N/A Goldman Sachs Group, Inc., Series GMTN A- 5.375% 03/15/2020 N/A Goldman Sachs Group, Inc. A- 6.000% 06/15/2020 N/A HSBC Bank USA NA A 4.875% 08/24/2020 N/A HSBC USA, Inc. A- 5.000% 09/27/2020 N/A JPMorgan Chase & Co. A 4.950% 03/25/2020 N/A JPMorgan Chase & Co. A 4.400% 07/22/2020 N/A JPMorgan Chase & Co. A 4.250% 10/15/2020 N/A Morgan Stanley, Series GMTN A- 5.500% 01/26/2020 N/A Morgan Stanley A- 5.500% 07/24/2020 N/A Northern Trust Corp. A+ 3.450% 11/04/2020 N/A PNC Funding Corp. A- 5.125% 02/08/2020 N/A PNC Funding Corp. A- 4.375% 08/11/2020 N/A Royal Bank of Scotland PLC (United Kingdom) A 5.625% 08/24/2020 N/A UBS AG, Series BKNT (Switzerland) A 4.875% 08/04/2020 N/A Beverages - 5.4% Anheuser-Busch InBev Worldwide, Inc. A 5.375% 01/15/2020 N/A Anheuser-Busch InBev Worldwide, Inc. A 5.000% 04/15/2020 N/A Coca-Cola Co. AA- 3.150% 11/15/2020 N/A Coca-Cola Enterprises BBB 3.500% 09/15/2020 N/A Diageo Capital PLC (United Kingdom) A- 4.828% 07/15/2020 N/A PepsiCo, Inc. A- 4.500% 01/15/2020 N/A PepsiCo, Inc. A- 3.125% 11/01/2020 N/A Biotechnology - 0.7% Amgen, Inc. A+ 3.450% 10/01/2020 N/A Life Technologies Corp. BBB+ 6.000% 03/01/2020 N/A Chemicals - 3.4% CF Industries, Inc. BBB- 7.125% 05/01/2020 N/A Dow Chemical Co. BBB 4.250% 11/15/2020 08/15/20 @ 100 El du Pont de Nemours & Co. A 4.625% 01/15/2020 N/A Potash Corp of Saskatchewan, Inc. (Canada) A- 4.875% 03/30/2020 N/A Commercial Services - 0.4% Moody's Corp. BBB+ 5.500% 09/01/2020 N/A Computers - 0.8% Hewlett-Packard Co. BBB+ 3.750% 12/01/2020 N/A Diversified Financial Services - 6.9% Ameriprise Financial, Inc. A 5.300% 03/15/2020 N/A Aon Corp. BBB+ 5.000% 09/30/2020 N/A Ford Motor Credit Co. LLC BB+ 8.125% 01/15/2020 N/A General Electric Capital Corp. AA+ 5.500% 01/08/2020 N/A General Electric Capital Corp., Series MTN AA+ 4.375% 09/16/2020 N/A General Electric Capital Corp., Series MTN AA+ 5.550% 05/04/2020 N/A International Lease Finance Corp. BBB- 8.250% 12/15/2020 N/A NASDAQ OMX Group, Inc. BBB 5.550% 01/15/2020 N/A Electric - 2.2% Constellation Energy Group, Inc. BBB- 5.150% 12/01/2020 09/01/20 @ 100 NiSource Finance BBB- 5.450% 09/15/2020 N/A Pacific Gas & Electric BBB 3.500% 10/01/2020 07/01/20 @ 100 Environmental Control - 1.4% Republic Services, Inc. BBB 5.000% 03/01/2020 N/A Waste Management, Inc. BBB 4.750% 06/30/2020 N/A Food - 4.1% Kellogg Co. BBB+ 4.000% 12/15/2020 N/A Kraft Foods Group, Inc. BBB 5.375% 02/10/2020 N/A Mondelez International, Inc. BBB- 5.375% 02/10/2020 N/A Kroger Co. BBB 6.150% 01/15/2020 N/A Safeway, Inc. BBB 3.950% 08/15/2020 N/A Forest Products & Paper - 0.4% Plum Creek Timberlands LP BBB 4.700% 03/15/2021 12/15/20 @ 100 Health Care Products - 1.3% Becton Dickinson and Co. A 3.250% 11/12/2020 N/A Boston Scientific Corp. BBB- 6.000% 01/15/2020 N/A Stryker Corp. A+ 4.375% 01/15/2020 N/A Health Care Services - 2.2% Aetna, Inc. A- 3.950% 09/01/2020 N/A Laboratory Corporation of America Holdings BBB 4.625% 11/15/2020 8/15/20 @ 100 Quest Diagnostics, Inc. BBB+ 4.750% 01/30/2020 N/A WellPoint, Inc. A- 4.350% 08/15/2020 N/A Housewares - 0.4% Newell Rubbermaid, Inc. BBB- 4.700% 08/15/2020 N/A Insurance - 3.1% American International Group, Inc. A- 6.400% 12/15/2020 N/A Hartford Financial Services Group, Inc. BBB 5.500% 03/30/2020 N/A Prudential Financial, Inc. A 5.375% 06/21/2020 N/A Prudential Financial, Inc., Series MTN A 4.500% 11/15/2020 N/A Travelers Cos., Inc. A 3.900% 11/01/2020 N/A Internet - 1.7% eBay, Inc. A 3.250% 10/15/2020 07/15/20 @ 100 Expedia, Inc. BBB- 5.950% 08/15/2020 N/A Symantec Corp. BBB 4.200% 09/15/2020 N/A Media - 6.3% CBS Corp. BBB 5.750% 04/15/2020 N/A Comcast Corp. A- 5.150% 03/01/2020 N/A DIRECTV Holdings LLC/DIRECTV Finance Co., Inc. BBB 5.200% 03/15/2020 N/A Discovery Communications LLC BBB 5.050% 06/01/2020 N/A NBCUniversal Media LLC A- 5.150% 04/30/2020 N/A Time Warner Cable, Inc. BBB 5.000% 02/01/2020 N/A Time Warner Cable, Inc. BBB 4.125% 02/15/2021 11/15/20 @ 100 Time Warner, Inc. BBB 4.875% 03/15/2020 N/A Mining - 1.2% Alcoa, Inc. BBB- 6.150% 08/15/2020 N/A Rio Tinto Finance USA Ltd. (Australia) A- 3.500% 11/02/2020 N/A Oil & Gas - 5.7% BP Capital Markets PLC (United Kingdom) A 4.500% 10/01/2020 N/A ConocoPhillips A 6.000% 01/15/2020 N/A Occidental Petroleum Corp. A 4.100% 02/01/2021 11/01/20 @ 100 Pride International, Inc. BBB+ 6.875% 08/15/2020 N/A Shell International Finance BV (Netherlands) AA 4.375% 03/25/2020 N/A Total Capital SA (France) AA- 4.450% 06/24/2020 N/A Transocean, Inc. (Cayman Islands) BBB- 6.500% 11/15/2020 N/A Valero Energy Corp. BBB 6.125% 02/01/2020 N/A Oil & Gas Services - 0.4% Weatherford International Ltd. (Bermuda) BBB- 5.125% 09/15/2020 N/A Pharmaceuticals - 3.2% Abbott Laboratories A+ 4.125% 05/27/2020 N/A Cardinal Health, Inc. A- 4.625% 12/15/2020 N/A Novartis Capital Corp. AA- 4.400% 04/24/2020 N/A Pipelines - 7.0% Buckeye Partners, LP BBB- 4.875% 02/01/2021 11/01/20 @ 100 Enterprise Products Operating LLC BBB+ 5.250% 01/31/2020 N/A Enterprise Products Operating LLC BBB+ 5.200% 09/01/2020 N/A Kinder Morgan Energy Partners, LP BBB 6.850% 02/15/2020 N/A Kinder Morgan Energy Partners, LP BBB 5.300% 09/15/2020 N/A Plains All American Pipeline / PAA Finance Corp. BBB 5.000% 02/01/2021 11/01/20 @ 100 TransCanada PipeLines Ltd. (Canada) A- 3.800% 10/01/2020 N/A Williams Partners, LP BBB 5.250% 03/15/2020 N/A Williams Partners, LP BBB 4.125% 11/15/2020 08/15/20 @ 100 Real Estate Investment Trusts - 4.2% American Towers Corp. BB+ 5.050% 09/01/2020 N/A Boston Properties, LP A- 5.625% 11/15/2020 08/15/20 @ 100 Digital Realty Trust, LP BBB 5.875% 02/01/2020 N/A ERP Operating, LP BBB+ 4.750% 07/15/2020 04/15/20 @ 100 ProLogis, LP BBB- 6.875% 03/15/2020 12/16/19 @ 100 Simon Property Group, LP A- 5.650% 02/01/2020 11/01/19 @ 100 Retail - 4.1% Autozone, Inc. BBB 4.000% 11/15/2020 08/15/20 @ 100 Home Depot, Inc. A- 3.950% 09/15/2020 06/15/20 @ 100 Lowe's Companies, Inc. A- 4.625% 04/15/2020 10/15/19 @ 100 Target Corp. A+ 3.875% 07/15/2020 N/A Wal-Mart Stores, Inc. AA 3.625% 07/08/2020 N/A Wal-Mart Stores, Inc. AA 3.250% 10/25/2020 N/A Software - 1.3% Adobe Systems, Inc. BBB+ 4.750% 02/01/2020 N/A Microsoft Corp. AAA 3.000% 10/01/2020 N/A Telecommunications - 2.0% Cisco Systems, Inc. A+ 4.450% 01/15/2020 N/A Telefonica Emisiones SAU (Spain) BBB 5.134% 04/27/2020 N/A Total Corporate Bonds - 98.5% (Cost $24,433,364) Total Investments - 98.5% (Cost $24,433,364) Other Assets in excess of Liabilities - 1.5% Net Assets- 100.0% AG - Stock Corporation BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership PLC - Public Limited Company SA - Corporation SAU - Incorporated with Limited Liability * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation*** United States 87.9% United Kingdom 4.5% Switzerland 2.9% Canada 1.4% Netherlands 0.7% France 0.7% Australia 0.6% Cayman Islands 0.5% Bermuda 0.4% Spain 0.4% *** Subject to change daily. Based on total corporate bonds. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust ("Board of Trustees"). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund’s investments carried by caption and by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets Corporate Bonds $– $– Total $– $– During the nine months ended February 28, 2013, there were no transfers between levels. BSJD Guggenheim BulletShares 2013 High Yield Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 89.7% Advertising - 1.1% MDC Partners, Inc. (Canada) B 11.000% 11/01/2016 11/01/13 @ 106 Aerospace & Defense - 1.6% DAE Aviation Holdings, Inc.(a) CCC 11.250% 08/01/2015 08/01/13 @ 100 Spirit Aerosystems, Inc. BB- 7.500% 10/01/2017 10/01/13 @ 104 Apparel - 0.8% Hanesbrands, Inc. BB- 8.000% 12/15/2016 12/15/13 @ 104 Auto Parts & Equipment - 0.2% TRW Automotive, Inc.(a) BB 8.875% 12/01/2017 12/01/13 @ 104 Banks - 2.7% Ally Financial, Inc. B+ 7.500% 12/31/2013 N/A Beverages - 0.8% Cott Beverages, Inc. B+ 8.375% 11/15/2017 11/15/13 @ 104 Chemicals - 0.6% NOVA Chemicals Corp. (Canada) BB+ 8.375% 11/01/2016 11/01/13 @ 104 Coal - 1.6% Arch Coal, Inc.(b) B- 8.750% 08/01/2016 08/01/13 @ 104 Cloud Peak Energy Resources, LLC / Cloud Peak Energy Finance Corp. BB- 8.250% 12/15/2017 12/15/13 @ 104 Computers - 0.5% Stream Global Services, Inc. B+ 11.250% 10/01/2014 10/01/13 @ 100 Diversified Financial Services - 3.3% International Lease Finance Corp., Series GMTN NR 6.375% 03/25/2013 N/A International Lease Finance Corp., Series MTN BBB- 5.625% 09/20/2013 N/A National Money Mart Co. (Canada) B+ 10.375% 12/15/2016 12/15/13 @ 105 Springleaf Finance Corp., Series MTN CCC 5.850% 06/01/2013 N/A TMX Finance, LLC / TitleMax Finance Corp. B+ 13.250% 07/15/2015 07/15/13 @ 107 Electric - 4.7% Calpine Construction Finance Co., LP / CCFC Finance Corp.(a) BB 8.000% 06/01/2016 06/01/13 @ 104 Calpine Corp.(a) BB- 7.250% 10/15/2017 10/15/13 @ 104 Entertainment - 4.3% American Casino & Entertainment Properties, LLC / ACEP Finance Corp. B+ 11.000% 06/15/2014 06/15/13 @ 100 NAI Entertainment Holdings, LLC(a) BB 8.250% 12/15/2017 12/15/13 @ 106 Pinnacle Entertainment, Inc. BB- 8.625% 08/01/2017 08/01/13 @ 104 Speedway Motorsports, Inc. BB- 8.750% 06/01/2016 06/01/13 @ 104 Yonkers Racing Corp.(a) B+ 11.375% 07/15/2016 07/15/13 @ 106 Food - 1.8% Ingles Markets, Inc. BB- 8.875% 05/15/2017 05/15/13 @ 104 Stater Bros Holdings, Inc. B+ 7.375% 11/15/2018 11/15/13 @ 106 Forest Products & Paper - 1.5% Boise Paper Holdings, LLC / Boise Finance Co. BB 9.000% 11/01/2017 11/01/13 @ 105 Health Care Services - 5.5% American Renal Holdings Co., Inc. B 8.375% 05/15/2018 N/A DaVita HealthCare Partners, Inc. B 6.375% 11/01/2018 11/01/13 @ 105 HCA, Inc. B- 6.750% 07/15/2013 N/A Holding Companies-Diversified - 1.8% Leucadia National Corp.(b) BBB 7.000% 08/15/2013 N/A Susser Holdings, LLC / Susser Finance Corp. B+ 8.500% 05/15/2016 05/15/13 @ 104 Household Products & Housewares - 0.9% Jarden Corp. BB- 8.000% 05/01/2016 05/01/13 @ 104 Iron & Steel - 0.1% Commercial Metals Co. BB+ 5.625% 11/15/2013 N/A Leisure Time - 0.8% Easton-Bell Sports, Inc. B- 9.750% 12/01/2016 12/01/13 @ 105 NCL Corp. Ltd. (Bermuda) BB+ 11.750% 11/15/2016 N/A Lodging - 3.4% Caesars Entertainment Operating Co., Inc. B 11.250% 06/01/2017 06/01/13 @ 106 MGM Resorts International B+ 6.750% 04/01/2013 N/A Machinery-Diversified - 3.4% Case New Holland, Inc. BB+ 7.750% 09/01/2013 N/A Media - 12.7% Bresnan Broadband Holdings, LLC(a) B+ 8.000% 12/15/2018 12/15/13 @ 106 CCO Holdings, LLC / CCO Holdings Capital Corp. BB- 7.250% 10/30/2017 10/30/13 @ 105 CCO Holdings, LLC / CCO Holdings Capital Corp. BB- 7.875% 04/30/2018 04/30/13 @ 106 DISH DBS Corp. BB- 7.000% 10/01/2013 N/A Gannett Co., Inc. BB 9.375% 11/15/2017 11/15/13 @ 105 Liberty Interactive, LLC BB 5.700% 05/15/2013 N/A Salem Communications Corp. B 9.625% 12/15/2016 12/15/13 @ 105 Sinclair Television Group, Inc.(a) BB+ 9.250% 11/01/2017 11/01/13 @ 105 Videotron Ltd. (Canada) BB 9.125% 04/15/2018 04/29/13 @ 105 Mining - 3.6% Novelis, Inc. (Canada) B 8.375% 12/15/2017 12/15/13 @ 106 Oil & Gas - 8.6% Antero Resources Finance Corp. B+ 9.375% 12/01/2017 12/01/13 @ 105 Bill Barrett Corp. BB- 9.875% 07/15/2016 07/15/13 @ 105 Chesapeake Energy Corp.(b) BB- 7.625% 07/15/2013 N/A Denbury Resources, Inc. BB 9.750% 03/01/2016 N/A HollyFrontier Corp. BB+ 9.875% 06/15/2017 06/15/13 @ 105 Plains Exploration & Production Co. B 7.625% 06/01/2018 06/01/13 @ 104 Range Resources Corp. BB 7.250% 05/01/2018 05/01/13 @ 104 Western Refining, Inc.(a) BB 11.250% 06/15/2017 06/15/13 @ 106 Oil & Gas Services - 0.1% Cie Generale de Geophysique - Veritas (France) BB- 9.500% 05/15/2016 05/15/13 @ 105 Packaging & Containers - 1.8% Ball Corp. BB+ 7.125% 09/01/2016 09/01/13 @ 104 Graphic Packaging International, Inc. BB+ 9.500% 06/15/2017 06/15/13 @ 105 Pipelines - 2.0% Atlas Pipeline Partners, LP / Atlas Pipeline Finance Corp. B+ 8.750% 06/15/2018 N/A Regency Energy Partners, LP / Regency Energy Finance Corp. BB 9.375% 06/01/2016 06/01/13 @ 105 Real Estate - 4.2% CBRE Services, Inc. B+ 11.625% 06/15/2017 06/15/13 @ 106 Toys "R" US Property Co. I, LLC B+ 10.750% 07/15/2017 07/15/13 @ 105 Real Estate Investment Trusts - 3.8% Corrections Corp. of America, REIT BB+ 7.750% 06/01/2017 06/01/13 @ 104 DuPont Fabros Technology, LP BB 8.500% 12/15/2017 12/15/13 @ 104 Geo Group, Inc., REIT B+ 7.750% 10/15/2017 10/15/13 @ 104 Host Hotels & Resorts, LP BBB- 9.000% 05/15/2017 05/15/13 @ 105 iStar Financial, Inc. B+ 8.625% 06/01/2013 N/A iStar Financial, Inc., Series B B+ 5.950% 10/15/2013 N/A Retail - 1.8% New Albertsons, Inc. CCC 7.250% 05/01/2013 N/A Office Depot, Inc. CCC+ 6.250% 08/15/2013 N/A Rite Aid Corp. B+ 9.750% 06/12/2016 N/A Savings & Loans - 0.6% Amsouth Bank, Series AI BBB- 4.850% 04/01/2013 N/A Semiconductors - 0.3% Advanced Micro Devices, Inc.(b) B 8.125% 12/15/2017 12/15/13 @ 104 Software - 2.2% Fidelity National Information Services, Inc. BBB- 7.625% 07/15/2017 07/15/13 @ 106 First Data Corp. B- 9.875% 09/24/2015 09/30/13 @ 100 Telecommunications - 5.5% GeoEye, Inc. NR 9.625% 10/01/2015 N/A Inmarsat Finance PLC (United Kingdom)(a) BB+ 7.375% 12/01/2017 12/01/13 @ 104 NII Capital Corp.(b) CCC 10.000% 08/15/2016 08/15/13 @ 105 Telesat Canada / Telesat, LLC (Canada) B- 12.500% 11/01/2017 05/01/13 @ 106 Windstream Corp. B 8.125% 08/01/2013 N/A Transportation - 1.1% Commercial Barge Line Co. BB- 12.500% 07/15/2017 07/15/13 @ 106 Total Corporate Bonds - 89.7% (Cost $178,690,875) Principal Amount Description Coupon Yield Maturity Value U.S. Treasury Security - 8.0% U.S. Treasury Bill(b) NR 0.056% 04/25/2013 (Cost $16,105,067) Number of Shares Description Value Investments of Collateral for Securities Loaned - 3.6% BNY Mellon Securities Lending Overnight Fund, 0.1879%(c) (d) (Cost $7,165,700) Total Investments - 101.3% (Cost $201,961,642) Liabilities in excess of Other Assets - (1.3%) Net Assets- 100.0% LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.Although not rated, U.S. Treasury Securities have an implied rating of AA+/Aaa.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013 these securities amounted to $22,632,093, which represents 11.3% of net assets. (b) Security, or portion thereof, was on loan at February 28, 2013. (c) At February 28, 2013, the total market value of the Fund's securities on loan was $7,006,712 and the total market value of the collateral held by the Fund was $7,165,700. (d) Interest rate shown reflects yield as of February 28, 2013. BSJD | Guggenheim BulletShares 2013 High Yield Corporate Bond ETF Summary of Investments by Country Country*** % of Investments UnitedStates 90.0% Canada 8.8% Bermuda 0.7% UnitedKingdom 0.4% France 0.1% *** Subject to change daily. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Funds’ Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $ - $- U.S. Treasury Security - - Investments of Collateral for Securities Loaned - - Total $- During the nine months ended February 28, 2013, there were no transfers between levels. BSJE Guggenheim BulletShares 2014 High Yield Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 97.7% Advertising - 1.4% Lamar Media Corp. BB+ 9.750% 04/01/2014 N/A Lamar Media Corp.(b) BB- 7.875% 04/15/2018 04/15/14 @ 104 Aerospace & Defense - 3.7% Kratos Defense & Security Solutions, Inc. B 10.000% 06/01/2017 06/01/14 @ 105 TransDigm, Inc. B- 7.750% 12/15/2018 12/15/14 @ 104 Triumph Group, Inc. BB- 8.625% 07/15/2018 07/15/14 @ 104 Auto Manufacturers - 0.5% Jaguar Land Rover Automotive PLC (United Kingdom)(a) BB- 7.750% 05/15/2018 05/15/14 @ 106 Auto Parts & Equipment - 1.1% Affinia Group, Inc. CCC+ 9.000% 11/30/2014 04/04/13 @ 100 Lear Corp. BB 7.875% 03/15/2018 03/15/14 @ 104 Meritor, Inc.(b) B- 10.625% 03/15/2018 03/15/14 @ 105 TRW Automotive, Inc.(a) BB 7.000% 03/15/2014 N/A Banks - 6.0% Ally Financial, Inc. B+ 4.500% 02/11/2014 N/A Ally Financial, Inc. B+ 6.750% 12/01/2014 N/A Ally Financial, Inc., Series 8 B+ 6.750% 12/01/2014 N/A CIT Group, Inc.(a) BB- 5.250% 04/01/2014 N/A Beverages - 1.7% Constellation Brands, Inc. BB+ 8.375% 12/15/2014 N/A Cott Beverages, Inc. B+ 8.125% 09/01/2018 09/01/14 @ 104 Building Materials - 1.5% Building Materials Corp. of America(a) BB+ 6.875% 08/15/2018 08/15/14 @ 103 Interline Brands, Inc.(a)(c) B- 10.000% 11/15/2018 11/15/14 @ 105 USG Corp.(a) BB- 8.375% 10/15/2018 10/15/14 @ 104 Chemicals - 2.1% Celanese US Holdings, LLC BB 6.625% 10/15/2018 10/15/14 @ 103 NOVA Chemicals Corp. (Canada) BB+ 8.625% 11/01/2019 11/01/14 @ 104 Coal - 0.7% Cloud Peak Energy Resources, LLC / Cloud Peak Energy Finance Corp. BB- 8.500% 12/15/2019 12/15/14 @ 104 Commercial Services - 8.4% Avis Budget Car Rental, LLC / Avis Budget Finance, Inc. B 8.250% 01/15/2019 10/15/14 @ 104 Cardtronics, Inc. BB 8.250% 09/01/2018 09/01/14 @ 104 Deluxe Corp., Series B B 5.125% 10/01/2014 N/A Emergency Medical Services Corp. B- 8.125% 06/01/2019 06/01/14 @ 106 Hertz Corp. B 7.500% 10/15/2018 10/15/14 @ 104 Interactive Data Corp. B- 10.250% 08/01/2018 08/01/14 @ 105 Iron Mountain, Inc. B+ 8.375% 08/15/2021 08/15/14 @ 104 Jaguar Holding Co. II / Jaguar Merger Sub., Inc.(a) B- 9.500% 12/01/2019 12/01/14 @ 107 RR Donnelley & Sons Co. BB 4.950% 04/01/2014 N/A Service Corp. International BB- 7.000% 05/15/2019 11/15/14 @ 104 TransUnion, LLC / TransUnion Financing Corp. B- 11.375% 06/15/2018 06/15/14 @ 106 United Rentals North America, Inc. B+ 10.250% 11/15/2019 11/15/14 @ 105 United Rentals North America, Inc. B+ 9.250% 12/15/2019 12/15/14 @ 105 Computers - 1.0% iGATE Corp. B+ 9.000% 05/01/2016 05/01/14 @ 105 Stream Global Services, Inc. B+ 11.250% 10/01/2014 10/01/13 @ 100 SunGard Data Systems, Inc. BB 4.875% 01/15/2014 N/A Diversified Financial Services - 0.9% Aircastle Ltd. (Bermuda) BB+ 9.750% 08/01/2018 08/01/14 @ 105 Electric - 2.7% AES Corp. BB- 7.750% 03/01/2014 N/A CMS Energy Corp. BB+ 2.750% 05/15/2014 N/A GenOn Energy, Inc. B 7.625% 06/15/2014 N/A NRG Energy, Inc. BB- 7.625% 05/15/2019 05/15/14 @ 104 Electronics - 0.2% NXP BV / NXP Funding, LLC (Netherlands)(a) B+ 9.750% 08/01/2018 08/01/14 @ 105 Entertainment - 7.5% American Casino & Entertainment Properties, LLC / ACEP Finance Corp. B+ 11.000% 06/15/2014 06/15/13 @ 100 Cinemark USA, Inc. BB- 8.625% 06/15/2019 06/15/14 @ 104 Penn National Gaming, Inc. BB- 8.750% 08/15/2019 08/15/14 @ 104 Regal Cinemas Corp. B- 8.625% 07/15/2019 07/15/14 @ 104 Regal Entertainment Group(b) B- 9.125% 08/15/2018 08/15/14 @ 105 Scientific Games Corp. BB- 8.125% 09/15/2018 09/15/14 @ 104 Scientific Games International, Inc. BB- 9.250% 06/15/2019 06/15/14 @ 105 Vail Resorts, Inc. BB 6.500% 05/01/2019 05/01/14 @ 105 WMG Acquisition Corp. B- 11.500% 10/01/2018 10/01/14 @ 109 Food - 1.6% Bumble Bee Acquisition Corp.(a) B 9.000% 12/15/2017 12/15/14 @ 105 JBS USA, LLC / JBS USA Finance, Inc. BB 11.625% 05/01/2014 N/A TreeHouse Foods, Inc. BB- 7.750% 03/01/2018 03/01/14 @ 104 Forest Products & Paper - 1.0% Resolute Forest Products(b) BB 10.250% 10/15/2018 10/15/14 @ 105 Health Care Services - 6.8% Apria Healthcare Group, Inc. BB 11.250% 11/01/2014 11/01/13 @ 100 Apria Healthcare Group, Inc.(b) B 12.375% 11/01/2014 11/01/13 @ 100 DaVita HealthCare Partners, Inc. B 6.625% 11/01/2020 11/01/14 @ 105 HCA, Inc. B- 5.750% 03/15/2014 N/A HCA, Inc. BB 8.500% 04/15/2019 04/15/14 @ 104 Tenet Healthcare Corp. B+ 8.875% 07/01/2019 07/01/14 @ 104 Home Builders - 0.2% Lennar Corp., Series B BB- 5.500% 09/01/2014 N/A Home Furnishings - 0.2% Sealy Mattress Co. CCC+ 8.250% 06/15/2014 04/04/13 @ 100 Household Products & Housewares - 2.7% Reynolds Group Issuer, Inc. / Reynolds Group Issuer, LLC / Reynolds Group Issuer Lu B+ 7.125% 04/15/2019 10/15/14 @ 104 Spectrum Brands, Inc. B 9.500% 06/15/2018 06/15/14 @ 105 Internet - 1.5% Equinix, Inc. BB 8.125% 03/01/2018 03/01/14 @ 104 Iron & Steel - 0.4% ArcelorMittal USA, LLC BB+ 6.500% 04/15/2014 N/A Lodging - 1.3% Boyd Gaming Corp.(b) CCC+ 6.750% 04/15/2014 04/04/13 @ 100 MGM Resorts International B+ 5.875% 02/27/2014 N/A Machinery-Diversified - 0.5% Manitowoc Co., Inc.(b) B+ 9.500% 02/15/2018 02/15/14 @ 105 Media - 4.8% CCO Holdings, LLC / CCO Holdings Capital Corp. BB- 7.000% 01/15/2019 01/15/14 @ 105 DISH DBS Corp. BB- 6.625% 10/01/2014 N/A MediaCom, LLC / MediaCom Capital Corp. B- 9.125% 08/15/2019 08/15/14 @ 105 Nielsen Finance, LLC / Nielsen Finance Co. BB- 11.625% 02/01/2014 N/A Sinclair Television Group, Inc.(b) B 8.375% 10/15/2018 10/15/14 @ 104 XM Satellite Radio, Inc.(a) BB 7.625% 11/01/2018 11/01/14 @ 104 Metal Fabricate & Hardware - 0.3% Severstal Columbus, LLC B 10.250% 02/15/2018 02/15/14 @ 105 Mining - 1.1% Century Aluminum Co. B 8.000% 05/15/2014 05/15/13 @ 100 Vedanta Resources PLC (United Kingdom)(a) (b) BB 8.750% 01/15/2014 N/A Miscellaneous Manufacturing - 2.1% RBS Global, Inc. / Rexnord, LLC B 8.500% 05/01/2018 05/01/14 @ 104 SPX Corp. BB+ 7.625% 12/15/2014 N/A Oil & Gas - 6.3% Antero Resources Finance Corp. B+ 7.250% 08/01/2019 08/01/14 @ 105 Carrizo Oil & Gas, Inc. B- 8.625% 10/15/2018 10/15/14 @ 104 Citgo Petroleum Corp.(a) BB+ 11.500% 07/01/2017 07/01/14 @ 106 Continental Resources, Inc. BB+ 8.250% 10/01/2019 10/01/14 @ 104 Energy XXI Gulf Coast, Inc. B+ 9.250% 12/15/2017 12/15/14 @ 105 Forest Oil Corp. B- 8.500% 02/15/2014 N/A McMoRan Exploration Co. B- 11.875% 11/15/2014 11/15/13 @ 100 Petrohawk Energy Corp. BBB+ 10.500% 08/01/2014 02/01/14 @ 100 Plains Exploration & Production Co. B 8.625% 10/15/2019 10/15/14 @ 104 Range Resources Corp. BB 8.000% 05/15/2019 05/15/14 @ 104 Tesoro Corp. BB+ 9.750% 06/01/2019 06/01/14 @ 105 Whiting Petroleum Corp. BB+ 7.000% 02/01/2014 N/A Oil & Gas Services - 0.1% Seitel, Inc. B 9.750% 02/15/2014 04/04/13 @ 100 Packaging & Containers - 3.0% Ardagh Packaging Finance PLC (Ireland)(a) B+ 7.375% 10/15/2017 10/15/14 @ 104 Ardagh Packaging Finance PLC / Ardagh MP Holdings USA, Inc.,(Ireland)(a) B+ 7.375% 10/15/2017 10/15/14 @ 104 Ball Corp. BB+ 7.375% 09/01/2019 09/01/14 @ 104 Berry Plastics Corp. CCC+ 9.500% 05/15/2018 05/15/14 @ 105 Graphic Packaging International BB+ 7.875% 10/01/2018 10/01/14 @ 104 Pharmaceuticals - 5.2% Grifols, Inc. B+ 8.250% 02/01/2018 02/01/14 @ 106 Mylan, Inc.(a) BBB- 7.625% 07/15/2017 07/15/14 @ 104 Valeant Pharmaceuticals International(a) BB- 6.750% 10/01/2017 10/01/14 @ 103 Valeant Pharmaceuticals International(a) BB- 6.875% 12/01/2018 12/01/14 @ 103 Warner Chilcott Co., LLC / Warner Chilcott Finance, LLC (Puerto Rico) BB- 7.750% 09/15/2018 09/15/14 @ 104 Pipelines - 3.1% Crosstex Energy, LP / Crosstex Energy Finance Corp. B+ 8.875% 02/15/2018 02/15/14 @ 104 El Paso, LLC(b) BB 6.875% 06/15/2014 N/A Regency Energy Partners, LP / Regency Energy Finance Corp. BB 6.875% 12/01/2018 12/01/14 @ 103 Real Estate - 1.5% Atlantic Finance Ltd. (Jersey)(a) B+ 10.750% 05/27/2014 N/A Real Estate Investment Trusts - 0.9% Felcor Lodging, LP B+ 10.000% 10/01/2014 N/A iStar Financial, Inc., Series B B+ 5.700% 03/01/2014 N/A Retail - 4.6% Academy Ltd. / Academy Finance Corp.(a) CCC+ 9.250% 08/01/2019 08/01/14 @ 107 Burger King Corp.(b) B 9.875% 10/15/2018 10/15/14 @ 105 CKE Restaurants, Inc. B- 11.375% 07/15/2018 07/15/14 @ 106 Express, LLC / Express Finance Corp. BB 8.750% 03/01/2018 03/01/14 @ 104 Fifth & Pacific Cos., Inc.(a) B 10.500% 04/15/2019 04/15/14 @ 105 Michaels Stores, Inc. B 7.750% 11/01/2018 11/01/14 @ 104 Rite Aid Corp. B- 10.250% 10/15/2019 10/15/14 @ 105 Sonic Automotive, Inc. B+ 9.000% 03/15/2018 03/15/14 @ 105 Semiconductors - 2.9% Freescale Semiconductor, Inc. CCC+ 8.875% 12/15/2014 04/04/13 @ 100 Freescale Semiconductor, Inc.(a) B 9.250% 04/15/2018 04/15/14 @ 105 Software - 1.0% Fidelity National Information Services, Inc. BBB- 7.875% 07/15/2020 07/15/14 @ 106 IMS Health, Inc.(a) B 12.500% 03/01/2018 03/01/15 @ 106 Telecommunications - 5.2% Crown Castle International Corp. B- 7.125% 11/01/2019 11/01/14 @ 104 Frontier Communications Corp. BB- 8.250% 05/01/2014 N/A Level 3 Financing, Inc. CCC 10.000% 02/01/2018 02/01/14 @ 105 PAETEC Holding Corp. BB+ 9.875% 12/01/2018 12/01/14 @ 105 Telesat Canada / Telesat, LLC (Canada)(a) B- 6.000% 05/15/2017 05/15/14 @ 103 Virgin Media Finance PLC (United Kingdom) BB- 8.375% 10/15/2019 10/15/14 @ 104 Windstream Corp. B 8.125% 09/01/2018 09/01/14 @ 104 Total Corporate Bonds - 97.7% (Cost $239,446,519) Number of Shares Description Value Exchange Traded Fund - 0.3% SPDR Barclays High Yield Bond ETF(b) (Cost $809,665) Total Long-Term Investments - 98.0% (Cost $240,256,184) Investments of Collateral for Securities Loaned - 2.7% BNY Mellon Securities Lending Overnight Fund, 0.1879%(d) (e) (Cost $6,677,680) Total Investments - 100.7% (Cost $246,933,864) Liabilities in excess of Other Assets - (0.7%) Net Assets- 100.0% BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013, these securities amounted to $43,960,909, which represents 17.6% of net assets. (b) Security, or portion thereof, was on loan at February 28, 2013. (c) Paid-in-kind toggle note. The issuer in each interest period has the option to pay interest in cash or to issue payment-in-kind shares of the note. (d) At February 28, 2013, the total market value of the Fund's securities on loan was $6,532,093 and the total market value of the collateral held by the Fund was $6,677,680. (e) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation*** United States 91.1% United Kingdom 1.9% Canada 1.8% Jersey 1.5% Puerto Rico 1.3% Ireland 1.3% Bermuda 0.9% Netherlands 0.2% *** Subject to change daily.Based on long-term investments. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust ("Board of Trustees"). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund’s investments carried by caption and by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $– $– $ 243,684 Exchange Traded Fund - - Investments of Collateral for Securities Loaned - - Total $ 7,496 $– $ 251,180 During the nine months ended February 28, 2013, there were no transfers between levels. BSJF Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Long-Term Investments - 97.8% Corporate Bonds - 97.7% Advertising - 0.1% Affinion Group, Inc.(a) CCC 11.500% 10/15/2015 10/15/13 @ 100 Aerospace & Defense - 1.2% B/E Aerospace, Inc. BB 6.875% 10/01/2020 10/01/15 @ 103 Esterline Technologies Corp. BB 7.000% 08/01/2020 08/01/15 @ 104 Agriculture - 0.4% Vector Group Ltd. Ba3 11.000% 08/15/2015 N/A Airlines - 1.9% Air Canada (Canada)(b) B+ 9.250% 08/01/2015 08/01/13 @ 105 Continental Airlines, Inc.(b) BB- 6.750% 09/15/2015 09/15/13 @ 103 Apparel - 2.5% Hanesbrands, Inc. BB- 6.375% 12/15/2020 12/15/15 @ 103 Levi Strauss & Co. B+ 7.625% 05/15/2020 05/15/15 @ 104 Quiksilver, Inc.(a) CCC 6.875% 04/15/2015 N/A Auto Manufacturers - 1.8% Chrysler Group, LLC / CG Co.-Issuer, Inc. B 8.000% 06/15/2019 06/15/15 @ 104 Auto Parts & Equipment - 1.3% Goodyear Tire & Rubber Co. B+ 8.250% 08/15/2020 08/15/15 @ 104 Lear Corp. BB 8.125% 03/15/2020 03/15/15 @ 104 Meritor, Inc. B- 8.125% 09/15/2015 N/A Banks - 6.1% Ally Financial, Inc. B+ 8.300% 02/12/2015 N/A Ally Financial, Inc. B+ 4.625% 06/26/2015 N/A CIT Group, Inc.(b) BB- 4.750% 02/15/2015 N/A Royal Bank of Scotland Group PLC (United Kingdom) BB+ 5.050% 01/08/2015 N/A Zions Bancorporation BB+ 6.000% 09/15/2015 N/A Building Materials - 1.8% Building Materials Corp. of America(b) BB+ 7.000% 02/15/2020 02/15/15 @ 104 Building Materials Corp. of America(b) BB+ 7.500% 03/15/2020 03/15/15 @ 104 Lafarge SA (France)(b) BB+ 6.200% 07/09/2015 N/A Chemicals - 2.9% Huntsman International, LLC B+ 8.625% 03/15/2020 03/15/15 @ 104 Ineos Finance PLC (United Kingdom)(b) B+ 9.000% 05/15/2015 05/15/14 @ 100 PolyOne Corp. BB- 7.375% 09/15/2020 09/15/15 @ 104 Coal - 0.3% Murray Energy Corp.(b) B 10.250% 10/15/2015 12/15/13 @ 103 Commercial Services - 4.8% Ceridian Corp. CCC 11.250% 11/15/2015 11/15/13 @ 100 Hertz Corp. B 6.750% 04/15/2019 04/15/15 @ 103 Iron Mountain, Inc. B+ 7.750% 10/01/2019 10/01/15 @ 104 Knowledge Universe Education, LLC(b) CCC- 7.750% 02/01/2015 N/A RR Donnelley & Sons Co.(a) BB 5.500% 05/15/2015 N/A United Rentals North America, Inc. B- 8.375% 09/15/2020 09/15/15 @ 104 Computers - 0.7% SunGard Data Systems, Inc. B 7.625% 11/15/2020 11/15/15 @ 104 Cosmetics & Personal Care - 0.1% Revlon Consumer Products Corp. B 9.750% 11/15/2015 N/A Distribution & Wholesale - 1.3% HD Supply, Inc.(b) B+ 8.125% 04/15/2019 04/15/15 @ 106 Diversified Financial Services - 2.8% CNH Capital, LLC BB 3.875% 11/01/2015 N/A International Lease Finance Corp. BBB- 8.625% 09/15/2015 N/A Nationstar Mortgage, LLC / Nationstar Capital Corp. B+ 10.875% 04/01/2015 04/01/14 @ 100 Nationstar Mortgage, LLC / Nationstar Capital Corp.(b) B+ 9.625% 05/01/2019 05/01/15 @ 107 Nuveen Investments, Inc. CCC 5.500% 09/15/2015 N/A Springleaf Finance Corp., Series MTNI CCC 5.400% 12/01/2015 N/A Electric - 5.6% AES Corp. BB- 7.750% 10/15/2015 N/A Calpine Corp.(b) BB- 7.875% 07/31/2020 07/31/15 @ 104 Calpine Corp.(b) BB- 7.500% 02/15/2021 11/01/15 @ 104 NRG Energy, Inc. BB- 8.250% 09/01/2020 09/01/15 @ 104 Electrical Components & Equipment - 0.1% Anixter, Inc. BB 5.950% 03/01/2015 N/A Entertainment - 0.1% Snoqualmie Entertainment Authority(b) B 9.125% 02/01/2015 N/A Food - 1.7% ARAMARK Corp. B- 8.500% 02/01/2015 N/A Pinnacle Foods Finance, LLC / Pinnacle Foods Finance Corp. CCC+ 9.250% 04/01/2015 N/A Forest Products & Paper - 0.6% Appleton Papers, Inc.(b) B+ 10.500% 06/15/2015 02/08/14 @ 100 Health Care Products - 1.5% Bausch & Lomb, Inc. B 9.875% 11/01/2015 11/01/13 @ 100 Fresenius US Finance II, Inc.(b) BB+ 9.000% 07/15/2015 N/A Health Care Services - 7.4% CHS/Community Health Systems, Inc. B 8.000% 11/15/2019 11/15/15 @ 104 HCA Holdings, Inc. B- 7.750% 05/15/2021 11/15/15 @ 104 HCA, Inc. B- 6.375% 01/15/2015 N/A Select Medical Corp.(a) B- 7.625% 02/01/2015 N/A Tenet Healthcare Corp.(a) CCC+ 9.250% 02/01/2015 N/A Holding Companies-Diversified - 1.2% Leucadia National Corp. BBB 8.125% 09/15/2015 N/A Home Builders - 1.7% KB Home B 6.250% 06/15/2015 N/A Lennar Corp., Series B BB- 5.600% 05/31/2015 N/A Internet - 2.4% GXS Worldwide, Inc. B 9.750% 06/15/2015 06/15/13 @ 102 Zayo Group, LLC / Zayo Capital, Inc. B 8.125% 01/01/2020 07/01/15 @ 104 Iron & Steel - 2.8% ArcelorMittal (Luxembourg) BB+ 9.500% 02/15/2015 N/A ArcelorMittal (Luxembourg) BB+ 4.250% 02/25/2015 N/A ArcelorMittal (Luxembourg) BB+ 4.250% 08/05/2015 N/A Essar Steel Algoma, Inc. (Canada)(b) B 9.375% 03/15/2015 03/15/14 @ 100 Steel Dynamics, Inc. BB+ 6.750% 04/01/2015 N/A Steel Dynamics, Inc. BB+ 7.625% 03/15/2020 03/15/15 @ 104 Lodging - 2.9% Caesars Entertainment Operating Co., Inc. CCC 10.000% 12/15/2015 12/15/13 @ 103 Marina District Finance Co., Inc. B+ 9.500% 10/15/2015 10/15/13 @ 105 MGM Resorts International B+ 6.625% 07/15/2015 N/A Media - 5.2% CCO Holdings, LLC / CCO Holdings Capital Corp. BB- 8.125% 04/30/2020 04/30/15 @ 104 DISH DBS Corp. BB- 7.750% 05/31/2015 N/A Gannett Co., Inc. BB 6.375% 09/01/2015 N/A Sirius XM Radio, Inc.(b) BB 8.750% 04/01/2015 N/A Metal Fabricate & Hardware - 0.4% Mueller Water Products, Inc. B2 8.750% 09/01/2020 09/01/15 @ 104 Mining - 1.8% Novelis, Inc. (Canada) B 8.750% 12/15/2020 12/15/15 @ 104 Oil & Gas - 10.4% Berry Petroleum Co. BB- 6.750% 11/01/2020 11/01/15 @ 103 Chaparral Energy, Inc. B- 9.875% 10/01/2020 10/01/15 @ 105 Chesapeake Energy Corp. BB- 9.500% 02/15/2015 N/A Continental Resources, Inc. BB+ 7.375% 10/01/2020 10/01/15 @ 104 Denbury Resources, Inc. BB 8.250% 02/15/2020 02/15/15 @ 104 Energy XXI Gulf Coast, Inc. B+ 7.750% 06/15/2019 06/15/15 @ 104 EP Energy, LLC / Everest Acquisition Finance, Inc. B+ 6.875% 05/01/2019 05/01/15 @ 103 Linn Energy, LLC / Linn Energy Finance Corp. B 8.625% 04/15/2020 04/15/15 @ 104 Petrohawk Energy Corp. BBB+ 7.875% 06/01/2015 06/01/13 @ 102 Plains Exploration & Production Co. B 7.625% 04/01/2020 04/01/15 @ 104 Plains Exploration & Production Co. B 6.500% 11/15/2020 11/15/15 @ 105 Quicksilver Resources, Inc.(a) CCC+ 8.250% 08/01/2015 08/01/13 @ 102 Range Resources Corp. BB 6.750% 08/01/2020 08/01/15 @ 103 Oil & Gas Services - 0.1% American Petroleum Tankers Parent, LLC / AP Tankers Co. B+ 10.250% 05/01/2015 05/01/14 @ 100 Packaging & Containers - 2.5% Ball Corp. BB+ 6.750% 09/15/2020 03/15/15 @ 103 Berry Plastics Corp. B+ 8.250% 11/15/2015 N/A Sealed Air Corp.(b) BB- 8.125% 09/15/2019 09/15/15 @ 104 Pharmaceuticals - 2.5% BioScrip, Inc. B- 10.250% 10/01/2015 10/01/14 @ 100 Omnicare, Inc. BB 7.750% 06/01/2020 06/01/15 @ 104 Valeant Pharmaceuticals International(b) BB- 7.000% 10/01/2020 10/01/15 @ 104 Pipelines - 1.9% Kinder Morgan Kansas, Inc.(a) BB 5.150% 03/01/2015 N/A MarkWest Energy Partners, LP / MarkWest Energy Finance Corp. BB 6.750% 11/01/2020 11/01/15 @ 103 NGPL PipeCo, LLC(b) B+ 9.625% 06/01/2019 06/01/15 @ 107 Real Estate Investment Trusts - 1.4% Rouse Co., LLC BB+ 6.750% 11/09/2015 05/09/14 @ 100 Retail - 4.1% AmeriGas Partners, LP / AmeriGas Finance Corp. Ba3 6.250% 08/20/2019 08/20/15 @ 103 PVH Corp. BB+ 7.375% 05/15/2020 05/15/15 @ 104 Rite Aid Corp. B+ 8.000% 08/15/2020 08/15/15 @ 104 Sally Holdings, LLC / Sally Capital, Inc. BB+ 6.875% 11/15/2019 11/15/15 @ 103 Shipbuilding - 0.6% Huntington Ingalls Industries, Inc. B+ 6.875% 03/15/2018 03/15/15 @ 103 Software - 0.8% First Data Corp. B- 9.875% 09/24/2015 09/30/13 @ 100 First Data Corp.(b) B+ 8.875% 08/15/2020 08/15/15 @ 104 Telecommunications - 7.9% Avaya, Inc.(a) CCC+ 9.750% 11/01/2015 11/01/13 @ 100 CommScope, Inc. (b) B 8.250% 01/15/2019 01/15/15 @ 104 Frontier Communications Corp. BB- 6.625% 03/15/2015 N/A Frontier Communications Corp. BB- 7.875% 04/15/2015 N/A Intelsat Jackson Holdings SA (Luxembourg) B 7.250% 04/01/2019 04/01/15 @ 104 Intelsat Jackson Holdings SA (Luxembourg) B 7.250% 10/15/2020 10/15/15 @ 104 Level 3 Communications, Inc. CCC 11.875% 02/01/2019 02/01/15 @ 106 Level 3 Financing, Inc. CCC 9.375% 04/01/2019 04/01/15 @ 105 Level 3 Financing, Inc. CCC 8.125% 07/01/2019 07/01/15 @ 104 SBA Telecommunications, Inc. B+ 8.250% 08/15/2019 08/15/14 @ 104 Windstream Corp. B 7.750% 10/15/2020 10/15/15 @ 104 Trucking & Leasing - 0.1% Maxim Crane Works, LP / Maxim Finance Corp.(b) B 12.250% 04/15/2015 04/15/14 @ 100 Total Corporate Bonds - 97.7% (Cost $345,298,441) Number of Shares Description Value Exchange Traded Fund - 0.1% SPDR Barclays High Yield Bond ETF(a) (Cost $366,443) Total Long-Term Investments - 97.8% (Cost $345,664,884) Investments of Collateral for Securities Loaned - 1.8% BNY Mellon Securities Lending Overnight Fund, 0.1879%(c) (d) (Cost $6,383,760) Total Investments - 99.6% (Cost $352,048,644) Other Assets in excess of Liabilities - 0.4% Net Assets- 100.0% LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company SA - Corporation * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Security, or portion thereof, was on loan at February 28, 2013. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013 these securities amounted to $72,092,724, which represents 20.0% of net assets. (c) At February 28, 2013, the total market value of the Fund's securities on loan was $6,230,117 and the total market value of the collateral held by the Fund was $6,383,760. (d) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. BSJF | Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Country Allocation*** UnitedStates 91.6% Canada 3.5% Luxembourg 2.9% UnitedKingdom 1.3% France 0.7% *** Subject to change daily.Based on long-term investments. At February 28, 2013 the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange ("NYSE") on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security's fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Funds’ Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $ - $- Exchange Traded Fund - - Investments of Collateral for Securities Loaned - - Total $- During the nine months ended February 28, 2013, there were no transfers between levels. BSJG Guggenheim BulletShares 2016 High Yield Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Long-Term Investments - 98.3% Corporate Bonds - 97.9% Agriculture - 0.8% Alliance One International, Inc. B- 10.000% 07/15/2016 07/15/13 @ 105 Airlines - 0.6% Air Canada (Canada)(a) B- 12.000% 02/01/2016 02/01/14 @ 106 Auto Manufacturers - 2.8% Chrysler Group, LLC / CG Co.-Issuer, Inc.(b) B 8.250% 06/15/2021 06/15/16 @ 104 Jaguar Land Rover Automotive PLC (United Kingdom)(a) BB- 8.125% 05/15/2021 05/15/16 @ 104 Banks - 1.1% Ally Financial, Inc. B+ 3.125% 01/15/2016 N/A Beverages - 1.4% Constellation Brands, Inc. BB+ 7.250% 09/01/2016 N/A Building Materials - 4.7% Building Materials Corp. of America(a) BB+ 6.750% 05/01/2021 05/01/16 @ 103 Lafarge SA (France) BB+ 6.500% 07/15/2016 N/A Nortek, Inc. B 8.500% 04/15/2021 04/15/16 @ 104 USG Corp. B- 6.300% 11/15/2016 N/A USG Corp.(a) BB- 7.875% 03/30/2020 03/30/16 @ 104 Vulcan Materials Co. BB 6.500% 12/01/2016 N/A Chemicals - 1.3% Huntsman International LLC(b) BB- 5.500% 06/30/2016 N/A INEOS Group Holdings SA (Luxembourg)(a) (b) CCC+ 8.500% 02/15/2016 02/15/14 @ 100 Coal - 0.7% Peabody Energy Corp. BB+ 7.375% 11/01/2016 N/A Commercial Services - 3.6% Hertz Corp. B 7.375% 01/15/2021 01/16/16 @ 104 PHH Corp. BB- 9.250% 03/01/2016 N/A R.R. Donnelley & Sons BB 8.600% 08/15/2016 N/A United Rentals North America, Inc. B+ 8.250% 02/01/2021 02/01/16 @ 104 Computers - 1.0% iGATE Corp. B+ 9.000% 05/01/2016 05/01/14 @ 105 Cosmetics & Personal Care - 0.6% Elizabeth Arden, Inc. BB- 7.375% 03/15/2021 03/15/16 @ 104 Distribution & Wholesale - 1.9% HD Supply, Inc.(a) CCC+ 11.000% 04/15/2020 04/15/16 @ 106 HD Supply, Inc.(a) CCC+ 11.500% 07/15/2020 10/15/16 @ 106 Diversified Financial Services - 1.9% CNH Capital LLC BB 6.250% 11/01/2016 N/A E*TRADE Financial Corp. B- 6.750% 06/01/2016 N/A Electric - 3.1% AES Corp. BB- 9.750% 04/15/2016 N/A DPL, Inc. BB- 6.500% 10/15/2016 09/15/16 @ 100 NRG Energy, Inc. BB- 7.875% 05/15/2021 05/15/16 @ 104 Entertainment - 0.7% Yonkers Racing Corp.(a) B+ 11.375% 07/15/2016 07/15/13 @ 106 Food - 0.8% Dean Foods Co. B- 7.000% 06/01/2016 N/A SUPERVALU, Inc.(b) B- 8.000% 05/01/2016 N/A Forest Products & Paper - 1.0% Longview Fibre Paper & Packing, Inc.(a) B+ 8.000% 06/01/2016 06/01/13 @ 104 Stora Enso OYJ (Finland)(a) BB 6.404% 04/15/2016 N/A Gas - 1.9% Sabine Pass LNG, LP BB+ 7.500% 11/30/2016 N/A Health Care Products - 0.8% Alere, Inc. CCC+ 9.000% 05/15/2016 05/15/14 @ 102 Health Care Services - 4.2% HCA, Inc. B- 6.500% 02/15/2016 N/A Health Management Associates, Inc. BB- 6.125% 04/15/2016 N/A Health Management Associates, Inc. B- 7.375% 01/15/2020 01/15/16 @ 104 Symbion, Inc. B 8.000% 06/15/2016 06/15/14 @ 104 Universal Health Services, Inc. BB+ 7.125% 06/30/2016 N/A Home Builders - 1.2% D.R. Horton, Inc. BB- 6.500% 04/15/2016 N/A Lennar Corp., Series B BB- 6.500% 04/15/2016 N/A Standard Pacific Corp. B+ 10.750% 09/15/2016 N/A Household Products & Housewares - 1.5% American Achievement Corp.(a) B- 10.875% 04/15/2016 10/15/13 @ 105 Prestige Brands, Inc. B- 8.125% 02/01/2020 02/01/16 @ 104 Internet - 2.4% Equinix, Inc. BB 7.000% 07/15/2021 07/15/16 @ 104 Zayo Group LLC / Zayo Capital, Inc. CCC+ 10.125% 07/01/2020 07/01/16 @ 105 Iron & Steel - 1.8% APERAM (Luxembourg)(a) B+ 7.375% 04/01/2016 10/01/13 @ 104 ArcelorMittal (Luxembourg) BB+ 4.250% 03/01/2016 N/A Leisure Time - 1.4% Good Sam Enterprises, LLC B3 11.500% 12/01/2016 12/01/13 @ 109 Icon Health & Fitness, Inc.(a) CCC+ 11.875% 10/15/2016 10/15/13 @ 106 Sabre Holdings Corp. CCC+ 8.350% 03/15/2016 N/A Lodging - 4.9% Boyd Gaming Corp. CCC+ 7.125% 02/01/2016 02/01/14 @ 100 Caesars Entertainment Operating Co., Inc. CCC 10.750% 02/01/2016 02/01/14 @ 100 CityCenter Holdings, LLC / CityCenter Finance Corp. B 7.625% 01/15/2016 01/15/14 @ 104 MGM Resorts International B+ 6.875% 04/01/2016 N/A MGM Resorts International B+ 7.500% 06/01/2016 N/A MGM Resorts International(b) B+ 10.000% 11/01/2016 N/A Sugarhouse HSP Gaming Prop. Mezz., LP / Sugarhouse HSP Gaming Finance Corp.(a) B- 8.625% 04/15/2016 10/15/13 @ 104 Machinery-Diversified - 0.7% CNH America, LLC BB+ 7.250% 01/15/2016 N/A Media - 4.3% AMC Networks, Inc. BB- 7.750% 07/15/2021 07/15/16 @ 104 DISH DBS Corp. BB- 7.125% 02/01/2016 N/A New York Times Co. BB- 6.625% 12/15/2016 N/A Quebecor Media, Inc. (Canada) B+ 7.750% 03/15/2016 03/15/14 @ 100 Salem Communications Corp. B 9.625% 12/15/2016 12/15/13 @ 105 Mining - 2.0% Inmet Mining Corp. (Canada)(a) B+ 8.750% 06/01/2020 06/01/16 @ 104 Miscellaneous Manufacturing - 1.0% Bombardier, Inc. (Canada)(a) BB 4.250% 01/15/2016 N/A Oil & Gas - 11.3% Chaparral Energy, Inc. B- 8.250% 09/01/2021 09/01/16 @ 104 Concho Resources, Inc. BB+ 7.000% 01/15/2021 01/15/16 @ 104 Continental Resources, Inc. BB+ 7.125% 04/01/2021 04/01/16 @ 104 Denbury Resources, Inc. BB 6.375% 08/15/2021 08/15/16 @ 103 EP Energy, LLC / Everest Acquisition Finance, Inc. B 9.375% 05/01/2020 05/01/16 @ 105 PBF Holding Co. LLC / PBF Finance Corp.(a) BB+ 8.250% 02/15/2020 02/15/16 @ 104 Penn Virginia Corp.(b) B- 10.375% 06/15/2016 06/15/13 @ 105 Plains Exploration & Production Co. B 6.125% 06/15/2019 06/15/16 @ 103 Plains Exploration & Production Co. B 6.625% 05/01/2021 05/01/16 @ 103 Quicksilver Resources, Inc. CCC+ 11.750% 01/01/2016 07/01/13 @ 106 Quicksilver Resources, Inc.(b) CCC 7.125% 04/01/2016 04/01/14 @ 100 SandRidge Energy, Inc. B- 9.875% 05/15/2016 05/15/14 @ 102 Oil & Gas Services - 1.1% Cie Generale de Geophysique - Veritas (France) BB- 6.500% 06/01/2021 6/01/16 @ 103 Packaging & Containers - 5.0% Berry Plastics Corp. CCC+ 9.750% 01/15/2021 01/15/16 @ 105 Crown Americas / Crown Americas Capital Corp. III BB 6.250% 02/01/2021 02/01/16 @ 103 Owens-Brockway Glass Container, Inc. BB 7.375% 05/15/2016 N/A Packaging Dynamics Corp.(a) B 8.750% 02/01/2016 02/01/14 @ 102 Sealed Air Corp.(a) BB- 8.375% 09/15/2021 09/15/16 @ 104 Pharmaceuticals - 4.1% Valeant Pharmaceuticals International(a) BB- 6.500% 07/15/2016 07/15/13 @ 103 Valeant Pharmaceuticals International(a) BB- 6.375% 10/15/2020 10/15/16 @ 103 VPI Escrow Corp.(a) BB- 6.375% 10/15/2020 10/15/16 @ 103 Pipelines - 2.9% Kinder Morgan Finance Co. LLC BB 5.700% 01/05/2016 N/A MarkWest Energy Partners LP / MarkWest Energy Finance Corp. BB 6.500% 08/15/2021 02/15/16 @ 103 Regency Energy Partners LP / Regency Energy Finance Corp. BB 6.500% 07/15/2021 07/15/16 @ 103 Targa Resources Partners LP / Targas Resources Finance Corp. BB 6.875% 02/01/2021 02/01/16 @ 103 Real Estate - 1.2% Realogy Corp.(a) BB- 7.625% 01/15/2020 01/15/16 @ 104 Realogy Corp.(a) B- 9.000% 01/15/2020 01/15/16 @ 105 Real Estate Investment Trusts - 1.0% Geo Group, Inc. B+ 6.625% 02/15/2021 02/15/16 @ 103 iStar Financial, Inc., Series 1 B+ 5.875% 03/15/2016 N/A Retail - 1.3% AmeriGas Finance LLC / AmeriGas Finance Corp. Ba2 6.750% 05/20/2020 05/20/16 @ 103 Toys "R" US, Inc.(a) (b) B+ 7.375% 09/01/2016 09/01/13 @ 104 Shipbuilding - 1.0% Huntington Ingalls Industries, Inc. B+ 7.125% 03/15/2021 03/15/16 @ 104 Software - 1.9% First Data Corp.(b) CCC+ 11.250% 03/31/2016 09/30/13 @ 100 Telecommunications - 10.3% Clearwire Communications, LLC / Clearwire Finance, Inc.(a) CCC 14.750% 12/01/2016 N/A Cricket Communications, Inc. B+ 7.750% 05/15/2016 05/15/14 @ 102 Integra Telecom Holdings, Inc.(a) B- 10.750% 04/15/2016 04/15/14 @ 103 Intelsat Jackson Holdings SA (Luxembourg) B 7.500% 04/01/2021 04/01/16 @ 104 ITC Deltacom, Inc. B- 10.500% 04/01/2016 04/01/14 @ 103 Level 3 Financing, Inc. CCC 8.625% 07/15/2020 01/15/16 @ 104 NII Capital Corp.(b) CCC 10.000% 08/15/2016 08/15/13 @ 105 Sprint Nextel Corp. B+ 6.000% 12/01/2016 N/A UPCB Finance V Ltd. (Cayman Islands)(a) BB- 7.250% 11/15/2021 11/15/16 @ 104 Windstream Corp. B 7.750% 10/01/2021 10/01/16 @ 104 Textiles - 0.1% Mohawk Industries, Inc. BBB- 6.375% 01/15/2016 N/A Transportation - 0.6% CEVA Group PLC (United Kingdom)(a) CCC+ 11.625% 10/01/2016 10/01/13 @ 106 Total Corporate Bonds - 97.9% (Cost $91,940,712) Number of Shares Description Value Exchange Traded Fund - 0.4% SPDR Barclays High Yield Bond ETF(b) (Cost $385,542) Total Long-Term Investments - 98.3% (Cost $92,326,254) Investments of Collateral for Securities Loaned - 3.2% BNY Mellon Securities Lending Overnight Fund, 0.1879%(c) (d) (Cost $3,012,164) Total Investments - 101.5% (Cost $95,338,418) Liabilities in excess of Other Assets - (1.5%) Net Assets- 100.0% LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company SA - Corporation ULC - Unlimited Liability Company * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013 these securities amounted to $22,670,068, which represents 23.8% of net assets. (b) Security, or portion thereof, was on loan at February 28, 2013. (c) At February 28, 2013, the total market value of the Fund's securities on loan was $2,941,382 and the total market value of the collateral held by the Fund was $3,012,164. (d) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. BSJG | Guggenheim BulletShares 2016 High Yield Corporate Bond ETF Country Allocation*** UnitedStates 87.1% Luxembourg 4.3% Canada 3.7% France 1.6% Cayman Islands 1.5% UnitedKingdom 1.2% Finland 0.6% *** Subject to change daily.Based on long-term investments. At February 28, 2013 the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Funds’ Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $ - $- Exchange Traded Fund - - Investments of Collateral for Securities Loaned - - Total $- During the nine months ended February 28, 2013, there were no transfers between levels. BSJH Guggenheim BulletShares 2017 High Yield Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 97.6% Advertising - 1.6% Lamar Media Corp. BB- 5.875% 02/01/2022 02/01/17 @ 103 Sitel, LLC / Sitel Finance Corp.(a) B 11.000% 08/01/2017 08/01/14 @ 106 Aerospace & Defense - 1.0% Kratos Defense & Security Solutions, Inc. B 10.000% 06/01/2017 06/01/14 @ 105 Auto Manufacturers - 0.2% Oshkosh Corp. BB 8.250% 03/01/2017 03/01/14 @ 104 Auto Parts & Equipment - 0.9% Schaeffler Finance BV (Netherlands)(a) B+ 7.750% 02/15/2017 N/A Banks - 7.2% Ally Financial, Inc. B+ 5.500% 02/15/2017 N/A Ally Financial, Inc. B+ 6.250% 12/01/2017 N/A CIT Group, Inc. BB- 5.000% 05/15/2017 N/A CIT Group, Inc. BB- 4.250% 08/15/2017 N/A Synovus Financial Corp. B 5.125% 06/15/2017 N/A Beverages - 1.1% Constellation Brands, Inc. BB+ 7.250% 05/15/2017 N/A Building Materials - 2.2% Ainsworth Lumber Co. Ltd. (Canada)(a) B 7.500% 12/15/2017 12/15/14 @ 104 Associated Materials, LLC / AMH New Finance, Inc. B- 9.125% 11/01/2017 11/01/13 @ 107 Norbord Delaware GP(a) BB- 7.700% 02/15/2017 N/A Coal - 1.0% CONSOL Energy, Inc. BB 8.000% 04/01/2017 04/01/14 @ 104 Commercial Services - 4.0% Ashtead Capital, Inc.(a) BB- 6.500% 07/15/2022 07/15/17 @ 103 Avis Budget Car Rental, LLC / Avis Budget Finance, Inc.(a) B 4.875% 11/15/2017 05/15/15 @ 102 DynCorp International, Inc. B- 10.375% 07/01/2017 07/01/14 @ 105 RR Donnelley & Sons Co. BB 6.125% 01/15/2017 N/A Service Corp. International BB- 7.000% 06/15/2017 N/A Computers - 0.7% Unisys Corp. BB- 6.250% 08/15/2017 N/A Diversified Financial Services - 4.4% Credit Acceptance Corp. BB 9.125% 02/01/2017 02/01/14 @ 105 E*Trade Financial Corp. B- 6.000% 11/15/2017 11/15/14 @ 103 Ford Motor Credit Co., LLC BB+ 6.625% 08/15/2017 N/A General Motors Financial Co., Inc.(a) BB- 4.750% 08/15/2017 N/A Nuveen Investments, Inc.(a) CCC 9.125% 10/15/2017 10/15/14 @ 107 Electric - 3.6% AES Corp. BB- 8.000% 10/15/2017 N/A Calpine Corp.(a) BB- 7.250% 10/15/2017 10/15/13 @ 104 CMS Energy Corp. BB+ 6.550% 07/17/2017 N/A InterGen NV (Netherlands)(a) B 9.000% 06/30/2017 04/04/13 @ 105 Electrical Components & Equipment - 1.1% International Wire Group Holdings, Inc.(a) B 8.500% 10/15/2017 10/15/15 @ 104 WireCo WorldGroup, Inc. B 9.500% 05/15/2017 05/15/13 @ 105 Food - 4.3% Bumble Bee Acquisition Corp.(a) B 9.000% 12/15/2017 12/15/14 @ 105 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp. CCC+ 8.250% 09/01/2017 09/01/13 @ 106 Smithfield Foods, Inc.(b) BB 7.750% 07/01/2017 N/A Smithfield Foods, Inc. BB 6.625% 08/15/2022 08/15/17 @ 103 Forest Products & Paper - 1.5% Cascades, Inc. (Canada) B+ 7.750% 12/15/2017 12/15/13 @ 104 Sappi Papier Holding GmbH (Austria)(a) BB 7.750% 07/15/2017 04/15/17 @ 100 Hand & Machine Tools - 0.7% Thermadyne Holdings Corp. B- 9.000% 12/15/2017 12/15/13 @ 107 Health Care Products - 0.7% Accellent, Inc. B+ 8.375% 02/01/2017 04/04/13 @ 106 Health Care Services - 2.8% Capella Healthcare, Inc. B 9.250% 07/01/2017 07/01/13 @ 107 Centene Corp. BB 5.750% 06/01/2017 N/A Fresenius Medical Care US Finance, Inc. BB+ 6.875% 07/15/2017 N/A Health Net, Inc. BB 6.375% 06/01/2017 N/A Home Builders - 3.9% D.R. Horton, Inc. BB- 4.750% 05/15/2017 N/A KB Home B 9.100% 09/15/2017 N/A Lennar Corp. BB- 12.250% 06/01/2017 N/A Lennar Corp. BB- 4.750% 12/15/2017 09/15/17 @ 100 Lennar Corp.(a) BB- 4.750% 11/15/2022 08/15/22 @ 100 Ryland Group BB- 8.400% 05/15/2017 N/A Internet - 0.3% Netflix, Inc. BB- 8.500% 11/15/2017 N/A Iron & Steel - 4.7% ArcelorMittal (Luxembourg) BB+ 5.000% 02/25/2017 N/A Commercial Metals Co. BB+ 6.500% 07/15/2017 N/A Ryerson, Inc. / Joseph T. Ryerson & Son, Inc.(a) CCC+ 9.000% 10/15/2017 04/15/15 @ 105 United States Steel Corp. BB 6.050% 06/01/2017 N/A Lodging - 3.6% Caesars Entertainment Operating Co., Inc. B 11.250% 06/01/2017 06/01/13 @ 106 MGM Resorts International B+ 7.625% 01/15/2017 N/A Machinery-Diversified - 1.6% Case New Holland, Inc. BB+ 7.875% 12/01/2017 N/A Media - 2.5% Cablevision Systems Corp. B+ 8.625% 09/15/2017 N/A DISH DBS Corp. BB- 4.625% 07/15/2017 N/A Nexstar Broadcasting, Inc. / Mission Broadcasting, Inc. B 8.875% 04/15/2017 04/15/14 @ 104 Metal Fabricate & Hardware - 1.0% Mueller Water Products, Inc. CCC+ 7.375% 06/01/2017 06/01/13 @ 102 Mining - 0.3% Vulcan Materials Co. BB 6.400% 11/30/2017 N/A Miscellaneous Manufacturing - 2.1% Polypore International, Inc.(b) B+ 7.500% 11/15/2017 11/15/13 @ 106 SPX Corp. BB+ 6.875% 09/01/2017 N/A Oil & Gas - 5.9% Chesapeake Energy Corp.(b) BB- 6.500% 08/15/2017 N/A Comstock Resources, Inc. B- 8.375% 10/15/2017 10/15/13 @ 104 Hercules Offshore, Inc.(a) BB- 7.125% 04/01/2017 04/01/14 @ 105 Sandridge Energy, Inc. B- 8.125% 10/15/2022 04/15/17 @ 104 Stone Energy Corp. B- 8.625% 02/01/2017 02/01/14 @ 104 Sunoco, Inc. BBB- 5.750% 01/15/2017 N/A Swift Energy Co. B+ 7.125% 06/01/2017 04/04/13 @ 104 Tesoro Corp. BB+ 4.250% 10/01/2017 09/01/17 @ 100 WPX Energy, Inc. BB+ 5.250% 01/15/2017 N/A Packaging & Containers - 1.4% Pactiv LLC CCC+ 8.125% 06/15/2017 N/A Sealed Air Corp. BB- 7.875% 06/15/2017 06/15/13 @ 104 Pharmaceuticals - 1.0% Valeant Pharmaceuticals International(a) BB- 6.750% 10/01/2017 10/01/14 @ 103 Pipelines - 3.7% Access Midstream Partners, LP / ACMP Finance Corp. BB- 6.125% 07/15/2022 01/15/17 @ 103 El Paso LLC BB 7.000% 06/15/2017 N/A NGPL Pipeco LLC(a) B+ 7.119% 12/15/2017 N/A Real Estate - 1.4% Toys "R" US Property Co. II, LLC B+ 8.500% 12/01/2017 12/01/13 @ 104 Real Estate Investment Trusts - 0.3% iStar Financial, Inc.(b) B+ 9.000% 06/01/2017 N/A Retail - 9.7% Bon-Ton Department Stores, Inc. Caa1 10.625% 07/15/2017 04/04/13 @ 100 Dollar General Corp. BB+ 4.125% 07/15/2017 N/A Ferrellgas, LP / Ferrellgas Finance Corp. B- 9.125% 10/01/2017 10/01/13 @ 105 Limited Brands, Inc. BB- 6.900% 07/15/2017 N/A Logan's Roadhouse, Inc. B- 10.750% 10/15/2017 10/15/13 @ 108 Rite Aid Corp.(b) B- 7.500% 03/01/2017 03/01/14 @ 101 Rite Aid Corp. CCC 9.500% 06/15/2017 06/15/13 @ 103 Sally Holdings, LLC / Sally Capital, Inc. BB+ 5.750% 06/01/2022 06/01/17 @ 103 Sonic Automotive, Inc. B+ 7.000% 07/15/2022 07/15/17 @ 104 Tops Holding Corp./Tops Markets LLC(a) B+ 8.875% 12/15/2017 06/15/15 @ 104 Toys "R" US, Inc.(b) CCC+ 10.375% 08/15/2017 02/15/15 @ 105 Software - 0.7% Aspect Software, Inc. CCC+ 10.625% 05/15/2017 05/15/14 @ 105 Telecommunications - 11.5% Cincinnati Bell, Inc. B 8.250% 10/15/2017 10/15/13 @ 104 Frontier Communications Corp.(b) BB- 8.250% 04/15/2017 N/A Inmarsat Finance PLC (United Kingdom)(a) BB+ 7.375% 12/01/2017 12/01/13 @ 104 Sprint Nextel Corp. B+ 9.125% 03/01/2017 N/A Sprint Nextel Corp. B+ 8.375% 08/15/2017 N/A Telesat Canada / Telesat, LLC (Canada)(a) B- 6.000% 05/15/2017 05/15/14 @ 103 Wind Acquisition Finance SA (Luxembourg)(a) B+ 11.750% 07/15/2017 07/15/13 @ 106 Windstream Corp. B 7.875% 11/01/2017 N/A Transportation - 3.0% CEVA Group PLC (United Kingdom)(a) (b) B- 8.375% 12/01/2017 12/01/13 @ 106 Florida East Coast Railway Corp. B- 8.125% 02/01/2017 02/01/14 @ 104 Marquette Transportation Co. / Marquette Transportation Finance Corp. B- 10.875% 01/15/2017 01/15/14 @ 105 Total Corporate Bonds - 97.6% (Cost $35,694,431) Number of Shares Description Value Exchange Traded Fund - 0.8% SPDR Barclays High Yield Bond ETF(b) (Cost $311,339) Total Long-Term Investments – 98.4% (Cost $36,005,770) Investments of Collateral for Securities Loaned - 4.1% BNY Mellon Securities Lending Overnight Fund, 0.1879%(c) (d) (Cost $1,524,480) Total Investments - 102.5% (Cost $37,530,250) Liabilities in excess of Other Assets - (2.5%) Net Assets- 100.0% BV - Limited Liability Company LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation GmbH - Limited Liability * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013, these securities amounted to $7,362,060, which represents 19.8% of net assets. (b) Security, or portion thereof, was on loan at February 28, 2013. (c) At February 28, 2013, the total market value of the Fund's securities on loan was $1,488,903 and the total market value of the collateral held by the Fund was $1,524,480. (d) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation*** United States 89.6% Luxembourg 4.3% Canada 2.3% United Kingdom 1.9% Netherlands 1.2% Austria 0.7% *** Subject to change daily.Based on long-term investments. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust ("Board of Trustees"). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund’s investments carried by caption and by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $– $– Exchange Traded Fund - - Investments of Collateral for Securities Loaned - - Total $ 1,839 $– During the nine months ended February 28, 2013, there were no transfers between levels. BSJI Guggenheim BulletShares 2018 High Yield Corporate Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 97.3% Auto Parts & Equipment - 1.0% Meritor, Inc. B- 10.625% 03/15/2018 03/15/14 @ 105 Tomkins LLC / Tomkins, Inc. BB- 9.000% 10/01/2018 10/01/14 @ 105 Banks - 4.0% Ally Financial, Inc. B- 8.000% 12/31/2018 N/A CIT Group, Inc. BB- 5.250% 03/15/2018 N/A CIT Group, Inc.(a) BB- 6.625% 04/01/2018 N/A Building Materials - 3.5% Griffon Corp. BB- 7.125% 04/01/2018 04/01/14 @ 105 Interline Brands, Inc. B+ 7.500% 11/15/2018 11/15/13 @ 106 Ply Gem Industries, Inc.(b) B- 8.250% 02/15/2018 02/15/14 @ 106 USG Corp. B- 9.750% 01/15/2018 N/A Chemicals - 1.6% Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC CCC+ 8.875% 02/01/2018 02/01/14 @ 104 Coal - 2.9% Peabody Energy Corp. BB+ 6.000% 11/15/2018 N/A Penn Virginia Resource Partners LP / Penn Virginia Resource Finance Corp. B 8.250% 04/15/2018 04/15/14 @ 104 Commercial Services - 2.6% RR Donnelley & Sons Co. BB 7.250% 05/15/2018 N/A Service Corp. International BB- 7.625% 10/01/2018 N/A Speedy Cash Intermediate Holdings Corp.(a) B 10.750% 05/15/2018 05/15/15 @ 105 United Rentals North America, Inc. BB 5.750% 07/15/2018 07/15/15 @ 103 Computers - 1.4% SunGard Data Systems, Inc. B 7.375% 11/15/2018 11/15/13 @ 106 Diversified Financial Services - 0.8% General Motors Financial Co., Inc. BB- 6.750% 06/01/2018 N/A Electric - 3.5% CMS Energy Corp. BB+ 5.050% 02/15/2018 N/A Ipalco Enterprises, Inc. BB+ 5.000% 05/01/2018 04/01/18 @ 100 NRG Energy, Inc. BB- 7.625% 01/15/2018 N/A Entertainment - 1.9% Diamond Resorts Corp. B- 12.000% 08/15/2018 08/15/14 @ 106 WMG Acquisition Corp. B- 11.500% 10/01/2018 10/01/14 @ 109 Environmental Control - 1.5% Darling International, Inc. BB+ 8.500% 12/15/2018 12/15/14 @ 104 Heckmann Corp. B 9.875% 04/15/2018 04/15/15 @ 105 Food - 1.1% B&G Foods, Inc. B 7.625% 01/15/2018 01/15/14 @ 104 Pilgrim's Pride Corp. B- 7.875% 12/15/2018 12/15/14 @ 104 Health Care Products - 2.8% Alere, Inc. CCC+ 8.625% 10/01/2018 10/01/14 @ 104 Hanger, Inc. B 7.125% 11/15/2018 11/15/14 @ 104 Kinetics Concept, Inc. / KCI USA, Inc.(a) B 10.500% 11/01/2018 11/01/15 @ 105 Health Care Services - 7.4% CHS / Community Health System, Inc. BB 5.125% 08/15/2018 08/15/15 @ 103 DaVita HealthCare Partners, Inc. B 6.375% 11/01/2018 11/01/13 @ 105 Fresenius Medical Care US Finance, Inc.(a) BB+ 6.500% 09/15/2018 N/A HCA, Inc. B- 8.000% 10/01/2018 N/A Tenet Healthcare Corp. B+ 6.250% 11/01/2018 N/A Vanguard Health Holding Co. II, LLC / Vanguard Holding Co. II, Inc. B- 8.000% 02/01/2018 02/01/14 @ 104 Home Builders - 3.4% KB Home B 7.250% 06/15/2018 N/A Lennar Corp. BB- 6.950% 06/01/2018 N/A Standard Pacific Corp. B 8.375% 05/15/2018 N/A Household Products & Housewares - 2.4% Armored Autogroup, Inc. CCC 9.250% 11/01/2018 11/01/14 @ 105 Central Garden and Pet Co. CCC+ 8.250% 03/01/2018 03/01/14 @ 104 Reynolds Group Issuer, Inc. CCC+ 8.500% 05/15/2018 05/15/14 @ 104 Insurance - 0.7% Hub International Ltd.(a) CCC+ 8.125% 10/15/2018 10/15/14 @ 104 Iron & Steel - 4.7% APERAM (Luxembourg)(a) B+ 7.750% 04/01/2018 04/01/15 @ 104 Arcelormittal (Luxembourg) BB+ 6.125% 06/01/2018 N/A Commercial Metals Co. BB+ 7.350% 08/15/2018 N/A United States Steel Corp.(b) BB 7.000% 02/01/2018 N/A Lodging - 6.4% Boyd Acquisition Sub LLC / Boyd Acquisition Finance Corp.(a) CCC+ 8.375% 02/15/2018 08/15/14 @ 106 Boyd Gaming Corp.(b) B 9.125% 12/01/2018 12/01/14 @ 105 Caesars Entertainment Operating Co. CCC 10.000% 12/15/2018 12/15/13 @ 105 Caesars Entertainment Operating Co., Inc. CCC 10.000% 12/15/2018 12/15/13 @ 105 Marina District Finance Co., Inc.(b) B+ 9.875% 08/15/2018 08/15/14 @ 105 MGM Resorts International B+ 11.375% 03/01/2018 N/A Media - 8.8% Cablevision Systems Corp. B+ 7.750% 04/15/2018 N/A CCO Holdings, LLC / CCO Holdings Capital Corp. BB- 7.875% 04/30/2018 04/30/14 @ 104 CSC Holdings LLC BB+ 7.875% 02/15/2018 N/A CSC Holdings LLC BB+ 7.625% 07/15/2018 N/A Gannett Co., Inc. BB 7.125% 09/01/2018 09/01/14 @ 104 Nara Cable Funding Ltd (Ireland)(a) B+ 8.875% 12/01/2018 12/01/13 @ 109 Nara Cable Funding Ltd (Ireland)(a) B+ 8.875% 12/01/2018 12/01/13 @ 109 Sinclair Television Group, Inc.(b) B 8.375% 10/15/2018 10/15/14 @ 104 XM Satellite Radio, Inc.(a) BB 7.625% 11/01/2018 11/01/14 @ 104 Metal Fabricate & Hardware - 2.8% Atkore International, Inc. B 9.875% 01/01/2018 01/01/14 @ 107 JMC Steel Group, Inc.(a) B 8.250% 03/15/2018 03/15/14 @ 106 Severstal Columbus, LLC B 10.250% 02/15/2018 02/15/14 @ 105 Mining - 3.0% Aleris International, Inc. B 7.625% 02/15/2018 02/15/14 @ 106 Vulcan Materials Co. BB 7.000% 06/15/2018 N/A Miscellaneous Manufacturing - 1.5% Amsted Industries, Inc.(a) BB- 8.125% 03/15/2018 03/15/14 @ 104 Bombardier, Inc. (Canada)(a) BB 7.500% 03/15/2018 N/A Oil & Gas - 5.6% Carrizo Oil & Gas, Inc. B- 8.625% 10/15/2018 10/15/14 @ 104 Chesapeake Energy Corp. BB- 6.875% 08/15/2018 08/15/13 @ 105 Chesapeake Energy Corp. BB- 7.250% 12/15/2018 N/A EPL Oil & Gas, Inc. B- 8.250% 02/15/2018 02/15/15 @ 104 EPL Oil & Gas, Inc.(a) B- 8.250% 02/15/2018 02/15/15 @ 104 Newfield Exploration Co. BB+ 7.125% 05/15/2018 05/15/13 @ 104 SandRidge Energy, Inc.(a) B- 8.000% 06/01/2018 06/01/13 @ 104 Whiting Petroleum Corp. BB+ 6.500% 10/01/2018 10/01/14 @ 103 Oil & Gas Services - 0.8% Exterran Holdings, Inc. BB 7.250% 12/01/2018 12/01/13 @ 105 FTS International Services LLC / FTS International Bonds, Inc.(a) B+ 8.125% 11/15/2018 11/15/14 @ 104 Packaging & Containers - 1.0% Berry Plastics Corp. CCC+ 9.500% 05/15/2018 05/15/14 @ 105 Owens-Illinois, Inc. BB- 7.800% 05/15/2018 N/A Pharmaceuticals - 1.5% Grifols, Inc. B+ 8.250% 02/01/2018 02/01/14 @ 106 Valeant Pharmaceuticals International(a) BB- 6.875% 12/01/2018 12/01/14 @ 103 Warner Chilcott Co., LLC / Warner Chilcott Finance, LLC (Puerto Rico) BB- 7.750% 09/15/2018 09/15/14 @ 104 Pipelines - 2.4% El Paso LLC BB 7.250% 06/01/2018 N/A Kinder Morgan Finance Co. LLC(a) BB 6.000% 01/15/2018 N/A Targa Resources Partners LP / Targa Resources Partners Finance Corp. BB 7.875% 10/15/2018 10/15/14 @ 104 Real Estate Investment Trusts - 1.5% Sabra Health Care LP / Sabra Capital Corp. BB- 8.125% 11/01/2018 11/01/14 @ 104 Retail - 4.3% AutoNation, Inc. BB+ 6.750% 04/15/2018 N/A CKE Restaurants, Inc. B- 11.375% 07/15/2018 07/15/14 @ 106 DineEquity, Inc. B- 9.500% 10/30/2018 10/30/14 @ 105 JC Penney Corp., Inc. CCC+ 5.750% 02/15/2018 N/A Michaels Stores, Inc. B 7.750% 11/01/2018 11/01/14 @ 104 New Academy Finance Co. LLC / New Academy Finance Corp.(a) CCC+ 8.000% 06/15/2018 12/15/13 @ 102 Suburban Propane Partners LP / Suburban Energy Finance Corp. BB- 7.500% 10/01/2018 10/01/14 @ 104 Toys "R" Us, Inc. CCC+ 7.375% 10/15/2018 N/A Semiconductors - 0.3% Freescale Semiconductor, Inc.(a) B 10.125% 03/15/2018 03/15/14 @ 105 Software - 0.8% Audatex North America, Inc.(a) BB 6.750% 06/15/2018 06/15/14 @ 103 Infor US, Inc. B- 11.500% 07/15/2018 07/15/15 @ 106 Telecommunications - 8.1% Cincinnati Bell, Inc. CCC+ 8.750% 03/15/2018 03/15/14 @ 104 Frontier Communications Corp. BB- 8.125% 10/01/2018 N/A Level 3 Financing, Inc. CCC 10.000% 02/01/2018 02/01/14 @ 105 PAETEC Holding Corp. NR 9.875% 12/01/2018 12/01/14 @ 105 Sprint Nextel Corp.(a) BB- 9.000% 11/15/2018 N/A Wind Acquisition Finance SA (Luxembourg)(a) BB- 7.250% 02/15/2018 11/15/13 @ 105 Wind Acquisition Finance SA (Luxembourg)(a) BB- 7.250% 02/15/2018 11/15/13 @ 105 Transportation - 1.3% CEVA Group PLC (United Kingdom)(a) CCC+ 11.500% 04/01/2018 04/01/14 @ 106 Quality Distribution, LLC / QD Capital Corp. B- 9.875% 11/01/2018 11/01/14 @ 105 Total Corporate Bonds - 97.3% (Cost $35,157,022) Number of Shares Description Value Exchange Traded Fund - 0.6% SPDR Barclays High Yield Bond ETF(b) (Cost $223,898) Total Long-Term Investments - 97.9% (Cost $35,380,920) Investments of Collateral for Securities Loaned - 2.9% BNY Mellon Securities Lending Overnight Fund, 0.1879%(c) (d) (Cost $1,065,837) Total Investments - 100.8% (Cost $36,446,757) Liabilities in excess of Other Assets - (0.8%) Net Assets- 100.0% LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company SA - Corporation ULC - Unlimited Liability Company * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013 these securities amounted to $8,464,778, which represents 22.8% of net assets applicable to common shares. (b) Security, or portion thereof, was on loan at February 28, 2013. (c) At February 28, 2013, the total market value of the Fund's securities on loan was $1,042,396 and the total market value of the collateral held by the Fund was $1,065,837. (d) Interest rate shown reflects yield as of February 28, 2013. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation*** United States 91.0% Luxembourg 4.0% Ireland 2.0% Canada 1.1% United Kingdom 1.0% Puerto Rico 0.9% *** Subject to change daily.Based on total long-term investments. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 28, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $ - $- Exchange Traded Fund - - Investments of Collateral for Securities Loaned - - Total $- During the nine months ended February 28, 2013, there were no transfers between levels. GIY Guggenheim Enhanced Core Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Amount Description Rating* Coupon Maturity Value Long-Term Investments - 92.5% Corporate Bonds - 19.9% Banks - 6.7% Bank of America Corp. A- 7.625% 06/01/2019 Citigroup, Inc. A- 8.125% 07/15/2039 City National Corp. BBB+ 5.250% 09/15/2020 Goldman Sachs Group, Inc., Series GMTN A- 5.375% 03/15/2020 JPMorgan Chase & Co. A 4.750% 03/01/2015 Morgan Stanley, Series GMTN A- 7.300% 05/13/2019 Biotechnology - 1.0% Biogen IDEC, Inc. BBB+ 6.875% 03/01/2018 Building Materials - 0.2% Owens Corning BBB- 6.500% 12/01/2016 Diversified Financial Services - 0.8% American Express Co. BBB+ 7.250% 05/20/2014 Electric - 1.0% Constellation Energy Group, Inc. BBB- 4.550% 06/15/2015 Insurance - 5.5% ACE INA Holdings, Inc. A 2.600% 11/23/2015 American Financial Group, Inc. BBB+ 9.875% 06/15/2019 Axis Specialty Finance, LLC A- 5.875% 06/01/2020 Chubb Corp. A+ 5.750% 05/15/2018 PartnerRe Finance, LLC A- 6.875% 06/01/2018 Media - 2.1% CBS Corp. BBB 8.875% 05/15/2019 Time Warner, Inc. BBB 4.750% 03/29/2021 Oil & Gas - 1.0% EQT Corp. BBB 8.125% 06/01/2019 Pipelines - 1.2% Oneok, Inc. BBB 5.200% 06/15/2015 Williams Cos., Inc. BBB- 8.750% 03/15/2032 Retail - 0.4% Macy's Retail Holdings, Inc. BBB 7.875% 07/15/2015 Total Corporate Bonds - 19.9% (Cost $948,579) Mortgage Backed Securities - 51.9% Freddie Mac NR 5.500% 01/01/2039 Freddie Mac NR 4.500% 11/01/2039 Freddie Mac NR 3.000% 11/01/2042 (Cost $2,631,876) U.S. Government Agency Securities - 9.0% Federal Home Loan Banks AA+ 3.125% 12/13/2013 Freddie Mac AA+ 5.250% 04/18/2016 (Cost $448,133) U.S. Treasury Securities - 11.7% U.S. Treasury Note/Bond NR 3.125% 11/15/2041 (Cost $633,887) Total Long-Term Investments - 92.5% (Cost $4,662,475) Short-Term Investments - 6.9% U.S. Treasury Securities - 6.8% U.S. Treasury Bill NR 0.070% 03/07/2013 (Cost $349,997) Number of Shares Description Value Money Market Fund - 0.1% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $5,283) Total Short-Term Investments - 6.9% (Cost $355,280) Total Investments - 99.4% (Cost $5,017,755) Other Assets in excess of Liabilities - 0.6% Net Assets- 100.0% LLC - Limited Liability Company NR – Not Rated * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.Although not rated, U.S. Treasury Securities have an implied rating of AA+/Aa+.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. The obligations of certain United States Government sponsored entities are neither issued nor guaranteed by the United States Treasury. See previously submitted notes to financial statements for the period ended November 30, 2012. Country Allocation** United States 100.0% ** Subject to change daily.Based on total long-term investments. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and ask prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at February 28, 2013. The following table represents the Fund's investments carried by caption and by level withing the fair value hierarchy as of February 28, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds $- $- Mortgage Backed Securities - - U.S. Government Agency Securities - - U.S. Treasury Securities - - Money Market Fund 5 - - 5 Total $5 $- During the nine months ended February 28, 2013, there were no transfers between levels. GSY Guggenheim Enhanced Short Duration Bond ETF Portfolio of Investments February 28, 2013 (unaudited) Principal Optional Call Amount Description Rating* Coupon Maturity Provisions** Value Corporate Bonds - 27.1% Banks - 4.3% Barclays Bank PLC (United Kingdom)(a) A+ 1.345% 01/13/2014 N/A Fifth Third Bancorp BBB 6.250% 05/01/2013 N/A Fifth Third Bank, Series BKNT(a) BBB+ 0.400% 05/17/2013 N/A UBS AG, Series FRN (Switzerland)(a) A 1.301% 01/28/2014 N/A Wachovia Corp., Series MTN A+ 5.500% 05/01/2013 N/A Wachovia Corp., Series MTN(a) A+ 0.489% 08/01/2013 N/A Wells Fargo & Co., Series FRN(a) A+ 1.230% 06/26/2015 N/A Commercial Financial - 2.8% Ford Motor Credit Co., LLC BB+ 8.000% 06/01/2014 N/A Ford Motor Credit Co., LLC BB+ 8.700% 10/01/2014 N/A General Electric Capital Corp.(a) AA+ 1.338% 07/02/2015 N/A Construction Materials - 0.7% CRH America, Inc. BBB+ 5.300% 10/15/2013 N/A Consumer Financial - 0.2% American Express Credit Corp.(a) A- 1.160% 06/24/2014 N/A Development Bank - 0.7% Korea Development Bank (South Korea) A 8.000% 01/23/2014 N/A Exploration & Production - 0.5% Canadian Oil Sands Ltd. (Canada)(b) BBB 5.800% 08/15/2013 N/A Financial Services- 4.3% Goldman Sachs Group, Inc., Series MTN(a) A- 1.301% 07/29/2013 N/A JPMorgan Chase & Co., Series GMTN(a) A 0.908% 02/26/2016 N/A Morgan Stanley A- 2.875% 01/24/2014 N/A Food & Beverages - 0.2% Anheuser - Busch InBev Worldwide, Inc.(a) A 0.665% 07/14/2014 N/A Hardware- 1.1% Xerox Corp., Series FRN(a) BBB- 1.710% 09/13/2013 N/A Life Insurance - 1.7% Allstate Life Global Funding Trusts, Series MTN A+ 5.375% 04/30/2013 N/A MetLife, Inc.(a) A- 1.546% 08/06/2013 N/A Media Non-Cable - 1.3% WPP Finance (United Kingdom) BBB 8.000% 09/15/2014 N/A Mining - 1.2% Xstrata Finance Canada Ltd. (Canada)(b) BBB+ 2.850% 11/10/2014 N/A Property & Casuality Insurance - 2.6% Aspen Insurance Holdings Ltd. (Bermuda) BBB+ 6.000% 08/15/2014 N/A Berkshire Hathaway, Inc., Series FRN(a) AA+ 0.990% 08/15/2014 N/A XL Group PLC (Ireland) BBB+ 5.250% 09/15/2014 N/A Railroad - 1.5% CSX Corp. BBB 5.750% 03/15/2013 N/A CSX Corp. BBB 5.500% 08/01/2013 N/A Retail Staples- 0.9% Walgreen Co.(a) BBB 0.810% 03/13/2014 N/A Software & Services- 1.0% CA, Inc. BBB+ 6.125% 12/01/2014 N/A Trucking & Leasing - 1.4% Penske Truck Leasing Co., LP / PTL Finance Corp.(b) BBB- 2.500% 07/11/2014 N/A Utilities - 0.7% Taqa Abu Dhabi National Energy Co. (United Arab Emirates)(b) A- 6.600% 08/01/2013 N/A Total Corporate Bonds - 27.1% (Cost $59,596,523) Asset Backed Securities - 10.6% Airlines - 0.6% ACS Pass-Through Trust, Series 2007-1X, Class G1 A+ 0.509% 06/14/2037 N/A Collateralized Debt Obligation - 1.2% GSC Partners Gemini Fund Ltd., Series 1A, Class C (Cayman Islands)(a) (b) AAA 3.805% 10/10/2014 N/A Putnam Structured Product Funding, Series 2001-1A, Class A1SS (Cayman Islands)(a) (b) AA 0.788% 02/25/2032 N/A South Coast Funding, Series 5X, Class A1 (Cayman Islands)(a) A 0.656% 08/06/2039 N/A Collateralized Loan Obligation - 6.0% Battalion CLO II Ltd., Series 2012-2A, Class C (Cayman Islands)(a) (b) BBB 4.304% 11/15/2019 N/A Genesis CLO Ltd., Series 2007-2X, Class A1 (Cayman Islands)(a) BBB 4.305% 01/10/2016 N/A Goldentree Credit Opportunities Financing Ltd., Series 2012-1X, Class B2 (Cayman Islands)(a)(c) Aa2 4.308% 09/15/2024 N/A Golub Capital Partners Fundings Ltd., Series 2007-1A, Class C (Cayman Islands)(a) (b) A 1.058% 03/15/2022 N/A Great Lakes CLO 2012-1 Ltd., Series 2012-1A, Class C (Cayman Islands)(a) (b) A 4.674% 01/15/2023 N/A ICE EM CLO, Series 2007-1A, Class A1D (Ireland)(a) (b) AAA 0.815% 08/15/2022 N/A ICE EM CLO, Series 2007-1X, Class A2 (Ireland)(a) AA 1.065% 08/15/2022 N/A Knightbridge CLO Ltd., Series 2007-1X, Class A2 (Cayman Islands)(a) (b) AA+ 1.155% 01/11/2022 N/A Newstar Trust, Series 2012-2A, Class B(a) Aa2 3.558% 01/20/2023 N/A Salus CLO 2012-1 Ltd., Series 2012-1A, Class B (Cayman Islands)(a) (b) AA 4.808% 03/05/2021 N/A Telos CLO Ltd., Series 2013-3A, Class C (Cayman Islands)(a) (b) (c) A 3.288% 01/17/2024 N/A Financial - 0.8% Garanti Diversified Payment Rights Finance Co., Series 2007-A, Class A1 (Cayman Islands)(a) BBB 0.495% 07/09/2017 N/A Other - 0.9% Drug Royalty II LP, Series 2012-1, Class A1(a) (b) BBB 4.304% 01/15/2025 N/A Transportation - 1.1% Aircraft Lease Securitisation Ltd., Series 2007-1X, Class G3 (Jersey) (a) A 0.459% 05/10/2032 N/A Genesis Funding Ltd, Series 2006-1X, Class G1 (Bermuda)(a) A- 0.442% 12/19/2032 N/A Total Asset Backed Securities - 10.6% (Cost $23,202,262) Collateralized Mortgage Obligations - 0.6% Commercial Mortgage Backed Security - Traditional - 0.5% Credit Suisse Commercial Mortgage Trust, Series 2007-TF2A, Class A1(a) (b) BB- 0.381% 04/15/2022 N/A Residential Mortgage Backed Security - 0.1% Accredited Mortgage Loan Trust, Series 2006-2, Class A3(a) BB 0.352% 09/25/2036 N/A Total Collateralized Mortgage Obligations - 0.6% (Cost $1,225,687) US Government and Agency Security - 1.1% Fannie Mae AA+ 0.800% 11/24/2015 08/24/13 @ 100 (Cost $2,500,000) Term Loans - 6.3%(d) Communication Equipment - 0.4% Avaya, Inc.(a) B 4.812% 10/26/2017 N/A Consumer Products - 0.3% Reynolds Group Holdings, Inc.(a) B+ 4.750% 09/20/2018 N/A Electric Equipment- 0.1% Excelitas Technologies Corp.(a) BB- 5.000% 11/29/2019 N/A Entertainment - 0.2% Travelport, LLC(a) B+ 5.056% 08/21/2015 N/A Financial Services - 1.4% Nuveen Investments, Inc.(a) B 5.764% 05/13/2017 N/A RPI Finance Trust(a) BBB- 3.500% 05/10/2018 N/A Home & Office - 0.5% Serta Simmons Holdings, LLC(a) B+ 5.000% 09/19/2019 N/A Life Insurance - 0.2% CNO Financial Group(a) B+ 5.000% 09/18/2018 N/A Media Non-Cable- 0.7% Acosta, Inc.(a) B+ 5.000% 03/01/2018 N/A Getty Images, Inc.(a) B 4.750% 10/03/2019 N/A Oil & Gas Services - 0.4% Paradigm Pinnacle Holding Co. (Luxembourg)(a) B+ 6.500% 07/24/2019 N/A Other - 0.2% Ellucian (Datatel)(a) Ba3 4.500% 07/19/2018 N/A Retail Staples- 0.2% BJ's Wholesale Club, Inc.(a) B 5.750% 09/20/2019 N/A Software & Services- 1.4% Aspect Software, Inc.(a) B 7.000% 05/07/2016 N/A Deltek, Inc.(a) B+ 6.000% 10/04/2018 N/A First Data Corp.(a) B+ 4.205% 03/23/2018 N/A First Data Corp.(a) B+ 5.205% 09/30/2018 N/A Travel & Leisure - 0.1% Cannery Casino Resorts, LLC(a) BB- 6.000% 09/25/2018 N/A Waste & Environmental Service Equipment & Facility - 0.2% ADS Waste Holdings, Inc.(a) B+ 4.250% 10/09/2019 N/A Total Term Loans - 6.3% (Cost $13,580,803) Number of Shares Description Value Exchange Traded Funds - 5.2% Guggenheim BulletShares 2013 High Yield Corporate Bond ETF Guggenheim BulletShares 2014 High Yield Corporate Bond ETF Guggenheim BulletShares 2015 High Yield Corporate Bond ETF (Cost $11,260,238) Principal Amount Description Rating* Maturity Value Short-Term Securities - 49.0% Commercial Paper - 25.7% American Water Capital Corp. A2 03/04/2013 AON Corp. A2 03/28/2013 Campbell Soup Co. A2 03/11/2013 Celgene Corp. A2 03/21/2013 CIGNA Corp. A2 03/18/2013 National Grid Holdings, Inc. A2 03/06/2013 Nissan Motor Acceptance Corp. A2 03/19/2013 Pacific Gas & Electric Co. A2 03/08/2013 Tesco Treasury Services PLC A2 03/13/2013 Verizon Communication, Inc. A2 03/07/2013 Viacom, Inc. A2 03/12/2013 (Cost $56,844,354) Repurchase Agreements - 22.8% Jefferies & Company, Inc., dated 2/27/2013; Proceeds at maturity - $799,736; (Collateralized by J.P. Morgan Alternative Loan Trust, Series 2007-A1, Class 1A2A, 0.2600%, due 03/25/2037; Market Value $1,720,885) 03/28/2013 Jefferies & Company, Inc., dated 2/27/2013; Proceeds at maturity - $9,914,992; (Collateralized by Maryland State & Local Facilities Loan, Series B, 4.000%, due 03/15/2021; Market Value $10,432,440) 03/28/2013 Jefferies & Company, Inc., dated 2/27/2013; Proceeds at maturity - $2,016,376; (Collateralized by Wells Fargo Mortgage Backed Securities, Series 2007-AR8, Class A1, 5.990%, due 11/25/2037; Market Value $2,533,066) 03/28/2013 Jefferies & Company, Inc. dated 2/27/2013; Proceeds at maturity - $7,094,397; (Collateralized by HIS Asset Securitization Corp., Series 2007-NC1, Class A1, 0.3000%, due 04/25/2037; Market Value $9,158,720) 03/28/2013 Merrill Lynch, Pierce, Fenner & Smith, Inc., dated 2/19/2013; Proceeds at maturity - $9,234,213; (Collateralized by CountryWide Alternative Loan Trust, Series 2006-0A18, Class A1, 0.3200%, due 12/25/2046; Market Value $11,625,762) 04/01/2013 Nomura Securities International, Inc., dated 2/8/2013; Proceeds at maturity - $9,874,317; (Collateralized by Banc of America Funding Corp., Series 2005-8, Class 2A8, 5.750%, due 01/25/2036; Market Value $12,331,250) 03/14/2013 RBS Securities, Inc., dated 2/4/2013; Proceeds at maturity - $8,402,180; Collateralized by MLCC Mortgage Investors, Inc., Series 2005-3, Class 1A, 2.750%, due 11/25/2035, Market Value $10,499,521) 03/04/2013 RBS Securities, Inc., dated 2/4/2013; Proceeds at maturity - $2,971,478; Collateralized by Citigroup Mortgage Loan Trust, Inc., Series 2006-AR9, Class 1A3, 0.4400%, due 11/25/2036, Market Value $3,712,050) 03/04/2013 (Cost $50,256,498) Short Term Municipal Bonds - 0.3% New York - 0.3% New York City Municipal Water Finance Authority(e) A-2 0.210% 03/15/13 @ 100 New York City, New York General Obligation Variable Rate, Series L-5(e) A-2 0.210% 03/04/13 @ 100 (Cost $700,000) Number of Shares Description Value Money Market Fund - 0.2% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $443,460) AAAm Total Short-Term Investments - 49.0% (Cost $108,244,312) Total Investments - 99.9% (Cost $219,609,825) Other Assets in excess of Liabilities - 0.1% Net Assets- 100.0% AG - Stock Corporation CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc., Fitch Ratings or DBRS.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided. For securities not rated by Standard & Poor's Rating Group, Moody, Investor Services, Inc or Fitch Rating Group, the rating by DBRS is provided)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Floating or variable rate coupon.The rate shown is as of February 28, 2013. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013 these securities amounted to $22,396,239, which represents 10.1% of net assets. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $2,226,300 which represents 1.0% of net assets. (d) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark.In addition, term loans may include mandatory and/or optional prepayment terms.As a result, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolios of investments.Term loans may be considered restricted in that the Fund may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (e) Security has a maturity of more than one year, but has a variable rate and demand features which qualify it as a short-term security.The rate shown is that earned by the Fund as of February 28, 2013. The obligations of certain United States Government sponsored entities are neither insured nor guaranteed by the United States Treasury. GSY | Guggenheim Enhanced Short Duration Bond ETF Country Allocation*** UnitedStates 82.9% Cayman Islands 6.9% Bermuda 2.1% UnitedKingdom 2.0% Canada 1.6% Ireland 1.3% Switzerland 1.0% South Korea 0.7% United Arab Emirates 0.7% Jersey 0.5% Luxembourg 0.3% *** Subject to change daily.Based on total investments. At February 28, 2013 the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax
